Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of March 13, 2012

among

AMERICAN APPAREL (USA) LLC,

as a Borrower and as Borrower Representative,

AMERICAN APPAREL RETAIL, INC.,

AMERICAN APPAREL DYEING & FINISHING, INC.,

KCL KNITTING, LLC,

as the other Borrowers Party Hereto,

The Other Credit Parties Party Hereto,

CRYSTAL FINANCIAL LLC and the other Lenders Party Hereto,

CRYSTAL FINANCIAL LLC,

as Administrative Agent,

CRYSTAL FINANCIAL LLC,

as Swing Line Lender

and

CRYSTAL FINANCIAL LLC,

as L/C Issuer

with

SALUS CAPITAL PARTNERS, LLC,

as Documentation Agent

CRYSTAL FINANCIAL LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS      1    1.01  
Defined Terms      1    1.02   Other Interpretive Provisions      45    1.03  
Accounting Terms      46    1.04   Rounding      47    1.05   Times of Day     
47    1.06   Letter of Credit Amounts      47    ARTICLE II   THE COMMITMENTS
AND CREDIT EXTENSIONS      47    2.01   Loans      47    2.02   Borrowings of
Committed Loans      48    2.03   Letters of Credit      49    2.04   Swing Line
Loans      58    2.05   Prepayments; Repayments; Amortization      61    2.06  
Termination or Reduction of Commitments      62    2.07   Repayment of Loans   
  63    2.08   Interest      64    2.09   Fees      64    2.10   Computation of
Interest and Fees      65    2.11   Evidence of Debt      65    2.12   Payments
Generally; Administrative Agent’s Clawback      66    2.13   Sharing of Payments
by Lenders      67    2.14   Collateral and Guarantees      68    2.15   Cash
Collateral      69    2.16   Defaulting Lenders      70    2.17   Overadvances
and Protective Advances      73    2.18   Loan Account      74    2.19  
Borrower Representative      74    2.20   Reserves and Eligibility Criteria     
75    ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY      75    3.01  
Taxes      75    3.02   Illegality      81    3.03   Inability to Determine
Rates      81   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

         Page   3.04   Increased Costs      81    3.05   Compensation for Losses
     83    3.06   Mitigation Obligations; Replacement of Lenders      83    3.07
  Survival      84    ARTICLE IV   CONDITIONS PRECEDENT TO Credit Extensions   
  84    4.01   Conditions to the Closing Date      84    4.02   Conditions to
all Credit Extensions      88    ARTICLE V   REPRESENTATIONS AND WARRANTIES     
89    5.01   Corporate Authority, Etc      89    5.02   Financial Statements;
Projections      90    5.03   Solvency      91    5.04   No Material Adverse
Change      91    5.05   Ownership of Property; Liens      91    5.06  
Franchises, Patents, Copyrights, etc      91    5.07   Litigation      91   
5.08   No Default      91    5.09   Compliance with Laws      92    5.10   Tax
Status      92    5.11   Insurance      92    5.12   Holding Company and
Investment Company Acts      92    5.13   ERISA Compliance      92    5.14  
Regulations U and X      93    5.15   True Copies of Governing Documents      93
   5.16   Fiscal Year      93    5.17   Subsidiaries, etc      93    5.18  
Environmental Compliance      94    5.19   Bank Accounts      94    5.20   Labor
Contracts      94    5.21   Disclosure      94    5.22   Intentionally Omitted
     94    5.23   OFAC      94    5.24   Second Lien Documents; Canadian
Documents; Subordinated Debt Documents, Etc      95   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

         Page   ARTICLE VI   AFFIRMATIVE COVENANTS      95    6.01  
Intentionally Omitted      95    6.02   Maintenance of Office; Certain Changes
     95    6.03   Records and Accounts      95    6.04   Financial Statements,
Certificates and Information      96    6.05   Notices      99    6.06   Legal
Existence; Maintenance of Properties      102    6.07   Insurance      102   
6.08   Taxes      102    6.09   Compliance with Laws, Contracts, Licenses,
Permits; Leaseholds and Payment of Obligations Generally      103    6.10  
Physical Inventories      103    6.11   Use of Proceeds      104    6.12  
Covenant to Guarantee Obligations and Give Security      104    6.13  
Intentionally Omitted      107    6.14   Intentionally Omitted      107    6.15
  Further Assurances      107    6.16   Inspections; Collateral Reports;
Appraisals, etc      107    6.17   Bank Accounts      108    6.18   Lien Waivers
     109    6.19   Advisors      109    6.20   Post Closing Obligations      110
   ARTICLE VII   NEGATIVE COVENANTS      110    7.01   Investments      110   
7.02   Restrictions on Indebtedness      111    7.03   Restrictions on Liens   
  113    7.04   Restricted Payments; Prepayments      116    7.05   Merger,
Consolidation and Disposition of Assets      117    7.06   Sale and Leaseback   
  118    7.07   Accounting Changes; Change of Fiscal Year      118    7.08  
Transactions with Affiliates      118    7.09   No Speculative Transactions     
119    7.10   Change in Terms of Governing Documents; Material Agreements     
119   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

         Page   7.11   Change in Nature of Business      119    7.12   Margin
Regulations      119    7.13   Fixed Charge Coverage Ratio      119    7.14  
Maximum Capital Expenditures      120    7.15   Sanctions      120   
ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES      120    8.01   Events of
Default      120    8.02   Remedies Upon Event of Default      124    8.03  
Application of Funds      124    ARTICLE IX   ADMINISTRATIVE AGENT      126   
9.01   Appointment and Authority      126    9.02   Rights as a Lender      127
   9.03   Exculpatory Provisions      127    9.04   Reliance by Administrative
Agent      128    9.05   Delegation of Duties      128    9.06   Resignation of
Administrative Agent      129    9.07   Non-Reliance      129    9.08   No Other
Duties, Etc      130    9.09   Administrative Agent May File Proofs of Claim   
  130    9.10   Collateral and Guarantee Matters      131    9.11   Bank Product
Obligations      131    9.12   Second Lien Intercreditor Agreement; Canadian
Intercreditor Agreement      132    9.13   Parallel Debt      132    ARTICLE X  
MISCELLANEOUS      133    10.01   Amendments, Etc      133    10.02   Notices;
Effectiveness; Electronic Communication      135    10.03   No Waiver;
Cumulative Remedies      136    10.04   Expenses; Indemnity; Damage Waiver     
137    10.05   Payments Set Aside      139    10.06   Successors and Assigns   
  140    10.07   Treatment of Certain Information; Confidentiality      146   
10.08   Right of Setoff      147   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

         Page   10.09   Interest Rate Limitation      148    10.10  
Counterparts; Integration; Effectiveness      148    10.11   Survival of
Representations and Warranties      148    10.12   Severability      148   
10.13   Replacement of Lenders      149    10.14   Governing Law; Jurisdiction;
Etc      149    10.15   USA PATRIOT Act Notice      152    10.16   ENTIRE
AGREEMENT      153    10.17   No Advisory or Fiduciary Responsibility      153
  

SCHEDULES

 

Schedule 2.01    Commitments and Applicable Percentages Schedule 4.01(c)   
Closing Date Lien Waivers Schedule 5.07    Litigation Schedule 5.08    No
Default Schedule 5.17    Subsidiaries Schedule 5.18    Environmental Compliance
Schedule 5.20    Labor Contracts Schedule 6.20    Post Closing Obligations
Schedule 7.01    Existing Investments Schedule 7.02    Existing Indebtedness
Schedule 7.03    Existing Liens Schedule 7.06    Sale-Leasebacks Schedule 7.08
   Transactions with Affiliates Schedule 10.02    Administrative Agent’s Office;
Certain Addresses for Notices

EXHIBITS

 

Exhibit A    Form of Borrowing Request Notice Exhibit B    Intentionally Omitted
Exhibit C-1    Form of Revolving Credit Note Exhibit C-2    Form of Term Loan
Note Exhibit D    Form of Compliance Certificate Exhibit E    Form of Assignment
and Assumption Exhibit F    Form of Borrowing Base Certificate Exhibit G    Form
of Prepayment Notice Exhibit H    Form of U.S. Tax Compliance Certificates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 13, 2012,
among:

 

  (a) AMERICAN APPAREL (USA) LLC, a California limited liability company (“AA
USA”) as a Borrower (as defined below) and as the Borrower Representative (as
defined in Section 2.19) for the other Borrowers party hereto;

 

  (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA Retail”),
AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation (“AA
Dyeing & Finishing”) and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”);

 

  (c) the other Credit Parties party hereto;

 

  (d) CRYSTAL FINANCIAL LLC and each other Lender from time to time party
hereto;

 

  (e) CRYSTAL FINANCIAL LLC, as Administrative Agent;

 

  (f) CRYSTAL FINANCIAL LLC, as Swing Line Lender;

 

  (g) CRYSTAL FINANCIAL LLC, as L/C Issuer; and

 

  (h) SALUS CAPITAL PARTNERS, LLC, as Documentation Agent.

The Borrowers have requested that the Lenders provide certain extensions of
credit, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“AA Canada Retail” means American Apparel Canada Retail, Inc., a company
organized under the federal laws of Canada.

“AA Canada Wholesale” means American Apparel Canada Wholesale, Inc., a company
organized under the federal laws of Canada.

“AA Canadian Subsidiaries” means, collectively, AA Canada Retail and AA Canada
Wholesale.

 

1



--------------------------------------------------------------------------------

“AA Dyeing & Finishing” has the meaning specified in the introductory paragraph
hereto.

“AA Germany” means American Apparel Deutschland GmbH, a company organized under
the laws of Germany.

“AA Retail” has the meaning specified in the introductory paragraph hereto.

“AA UK Canarby” means American Apparel (Canarby) Limited, a company organized
under the laws of England and Wales.

“AA UK Limited” means American Apparel (UK) Limited, a company organized under
the laws of England and Wales.

“AA UK Subsidiaries” means, collectively, AA UK Carnaby and AA UK Limited.

“AA USA” has the meaning specified in the introductory paragraph hereto.

“Act” has the meaning specified in Section 10.16.

“Adjustment Date” means (i) as to the first Adjustment Date, the Closing Date
and (ii) thereafter, the first day of each calendar month following the Closing
Date.

“Administrative Agent” means Crystal Financial LLC, acting as administrative
agent for the Secured Parties, or any successor administrative agent appointed
in accordance with this Agreement.

“Administrative Agent’s Fee Letter” means the Administrative Agent’s Fee Letter,
dated the Closing Date, by and among the Borrowers and the Administrative Agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aged Inventory Reserves” means such reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion when the aggregate
Cost of Eligible Inventory (valued at standard cost) aged more than twelve
(12) months exceeds 32% of the aggregate Cost of all Eligible Inventory (valued
at standard cost).

“Agency Account Agreement” means any account control agreement, lockbox control
agreement, blocked account agreement or other similar agreement entered into by
a Credit Party, the Administrative Agent and the applicable financial
institution, in form and substance reasonably satisfactory to the Administrative
agent.

 

2



--------------------------------------------------------------------------------

“Aggregate Commitments” means the sum of the Revolving Credit Facility and the
Term Loan Facility.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time; and if the Revolving Credit Commitment
of each Revolving Credit Lender to make Revolving Credit Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Revolving Credit Facility has expired, then
the Applicable Percentage of each Revolving Credit Lender shall be determined
based on the Applicable Percentage of such Revolving Credit Lender most recently
in effect, giving effect to any assignments permitted hereby that are subsequent
to such termination or expiration and (b) with respect to any Term Loan Lender
at any time, the percentage (carried out to the ninth decimal place) of the Term
Loan Facility represented by such Term Loan Lender’s Term Loans at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means with respect to (a) the Revolving Credit Loans, Swing
Line Loans and Term Loans, 9.00% per annum and (b) Letters of Credit Fees,
9.00% per annum.

“Appraiser” means an appraisal firm reasonably acceptable to the Administrative
which may be an Affiliate of (i) the Administrative Agent, (ii) any Lender,
(iii) any Participant or (iv) any SPC, assignee or other participant permitted
under Section 10.06.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Crystal Financial LLC, in its capacity as sole lead arranger
and sole book runner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (subject to Section 1.03(b)), and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease

 

3



--------------------------------------------------------------------------------

payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP (subject to
Section 1.03(b)) if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Credit Parties, including the
notes thereto.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Availability Block” means, at any time, the lesser of (i) $8,000,000 and
(ii) 10.0% of the Borrowing Base at such time without giving effect to clauses
(h) and (i) contained therein.

“Average Overall Excess Availability Percentage” means, as of the date of
determination, the quotient (expressed as a percentage) of: (i) the daily
average amount of Overall Excess Availability for the specified period, divided
by (ii) the lesser of (A) the Revolving Credit Facility plus the Term Loan
Facility and (B) the daily average Borrowing Base during such specified period,
multiplied by (iii) 100.

“Average Overall Unused Percentage” means, as of the date of determination, the
quotient (expressed as a percentage) of: (i) the daily average amount of Overall
Unused Amount for the specified period, divided by (ii) the Aggregate
Commitments multiplied by (iii) 100.

“Balance Sheet Date” means December 31, 2010.

“Bank Product Obligations” means every obligation of any Credit Party under and
in respect of any (a) Swap Contract with the Administrative Agent, any Lender or
any Affiliate thereof to which any Credit Party is a party or which any Credit
Party has guaranteed and (b) one or more of the following types of services or
facilities extended to such Credit Party (or which any Credit Party has
guaranteed) by the Administrative Agent or any Affiliate thereof or any Person
that was a Lender or an Affiliate thereof at the time such obligations were
entered into: (i) credit and purchase cards, (ii) investment services,
(iii) lease financing or related services, (iv) Cash Management Obligations, and
(v) electronic business-to-business payment arrangements (and any corresponding
float financing on accounts payable related thereto).

“Bank Product Reserves” means such reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion in respect of Bank
Product Obligations.

“Bankruptcy Code” means Title 11 of the United States Code as now and
hereinafter in effect and any successors to such statutes.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate last quoted by The
Wall Street Journal as the “Prime Rate” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the

 

4



--------------------------------------------------------------------------------

Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Any change in the Base Rate due to a
change in any of the foregoing shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Representative” means AA USA in its capacity as borrower agent
pursuant to Section 2.19.

“Borrower Materials” has the meaning specified in Section 6.04.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, as of any date of determination by the Administrative
Agent from time to time, an amount in Dollars equal to the sum of:

(a) up to 90% of the book value of Eligible Credit Card Receivables outstanding
at such date; plus

(b) up to 86% of the book value of Eligible Wholesale Receivables outstanding at
such date; plus

(c) up to 90% of the Net Orderly Liquidation Value of the Cost of Eligible
Wholesale Finished Goods Inventory at such date; plus

(d) up to 90% of the Net Orderly Liquidation Value of the Cost of Eligible
Wholesale RSA Finished Goods Inventory at such date; plus

(e) up to 100% of the Net Orderly Liquidation Value of the Cost of Eligible
Retail Inventory at such date; plus

(f) up to 60% of the Net Orderly Liquidation Value of the Cost of Eligible Raw
Materials Inventory at such date; provided that for the purposes of calculating
this clause (f), the Cost of Eligible Raw Materials Inventory shall not exceed
$27,500,000 at any date of determination; plus

(g) the Brand Value at such date; minus

(h) the Availability Block; minus

(i) Reserves established by the Administrative Agent from time to time in its
Permitted Discretion in accordance with this Agreement.

“Borrowing Base Certificate” means the certificate in substantially the form of
Exhibit F hereto or in such other form reasonably acceptable to the
Administrative Agent, signed by a Financial Officer of the Borrower
Representative and delivered to the Administrative Agent and the Lenders
pursuant to Sections 4.01(d) and 6.04(d) hereof.

 

5



--------------------------------------------------------------------------------

“Borrowing Request Notice” means a notice of a Committed Borrowing or Swing Line
Borrowing, which, if in writing, shall be substantially in the form of Exhibit
A.

“Brand Value” means the amount in Dollars set forth below opposite the
applicable date of determination of the Borrowing Base set forth below.

 

Brand Value

    

Date of Determination

of the Borrowing Base

$  12,500,000      Closing Date through April 13, 2012 $  11,500,000      April
13, 2012 – May 13, 2012 $  10,5000,000      May 13, 2012 – June 13, 2012
$    9,500,000      June 13, 2012 – July 13, 2012 $    7,500,000      July 13,
2012 – August 13, 2012 $    5,000,000      August 13, 2012 – August 31, 2012
$                  0      September 1, 2012 and all times thereafter

“Breakage Costs” has the meaning specified in Section 3.05.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to the calculation of the Eurodollar Rate, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Canadian Documents” means, collectively, the (i) Credit Agreement dated as of
December 30, 2009 among the AA Canadian Subsidiaries and the lenders and agents
party thereto, (ii) each “Loan Document” as defined therein and (iii) each
credit agreement entered into by the AA Canadian Subsidiaries which replaces or
refinances the credit agreement referred to in clause (i) and any related loan
document, guaranty or security or pledge agreement or similar agreement entered
into in connection therewith so long as the replacement or refinancing lenders
and agents (or the agent or trustee in respect of such lenders) enter into a
reasonably

 

6



--------------------------------------------------------------------------------

satisfactory intercreditor agreement with the Administrative Agent (it being
agreed that an intercreditor agreement in substantially the form of the Canadian
Intercreditor Agreement referred to in clause (i) of the definition thereof
shall be satisfactory).

“Canadian Intercreditor Agreement” means (i) the Intercreditor Agreement dated
on or following the Closing Date among the lender under the Canadian Documents
and the Administrative Agent and (ii) each other intercreditor agreement
reasonably satisfactory to the Administrative Agent in connection with a
replacement or refinancing of the Canadian Documents (it being agreed that an
intercreditor agreement in substantially the form of the Canadian Intercreditor
Agreement referred to in clause (i) of the definition hereof shall be
satisfactory).

“Capital Expenditures” means, with respect to the Credit Parties and their
Subsidiaries, all expenditures (by the expenditure of cash or the incurrence of
Indebtedness) by the Credit Parties and their Subsidiaries during any measuring
period for any fixed or capital assets or improvements or for replacements,
substitutions or additions thereto that are required to be capitalized and shown
on the balance sheet of the Credit Parties and their Subsidiaries in accordance
with GAAP; provided that Capital Expenditures for the Credit Parties and their
Subsidiaries shall not include (i) expenditures that are accounted for as
capital expenditures by any Credit Party or any Subsidiary and that actually are
paid for, or reimbursed to any Credit Party or any Subsidiary, by a Person other
than any Credit Party or any Subsidiary (including landlords) during such
measuring period and (ii) the purchase price of equipment or other fixed assets
that are purchased substantially contemporaneously (and in any event within the
same Fiscal Month) with the trade-in or sale of existing equipment or other
fixed assets or with insurance proceeds received for the equipment or fixed
assets being replaced to the extent that the gross amount of such purchase price
is reduced or funded by such insurance proceeds or the credit being granted by
the seller of such equipment or fixed assets being acquired at such time, as
applicable; provided that such purchase price shall not be deemed to be less
than $0.

“Capital Stock” means any and all shares, limited liability company interests,
partnership interests, other interests, participations or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent
ownership interests in a Person (other than a corporation) and any and all
warrants, rights or options to purchase any of the foregoing.

“Capitalized Leases” means leases under which any Credit Party is the lessee or
obligor, the discounted future rental payment obligations under which are
required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP (subject to Section 1.03(b)) and the amount of Indebtedness
represented by such obligations shall be the Attributable Indebtedness in
respect thereof.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Revolving
Credit Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

7



--------------------------------------------------------------------------------

“Cash Collateralized Letters of Credit” means Letters of Credit, or a portion
thereof, to the extent the Borrowers have provided Cash Collateral that remains
in the sole dominion and control of the Administrative Agent in an amount no
less than the Minimum Collateral Amount pursuant to Section 2.15(a)(iv).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by a Credit Party or a Subsidiary thereof:

(a) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency thereof maturing within one year from the
date of acquisition thereof;

(b) commercial paper maturing no more than 270 days from the date of creation
thereof and having the highest or next highest rating obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc. determined at
the time of investment;

(c) certificates of deposit, banker’s acceptances and time deposits maturing no
more than 180 days from the date of creation thereof issued or guaranteed by, or
placed with, and demand deposit and money market deposit accounts issued or
offered by, (i) any Lender or (ii) any commercial bank, that at the time of
investment, (x) has combined capital, surplus and undivided profits of not less
than $500,000,000, (y) a senior unsecured rating of “A” or better by a
nationally recognized rating agency and (z) is organized under the laws of the
United States of America, any state thereof or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States or any state thereof;

(d) money market mutual funds that invest solely in one or more of the
investments described in clauses (a) through (c) above;

“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender and provides Cash
Management Services to the Credit Parties and that has notified the
Administrative Agent substantially contemporaneously with the initial provision
of such Cash Management Services that it is a “Cash Management Bank”.

“Cash Management Obligations” means all present and future liabilities,
obligations and Indebtedness of the Credit Parties owing to any Cash Management
Bank under or in connection with any Cash Management Services provided by such
Cash Management Bank to or for the account of any Credit Party, all whether
accruing before or after the commencement of any bankruptcy proceeding or
similar proceeding under any Debtor Relief Law by or against any Credit Party
and regardless of whether allowed as a claim in any such proceeding.

“Cash Management Services” means any services provided from time to time by any
Cash Management Bank in connection with operating, collections, payroll, trust,
or other

 

8



--------------------------------------------------------------------------------

depository or disbursement accounts, including automatic clearinghouse,
controlled disbursement, depository, electronic funds transfer, information
reporting, lockbox, stop payment, overdraft and/or wire transfer services.

“Casualty Event” means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, damage to, or condemnation or other
taking of, such property for which any Credit Party receives insurance proceeds,
proceeds of a condemnation award or other compensation.

“CERCLA” has the meaning specified in the definition of “Environmental Laws”.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) except with respect to Permitted Holders, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that (i) a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”), and (ii) Persons party to a stockholders
agreement, investment agreement, voting agreement or similar agreement with a
Permitted Holder pursuant to which such Persons have the right to designate
directors and agree to vote for one another’s designees shall not be deemed to
constitute a “group” and/or “person” under Section 13 of the Exchange Act or any
of the rules and regulations promulgated thereunder solely because they are
parties to, or as a result of their exercise of such designation and voting
rights under, such agreement so long as such Person without inclusion of the
equity securities held by Permitted Holders, directly or indirectly, owns less
than 35% or more of the equity securities of Holdings entitled to vote for
members of the board of directors or equivalent governing body on a fully
diluted basis), directly or indirectly,

 

9



--------------------------------------------------------------------------------

of 35% or more of the equity securities of Holdings entitled to vote for members
of the board of directors or equivalent governing body of Holdings on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) during any consecutive twelve-month period, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body then still in office or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body then
still in office (excluding, in the case of both clause (ii) and clause (iii),
any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

(c) any Person or two or more Persons (except as among Permitted Holders) acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of any Credit Party, or
control over the equity securities of Holdings entitled to vote for members of
the board of directors or equivalent governing body of Holdings on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities;
provided that Persons parties to a stockholders agreement, investment agreement,
voting agreement or similar agreement with a Permitted Holder pursuant to which
such Persons have the right to designate directors and where such Permitted
Holder has agreed to vote for such Person’s designees shall not be deemed to
constitute Persons “acting in concert” so long as, after giving effect to such
contract or arrangement, such Persons, without inclusion of the equity
securities held by Permitted Holders, would not acquire the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of any Credit Party, or control over the equity securities of Holdings entitled
to vote for members of the board of directors or equivalent governing body of
Holdings on a fully-diluted basis (and taking into account all such securities
that such Person has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities; or

(d) Other than pursuant to a transaction permitted by Section 7.05, Holdings
shall cease to directly own and control legally and beneficially (i) 100% of the
Capital Stock of AA USA (free and clear of all Liens other than Liens in favor
of the Administrative Agent granted under the Security Documents and Liens in
favor of the Second Lien Agent in accordance with the terms of the Intercreditor
Agreement), (ii) 100% of the Capital Stock of each of the AA Canadian
Subsidiaries (free and clear of all Liens other than Liens (x) granted to the
lenders under the Canadian Documents in accordance with the terms of the
Canadian

 

10



--------------------------------------------------------------------------------

Intercreditor Agreement, (y) in favor of the Administrative Agent granted under
the Security Documents and (z) in favor of the Second Lien Agent in accordance
with the terms of the Second Lien Intercreditor Agreement and the Canadian
Intercreditor Agreement) and (iii) 100% of the Capital Stock of any of its
Subsidiaries acquired or formed after the date hereof and directly held by
Holdings (other than directors’ qualifying shares and other similar equity
interest holdings of Foreign Subsidiaries required to be held by local Persons
in accordance with applicable law), in the case of clause (d)(iii), free and
clear of all Liens other than Liens in favor of the Administrative Agent granted
under the Security Documents and Liens in favor of the Second Lien Agent in
accordance with the terms of the Second Lien Intercreditor Agreement); or

(e) Other than pursuant to a transaction permitted by Section 7.05, any Borrower
or any Subsidiary of any Borrower shall cease to directly own and control
legally and beneficially 100% of the Capital Stock of each of its Subsidiaries
in existence on the date hereof or acquired or formed after the date hereof to
the extent directly held by such Borrower or such Subsidiary (other than
directors’ qualifying shares and other similar equity interest holdings of
Foreign Subsidiaries required to be held by local Persons in accordance with
applicable law), free and clear of all Liens other than Liens in favor of the
Administrative Agent granted under the Security Documents and Liens in favor of
the Second Lien Agent in accordance with the terms of the Second Lien
Intercreditor Agreement).

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Closing Date” means March 13, 2012.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property, rights and interests of the Credit
Parties that are or are intended to be subject to the Liens created by the
Security Documents.

“Collection Account” has the meaning specified in Section 6.17(a).

“Commitment” means the Revolving Credit Commitments and/or the Term Loan
Commitments, as the context may require.

“Committed Borrowing” means a Committed Revolving Credit Borrowing or a
Committed Term Loan Borrowing, as the context may require.

“Committed Term Loan Borrowing” means a borrowing consisting of simultaneous
Term Loans on the Closing Date made by each of the Term Loan Lenders pursuant to
Section 2.01(b).

“Committed Loan” means a Revolving Credit Loan and/or a Term Loan, as the
context may require.

“Committed Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Loans made by each of the Revolving Credit Lenders
pursuant to Section 2.01(a).

 

11



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” has the meaning specified in Section 6.17(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated or consolidated” means, with reference to any term defined herein,
shall mean that term as applied to the accounts of the Credit Parties,
consolidated in accordance with GAAP.

“Consolidated EBITDA” means, with respect to Holdings and its Subsidiaries, on a
consolidated basis, for any period, without duplication, an amount equal to:

(a) Consolidated Net Income for such period; plus

(b) the sum of, without duplication, (i) any provision for taxes based on
income, (ii) Consolidated Interest Expense, (iii) the amount of non-cash charges
(including depreciation and amortization) and (iv) unusual or non-recurring
charges, losses or expenses to the extent specifically approved by the
Administrative Agent in writing, in each case to the extent included in the
calculation of Consolidated Net Income of the Credit Parties for such period in
accordance with GAAP; minus

(c) the sum of, without duplication, (i) income tax credits and cash refunds
actually received, (ii) interest income, (iii) any non-cash gains that have been
added in determining Consolidated Net Income and (iv) unusual or non-recurring
gains, in each case to the extent included in the calculation of Consolidated
Net Income for such period in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, for Holdings and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Holdings and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets and net costs under
Swap Contracts in respect of interest rates, in each case to the extent treated
as interest in accordance with GAAP, net of any payments received under Swap
Contracts in respect of interest rates, and (b) the portion of rent expense of
Holdings and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP (subject to
Section 1.03(b)).

“Consolidated Net Income” means, at any date of determination for any period of
determination, the net income (or loss) of Holdings and its Subsidiaries on a
consolidated basis for such period; provided that Consolidated Net Income shall
exclude (a) extraordinary gains and extraordinary losses for such period,
(b) the net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Governing
Documents or any agreement (other than the Canadian Documents with respect to
dividends and distributions by the AA Canadian Subsidiaries to Holdings),
instrument or Law applicable to

 

12



--------------------------------------------------------------------------------

such Subsidiary during such period and is not actually distributed during such
period to Holdings, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except Holdings’ equity in the net
income of any such Person for such period shall be included in Consolidated Net
Income up to the aggregate amount of cash actually distributed by such Person
during such period to Holdings or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Holdings as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means with respect to:

(a) any Eligible Wholesale Finished Goods Inventory, Eligible Wholesale RSA
Finished Goods Inventory, and any Eligible Raw Materials Inventory, standard
cost, as reported on the Borrowers’ stock ledger from time to time based upon
the Borrowers’ accounting practices as in effect on the Closing Date, as such
calculations of standard cost may be updated from time to time to better reflect
actual costs and so long as such changes are reported to the Administrative
Agent in accordance with Section 6.05(g); provided that no such change to any
calculation of the standard cost of any such Inventory shall take effect for the
purposes of calculating the Cost of such Inventory until the Administrative
Agent shall have received a “desktop” appraisal report from an Appraiser with
respect to such Inventory in accordance with Section 6.16(c); and

(b) any Eligible Retail Inventory, the weighted average cost, as reported on the
Borrowers’ stock ledger from time to time based upon the Borrowers’ accounting
practices as in effect on the Closing Date, as such calculations of weighted
average cost may be updated from time to time so long as such changes are
reported to the Administrative Agent in accordance with Section 6.05(g);
provided that no such change to any calculation of the weighted average cost of
any such Inventory shall take effect for the purposes of calculating the Cost of
such Inventory until the Administrative Agent shall have received a “desktop”
appraisal report from an Appraiser with respect to such Inventory in accordance
with Section 6.16(c).

“Covenant Applicability Period” means, with respect to any and each Liquidity
Trigger Event, the period commencing, (a) on the last day of the Fiscal Month
for which financial statements have been delivered pursuant to Section 6.04(b)
immediately prior to such Liquidity Trigger Event (or if such Liquidity Trigger
Event occurs on or following the Closing Date but on or before March 31, 2012,
such period shall commence on the last day of the Fiscal Month

 

13



--------------------------------------------------------------------------------

ending on or about January 31, 2012) and ending (b) the day following the date
that there is no Liquidity Trigger Event, Default or Event of Default for sixty
(60) consecutive days. The expiration of any Covenant Applicability Period shall
not impair the commencement of a subsequent Covenant Applicability Period
following the occurrence of another Liquidity Trigger Event and shall not be
deemed a cure or waiver of any Default or Event of Default arising as a result
of the non-compliance with any provision of this Agreement to which any Credit
Party is obligated to comply during such Covenant Applicability Period.

“Credit Card Agreements” shall mean all agreements or notices, each in form and
substance reasonably satisfactory to the Administrative Agent, now or hereafter
entered into by Borrowers with any credit card issuer or any credit card
processor, as the same may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced; provided, that any such credit card
agreement or notice shall provide, among other things, that each such credit
card processor shall transfer all proceeds due with respect to credit card
charges for sales (net of expenses and chargebacks of the credit card issuer or
processor) by Borrowers received by it (or other amounts payable by such credit
card processor) into a designated Concentration Account in accordance with
Section 6.17 subject to an Agency Account Agreement on a daily basis.

“Credit Card Receivables” shall mean, collectively, all present and future
Receivables owing to any Borrower from (a) any major credit card or debit card
issuer or major credit card or debit card processor arising from sales of
Inventory to a Borrower’s customers who have purchased such inventory using a
credit, charge or debit card and (b) any major credit card or debit card issuer
or major credit card or debit card processor in connection with the sale or
transfer of Receivables arising pursuant to the sale of inventory or rendition
of services to a Borrower’s customers who have purchased such Inventory or
services using a credit, charge card or a debit card, including, but not limited
to, all amounts at any time due or to become due from any major credit card or
debit card issuer or major credit card or debit card processor under the Credit
Card Agreements or otherwise.

“Credit Extension” means each of the following: (a) a Committed Borrowing and
(b) an L/C Credit Extension.

“Credit Parties” means the Borrowers, Holdings, Fresh Air and the other
Guarantors.

“Crystal” means Crystal Financial LLC and its successors and permitted assigns.

“Crystal Entity” shall mean Crystal or any of its Affiliates.

“Daily Cash Sweep Repayment Amount” means for any day, with respect to
repayments of the Revolving Credit Loans and Swing Line Loans pursuant to
Section 2.07(c), the aggregate principal amount of the Revolving Credit Loans
and Swing Line Loans repaid on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

14



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means when used with respect to Obligations, an interest rate or
rate equal to the interest rate or rate otherwise applicable thereto plus 2% per
annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent, to confirm in
writing to the Administrative Agent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disqualified Lender” has the meaning specified in the proviso to
Section 10.01(g).

“Documentation Agent” refers collectively to the Person identified on the cover
page hereof as the “Documentation Agent”.

“Dollar” and “$” mean lawful money of the United States.

 

15



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Early Termination Fee” means an early termination fee that the Borrowers shall
pay to the Revolving Credit Lenders and/or the Term Loan Lenders, as applicable,
concurrently with the payment of Revolving Credit Loans and/or Term Loans, as
applicable, whether as a result of acceleration, whether voluntary or mandatory
or otherwise, in an amount equal to (a) 3.00% of the principal amount of the
Loans paid to the extent such payment occurs on or before one (1) year following
the Closing Date, (b) 2.00% of the principal amount of the Loans paid to the
extent such payment occurs after one (1) year following the Closing Date but on
or before two (2) years following the Closing Date and (c) 0.00% of the
principal amount of the Loans paid to the extent such payment occurs after two
(2) years following the Closing Date; provided that in the case of a payment of
Revolving Credit Loans, such payment is accompanied by a commensurate permanent
reduction or termination of the Revolving Credit Facility.

“Electronic Medium” means the electronic medium through which notices and other
communications are sent (including e-mail) pursuant to procedures approved by
the Administrative Agent and otherwise in accordance with Section 10.02(b).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Credit Card Receivables” means all of the Credit Card Receivables (net
of fees) of the Borrowers that arise in the ordinary course of business, which
have been earned by performance, which are reflected in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to the
Administrative Agent subject to adjustment from time to time as set forth in
Section 2.20. Without limiting the generality of the foregoing but subject to
adjustment from time to time as set forth in Section 2.20, no Credit Card
Receivable shall be an Eligible Credit Card Receivable if:

(a) it has been outstanding for more than five (5) Business Days from the date
of sale;

(b) with respect to which a Borrower does not have good, valid and marketable
title thereto;

(c) it is not at all times subject to the Administrative Agent’s duly perfected,
first priority security interest and no other Lien except a junior Lien in favor
of the Second Lien Agent in accordance with the terms of the Second Lien
Intercreditor Agreement and subject to any Reserves that may be established by
the Administrative Agent in its Permitted Discretion in connection therewith,
Permitted Specified Liens;

(d) it is disputed, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted by the related major credit card processor (but
only to the extent of such dispute, counterclaim, offset or chargeback);

 

16



--------------------------------------------------------------------------------

(e) with respect to which the major credit card issuer or processor has the
right under certain circumstances to require the Borrowers to repurchase such
Receivables from such credit card processor;

(f) it is due from a major credit card issuer or processor as to which the
Administrative Agent has not received an acceptable Credit Card Agreement;

(g) it is due from a major credit card issuer or processor which the
Administrative Agent determines, in its Permitted Discretion, to be unlikely to
be collected;

(h) it is otherwise determined to be unacceptable by Administrative Agent in its
Permitted Discretion;

(i) it arises from any private label credit cards programs of the Borrowers;

(j) it is due from major credit card processors not located in the United States
of America; or

(k) it is not denominated in Dollars.

“Eligible Inventory” means, with respect to the Borrowers, Inventory held for
sale in the ordinary course of business reflected in the most recent Borrowing
Base Certificate delivered by the Borrower Representative to the Administrative
Agent owned by the Borrowers subject to adjustment from time to time as set
forth in Section 2.20. Without limiting the generality of the foregoing but
subject to adjustment from time to time as set forth in Section 2.20, no
Inventory shall be Eligible Inventory if:

(a) it is not in good and saleable condition;

(b) it is used, vintage, imperfects, damaged, defective, shopworn, “seconds”,
returned, sub assembly categories, damage locations, not found, in production,
or unmerchantable;

(c) it consists of supplies, packing materials, shipping materials, spare parts,
samples, labels, bags, hangers, custom items, tooling, replacement parts,
display items, trim labels, cuttings, bill and hold goods or work-in-process;

(d) it is located at any site if the aggregate book value of Inventory at such
location is less than $100,000;

(e) it does not meet all standards imposed by any governmental agency or
authority, including, without limitation, the Fair Labor Standards Act;

(f) it consists of Hazardous Materials or Inventory that can be transported or
sold only with licenses that are not readily available;

 

17



--------------------------------------------------------------------------------

(g) it does not conform in all material respects to the representations and
warranties set forth in the Loan Documents (including the representations and
warranties with respect to insurance contained in Section 5.11) (but without any
duplication of materiality qualifications);

(h) it is not at all times subject to the Administrative Agent’s duly perfected,
first priority security interest and no other Lien (including, without
limitation, (i) the rights of a purchaser that has made progress payments,
(ii) the rights of a surety that has issued a bond to assure a Borrower’s
performance with respect to that Inventory and (iii) Liens arising by operation
of law under Article 2 of the UCC in favor of a reclaiming seller of goods or
buyer of goods) except a junior Lien in favor of the Second Lien Agent in
accordance with the terms of the Second Lien Intercreditor Agreement and subject
to any Reserves that may be established by the Administrative Agent in its
Permitted Discretion in connection therewith, Permitted Specified Liens);

(i) it is in transit (other than Inventory in transit from a Borrower’s
distribution center, warehouse, shipping center, plant, factory, or other
similar location to a Borrower’s retail location but subject to clauses (j) and
(n) below);

(j) it is not located in the United States of America;

(k) it is held on consignment, subject to a bailment or lease, or not otherwise
owned by a Borrower;

(l) it has been shipped to a customer, regardless of whether such shipment is on
a consignment basis;

(m) it is to be returned to the vendor or marked for return to the vendor;

(n) it is located at a Specified Collateral Location or in the possession or
control of a warehouseman, processor (including, without limitation, third
parties who knit and/or dye fabric, yarn or garments) repairman, mechanics,
shipper, freight forwarder, customs broker or other third party, unless the
mortgagee, trustee or beneficiary, lessor, third party or such other Person in
possession of such Collateral has delivered a Lien Waiver, or an appropriate
Rent and Charges Reserve has been established, or the full amounts owing in
respect of such Inventory are backed by a letter of credit or such other
arrangements acceptable to the Administrative Agent in its sole discretion; or

(o) it is sold at a flea market or other temporary location unless (i) the
lessor of such flea market or temporary location has delivered a Lien Waiver and
(ii) an appraisal from an Appraiser with respect to Inventory located thereon
has been completed to the reasonable satisfaction of the Administrative Agent
provided that such appraisal shall not count against the limited number of
appraisals for which the expense reimbursement may be sought pursuant to
Section 6.16(c).

“Eligible Raw Materials Inventory” means Eligible Inventory constituting raw
materials used or consumed by a Borrower in the ordinary course of business in
the manufacture or production of other Inventory, excluding Eligible Retail
Inventory, Eligible Wholesale Finished Goods Inventory and Eligible Wholesale
RSA Finished Goods Inventory.

 

18



--------------------------------------------------------------------------------

“Eligible Retail Inventory” means Eligible Inventory constituting finished goods
located at a retail location of a Borrower (or in transit to a retail locations
subject to any Reserves that may be established by the Administrative Agent in
its Permitted Discretion) to be sold by a Borrower in the ordinary course of
business to the public at retail to consumers, excluding Eligible Raw Materials
Inventory, Eligible Wholesale Finished Goods Inventory and Eligible Wholesale
RSA Finished Goods Inventory.

“Eligible Wholesale Finished Goods Inventory” means Eligible Inventory
constituting finished goods to be sold by a Borrower in the ordinary course of
business (a) to the public at wholesale to Persons who intend to resell such
Inventory and (b) for the fulfillment of a Borrower’s internet sales, excluding
Eligible Wholesale RSA Finished Goods Inventory, Eligible Raw Materials
Inventory and Eligible Retail Inventory.

“Eligible Wholesale Receivables” means the aggregate of the unpaid portions of
Receivables of the Borrowers arising in the ordinary course of business from the
sale of the Borrowers’ Inventory at wholesale to Persons who intend to resell
such Inventory which are reflected in the most recent Borrowing Base Certificate
delivered by the Borrower Representative to the Administrative Agent subject to
adjustment from time to time as set forth in Section 2.20. Without limiting the
generality of the foregoing but subject to adjustment from time to time as set
forth in Section 2.20, no Receivable shall be an Eligible Wholesale Receivable
if:

(a) it is a Receivable arising from sales at retail to consumers or it is a
Credit Card Receivable (regardless of whether it is an Eligible Credit Card
Receivable);

(b) it arises out of a sale made by any Borrower to any Affiliate of any
Borrower or to a Person Controlled by an Affiliate of any Borrower;

(c) it is unpaid for more than sixty (60) days after the original due date or
ninety (90) days past the original invoice date;

(d) to the extent such Receivables, together with all other Receivables owing by
an account debtor and its Affiliates as of any date of determination, exceed
(i) 30% in the case of TSC Apparel and its Affiliates and (ii) 12% in the case
of all other account debtors, of all Eligible Wholesale Receivables, then such
excess amount thereof shall be deemed ineligible unless such applicable excess
amount is fully covered by receivables insurance to the Administrative Agent’s
satisfaction and the Administrative Agent has received a assignment of such
insurance policy satisfactory to it;

(e) 50% or more of all Receivables owing by the account debtor are not Eligible
Wholesale Receivables;

(f) to the extent any Borrower thereof is liable for goods sold or services
rendered by the applicable account debtor to such Borrower thereof but only to
the extent of the potential offset;

 

19



--------------------------------------------------------------------------------

(g) any Borrower has made any agreement with the account debtor for any
deduction therefrom, except for discounts or allowances which are made in the
ordinary course of business for prompt payment and which discounts or allowances
are reflected in the calculation of the face value of each invoice related to
such Receivable

(h) the account debtor has disputed liability with respect to such Receivable,
or the account debtor has made any claim or defense with respect to any other
Receivable due from such account debtor to such Borrower or such Subsidiary, or
the Receivable otherwise is or may become subject to any credit, contra,
reversal, return or setoff by the account debtor; in each case, the Receivable
to be ineligible to the extent of such credit, contra, reversal, return,
dispute, claim, defense or setoff;

(i) there is any adjustment or commissions payable to third parties that are
adjustments to such Receivable but only to the extent of such amount;

(j) any material covenant, representation or warranty contained in the agreement
with respect to such Receivable has been breached by the applicable Borrower;

(k) the account debtor has commenced a voluntary case under any Debtor Relief
Law, or a decree or order for relief has been entered by a court having
jurisdiction in the premises in respect of the account debtor in an involuntary
case under any Debtor Relief Law, or any other petition or other application for
relief under any Debtor Relief Law has been filed against the account debtor, or
if the account debtor has failed, suspended business, ceased to be solvent, or
consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs;

(l) it arises from a sale to an account debtor outside the United States or is
payable in any currency other than Dollars;

(m) with respect to which an invoice in the form used by a Borrower in the
ordinary course of business or such other form reasonably acceptable to the
Administrative Agent has not been sent to the applicable account debtor;

(n) it arises from a sale to the account debtor on a bill and hold, guaranteed
sale, sale or return, sale on approval, consignment or any other repurchase or
return basis;

(o) (i) as to which a Borrower is not able to bring suit or otherwise enforce
its remedies against the account debtor through judicial process, or (ii) if the
Receivable represents a progress billing consisting of an invoice for goods sold
or used or services rendered pursuant to a contract under which the account
debtor’s obligation to pay that invoice is subject to a Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;

(p) it arises with respect to goods that are delivered on a cash-on-delivery
basis, cash-in-advance basis or prepaid basis;

 

20



--------------------------------------------------------------------------------

(q) the account debtor is the United States of America, any state, county or
municipality located therein, or, in each case, any department, agency or
instrumentality thereof, unless the applicable Borrower assigns its right to
payment of such Receivable to the Administrative Agent, in a manner satisfactory
to the Administrative Agent, so as to comply with the Assignment of Claims Act
of 1940 (31 U.S.C. §203 et seq., as amended);

(r) it is not at all times subject to the Administrative Agent’s duly perfected,
first priority security interest and no other Lien except a junior Lien in favor
of the Second Lien Agent in accordance with the terms of the Second Lien
Intercreditor Agreement and subject to any Reserves that may be established by
the Administrative Agent in its Permitted Discretion in connection therewith,
Permitted Specified Liens;

(s) the goods giving rise to such Receivable have not been delivered to and
accepted by the account debtor or the services giving rise to such Receivable
have not been performed by the applicable Borrower and accepted by the account
debtor or the Receivable otherwise does not represent a final sale (other than
SAB-104 adjustments); or

(t) the Receivable is evidenced by chattel paper or an instrument of any kind,
or has been reduced to judgment.

“Eligible Wholesale RSA Finished Goods Inventory” means Eligible Inventory
constituting finished goods to be sold by a Borrower in the ordinary course of
business (a) manufactured for the purposes of fulfilling sales to the public at
retail to consumers at a retail location and to source inventory to retail store
locations but at the time of determination, located at a warehouse, distribution
center, factory or plant or similar location of a Borrower, excluding Eligible
Wholesale Finished Goods Inventory, Eligible Raw Materials Inventory and
Eligible Retail Inventory.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems and including without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”) and the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

21



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
three (3) months. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate of
interest per annum, as determined by the Administrative Agent at which deposits
of Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day in such Interest
Period by major financial institutions reasonably satisfactory to Administrative
Agent in the London interbank market for a term equivalent to three (3) months
for the applicable principal amount on such date of determination. For the
avoidance of doubt, any change in the Eurodollar Rate for Loans shall take
effect on the first day of each Interest Period for such Loan and shall remain
in effect until the last day of such Interest Period notwithstanding the fact
that the Interest Period for Loans are for one (1) month periods while the
calculation of the Eurodollar Rate thereof is for Dollar deposits with a term
equivalent to three (3) months.

“Event of Default” has the meaning specified in Section 8.01.

 

22



--------------------------------------------------------------------------------

“Excess Availability Minimum Amount” means, as of any date of determination, an
amount equal to the greater of (a) 10.0% of Borrowing Base (each, as calculated
on such date) and (b) $8,000,000.

“Excluded Accounts” means any (a) deposit account or securities account
specially and exclusively used in the ordinary course of business for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Credit Party’s salaried employees, which accounts are funded only in the
ordinary course of business and not in excess of any amounts necessary to
fulfill payroll obligations that are then currently owing, (b) pension fund
accounts, 401(k) accounts and trust accounts, (c) Local Accounts not maintained
at Bank of America, N.A. or U.S. Bank National Association (or any of their
successors) so long as the Credit Parties are in compliance with Section 6.17(a)
or (d) deposit accounts, securities accounts and commodities accounts having a
balance of less than $300,000 at any time in the aggregate for all such
accounts.

“Excluded Debt Incurrence” means the incurrence or any issuance by any Credit
Party or any of its Subsidiaries of any Indebtedness permitted by Section 7.02
(other than Section 7.02(g)).

“Excluded Equity Issuance” means a sale or issuance of any Capital Stock by
(a) any Credit Party or any of its Subsidiaries to a Credit Party, (b) any AA
Canadian Subsidiary to the extent such Capital Stock is subject to a Permitted
Lien in favor of the secured parties under the Canadian Documents, (c) any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party and (d) any Credit Party or any of its Subsidiaries to its present
or former directors, officers or employees pursuant to a stock option plan,
stock purchase plan or other employee benefits plan in effect from time to time,
in each case, approved in good faith by the board of directors (or equivalent
governing body) of such Credit Party or such Subsidiary.

“Excluded Subsidiary” means any Subsidiary (a) that is a CFC, (b) the Capital
Stock of which is directly or indirectly owned by any CFC, or (c) that is a
Foreign Subsidiary (including disregarded entities) that owns directly or
indirectly the Capital Stock of any CFC (including, without limitation, American
Apparel Deutschland GmbH).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, excise Taxes or similar Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Lending Office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender or any other Recipient of a payment hereunder, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient on the date such Recipient becomes a party to this Agreement or of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the any Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable

 

23



--------------------------------------------------------------------------------

either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Credit Party not in the ordinary course of business, including, tax
refunds, pension plan reversions, proceeds of insurance, condemnation awards
(and payments in lieu thereof), indemnity payments (including, without
limitation, in connection with any acquisition) and any purchase price
adjustments (including, without limitation, in connection with any acquisition);
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance, or condemnation awards (or payments in lieu thereof)
to the extent that such proceeds or awards or payments arose as a result of a
Casualty Event and are applied to prepay the Obligations in accordance with of
Section 2.07(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to major
financial institutions reasonably acceptable to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the Fee Letter, dated the Closing Date, by and among the
Borrowers, the Arranger and the Administrative Agent.

“Financial Officer” means, with respect to any Person, its chief financial
officer, treasurer, controller or assistant controller or other officer
acceptable to the Administrative Agent.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last day of each calendar month in accordance with the
fiscal accounting calendar of the Borrowers.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September or December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrowers.

 

24



--------------------------------------------------------------------------------

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of (a) the result of (i) Consolidated EBITDA for the Reference Period most
recently ended at such date of determination, minus (ii) the aggregate amount of
all Capital Expenditures (other than Capital Expenditures made pursuant to a
Capitalized Lease) during such period minus (iii) the aggregate amount paid, or
required to be paid (without duplication), in cash in respect of the current
portion of all federal, state, local and foreign income taxes for such period to
(b) the sum of (I) the aggregate amount of Consolidated Interest Expense (but
excluding all prepayment fees paid under or in connection with the repayment of
the Prior Credit Agreement) paid or payable in cash for such period, (II) the
aggregate amount of all regularly scheduled payments of principal, voluntary
prepayments, mandatory prepayments or redemption amounts or similar acquisitions
for value in respect of Indebtedness for borrowed money during such period paid
or required to be paid by the Credit Parties (including the principal component
of any payments in respect of Attributable Indebtedness of the Credit Parties)
excluding (x) Indebtedness between or among Credit Parties and their
Subsidiaries (y) any principal payments in respect of the Revolving Credit Loans
hereunder or any other revolving credit facility unless such payment of the
Revolving Credit Loans or under such revolving credit facility, as applicable,
results in a permanent reduction thereunder and (z) any principal payments made
in respect of (A) Second Lien Debt in connection with the closing of a Permitted
Refinancing of Second Lien Debt, (B) Indebtedness under the Canadian Documents
in connection with a refinancing thereof to the extent permitted by and in
accordance with the definition of “Canadian Documents” and Section 7.02,
(C) Indebtedness described in Section 7.02(a) and (e) in connection with the a
refinancing thereof to the extent permitted by and in accordance with
Section 7.02(a) and (e) and (D) Indebtedness under the Prior Credit Agreement in
connection with the closing of this Agreement and (III) the aggregate amount of
dividends and distributions paid by the Credit Parties to Persons other than the
Credit Parties hereunder and actually paid in cash during such period.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fresh Air” means Fresh Air Freight, Inc., a California corporation.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

25



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“German Pledge Agreement” means that certain Share Pledge Agreement, entered
into on or following the Closing Date by AA USA in favor of the Administrative
Agent in respect of the pledge of the Capital Stock of AA Germany.

“Gift Card and Merchandise Credit Reserves” means, at any time of determination,
an amount equal to fifty percent (50%) of the sum of (a) the aggregate value at
such time of all outstanding gift certificates and gift cards issued by the
Borrowers entitling the holder thereof to use all or a portion of the value of
any such gift certificate or gift card to pay all or a portion of the purchase
price for any Inventory of the Borrowers and (b) the aggregate amount of
merchandise credit, store credit or similar liabilities of the Borrowers to its
customers.

“Governing Documents” means, with respect to any Person, its certificate or
articles of incorporation, certificate of change of name (if any), certificate
of formation, or, as the case may be, certificate of limited partnership, its
by-laws, memorandum and articles of association, operating agreement or, as the
case may be, partnership agreement or other constitutive documents and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Capital Stock.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

 

26



--------------------------------------------------------------------------------

payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantees” means, collectively, (a) the Guaranty dated as of the Closing Date
among the Guarantors in favor of the Administrative Agent and (b) any other
guaranty in form and substance reasonably satisfactory to the Administrative
Agent and executed by any Guarantor in favor of the Administrative Agent and the
other Secured Parties in respect of the Obligations.

“Guarantors” means Holdings, the Borrowers, Fresh Air, each other Person party
to any of the Guarantees as a guarantor thereunder and each other Person, if
any, that executes a guaranty or other similar agreement in favor of the
Administrative Agent in connection with the transactions contemplated by this
Agreement and the other Loan Document; provided that no Foreign Subsidiary shall
be required to be a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender and is a party to a Swap
Contract permitted under Article VII (or was the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Person entered into such Swap Contract).

“Holdings” means American Apparel, Inc., a Delaware corporation.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

27



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business consistently with past practices);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capitalized Leases and Synthetic Lease Obligations;

(g) all obligations of such Person prior to the date that is 180 days after the
Maturity Date to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Capital Stock in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, other than
as permitted under Sections 7.01 or 7.04; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or unless such Person expressly does not have
liability for such obligations of a joint venture. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any Capitalized Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments hereunder or any other Loan Documents and (b) to
the extent not otherwise described in clause (a) herein, Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercompany Note” means a promissory note dated the Closing Date evidencing
intercompany Indebtedness between and among the Credit Parties, subject to the
terms of a Subordination Agreement.

 

28



--------------------------------------------------------------------------------

“Interest Payment Date” means, as to any Loan, the first Business Day of each
Interest Period and the Maturity Date.

“Interest Period” means, as to each Loan, the period commencing on the first day
of each calendar month and ending on the last day of such calendar month.

“Inventory” means all goods held for sale in which any Credit Party now has or
hereafter acquires title to.

“Inventory Reserve” means the Rent and Charges Reserve, the Aged Inventory
Reserve and such other reserves as may be established from time to time by the
Administrative Agent in its Permitted Discretion against Eligible Inventory,
including without limitation, on account of (a) the salability of such Eligible
Inventory, (b) factors that negatively affect the market value of such Eligible
Inventory, (c) shrinkage, (d) obsolete and/or excess Inventory, (e) taxes and
other liabilities secured by Liens upon Eligible Inventory that are or may
reasonably be expected to become senior to the Administrative Agent’s Lien and
(f) other costs, expenses and amounts that the Administrative Agent and the
Secured Parties may incur or be required to pay to realize upon Eligible
Inventory.

“Investment” means, all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of Capital Stock, assets that
constitute a business unit or Indebtedness of, or for loans, advances or capital
contributions to, or in respect of any Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person.
In determining the aggregate amount of Investments outstanding at any particular
time: (a) the amount of any Investment represented by a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding; (b) there shall be deducted in respect of each such Investment any
amount received as a return of capital thereon; and (c) there shall not be
deducted from the aggregate amount of Investments any decrease in the value,
write-downs or write-offs with respect thereof.

“IP Security Agreement” means collectively, (i) the Intellectual Property
Security Agreement dated as of the Closing Date, made by each Credit Party party
thereto in favor of the Administrative Agent, on behalf of itself and the other
Secured Parties and (ii) each other intellectual property security agreement,
patent security agreement, trademark security agreement and copyright security
agreement required to be delivered pursuant to Section 6.12 in form and
substance reasonably satisfactory to the Administrative Agent.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers or in favor the L/C Issuer and relating
to any such Letter of Credit.

“KCL Knitting” has the meaning specified in the introductory paragraph hereto.

 

29



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Crystal in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means, collectively, the Revolving Credit Lenders (including, without
limitation, the Swing Line Lender as the context requires) and the Term Loan
Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date applicable to the Revolving Credit Facility then in effect
(or, if such day is not a Business Day, the next preceding Business Day).

 

30



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $12,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) and the filing
of, or agreement to authorize, any financing statement under the UCC or
comparable law of any jurisdiction (other than precautionary filing of UCC
financing statements with respect to obligations that do not constitute
Indebtedness).

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent by which (a) for any Collateral located on an owned
premises subject to a mortgage or deed of trust in favor of a Person other than
the Administrative Agent, the mortgagee or beneficiary, as applicable, waives or
subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral as
permitted hereunder or to use the premises to store or dispose of the
Collateral, (b) for any Collateral located on leased premises, the lessor waives
or subordinates any Lien it may have on the Collateral, and agrees to permit the
Administrative Agent to enter upon the premises and remove the Collateral as
permitted hereunder or to use the premises to store or dispose of the Collateral
and additionally, with respect to any leased premise that is a flea markets or
other temporary location, the lessor thereof allows the Administrative Agent
satisfactory access to such location for the purposes of conducting a “going out
of business” sale at such location for a period of not less than 15 weeks
following the termination of the lease or the expiration of the lease by its
terms; (c) for any Collateral held by a warehouseman, processor, shipper or
similar Person, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any documents in its possession relating to the
Collateral as agent for the Administrative Agent, and agrees to deliver the
Collateral to Administrative Agent upon request; (d) for any Collateral held by
a repairman, mechanic or bailee, such Person acknowledges the Administrative
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to the Administrative Agent upon request; and
(e) for any Collateral subject to a licensor’s intellectual property rights, the
licensor grants to the Administrative Agent the right, vis-à-vis such licensor,
to enforce the Administrative Agent’s Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the intellectual
property, whether or not a default exists under any applicable license.

“Liquidity Trigger Event” means any time at which Overall Excess Availability is
less than the Excess Availability Minimum Amount. The cessation of any Liquidity
Trigger Event shall not impair the commencement of any subsequent Liquidity
Trigger Event.

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Credit Loan, Term Loan, Swing Line Loan, Overadvance
Loan or Protective Advance.

 

31



--------------------------------------------------------------------------------

“Loan Account” has the meaning specified in Section 2.18(a).

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Security Document, the Second Lien Intercreditor Agreement, the Canadian
Intercreditor Agreement, the Administrative Agent’s Fee Letter, the Fee Letter,
each Subordination Agreement, each Borrowing Base Certificate, each Compliance
Certificate and each other agreement, document or instrument delivered by any
Credit Party in connection with any Loan Document, whether or not specifically
mentioned herein or therein.

“Local Accounts” has the meaning specified in Section 6.17.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Credit
Parties and their Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Credit Parties, taken as a whole, to perform
its obligations under the Loan Document; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Credit
Party of any Loan Documents to which it is a party.

“Material Agreements” means each of the (i) Second Lien Documents,
(ii) Subordinated Debt Documents, (iii) the Canadian Documents and (iv) any
lease entered into by any Credit Party for (a) its chief executive office or
(b) any warehouse, any distribution center, any plant, any shipping center, or
any other single location, in each case, containing Inventory with a book value
representing 10% or more of the aggregate book value of all Inventory of the
Credit Parties.

“Maturity Date” means, with respect to the Revolving Credit Facility, Term Loan
Facility, all Loans and L/C Obligations, March 13, 2015.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, (iii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.15(a)(iv), an amount equal to 100%
of the Outstanding Amount of the applicable L/C Obligations, and (iv) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
reasonable discretion.

“Mortgages” means each mortgage or deed of trust with respect to each fee
interest of each Credit Party in Real Estate executed and delivered to the
Administrative Agent after the Closing Date pursuant to Section 6.12 hereof, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

 

32



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any event or transaction described in
Sections 2.05(c) through (f), (a) the cash proceeds received in respect of such
event or transaction, including (i) any cash received in respect of any non-cash
proceeds (including, without limitation, the monetization of notes receivables),
but only as and when received or (ii) in the case of a Casualty Event, insurance
proceeds, proceeds of a condemnation award or other compensation payments, in
each case net of (b) the sum of (x) all reasonable fees and out-of-pocket
expenses (including appraisals, and brokerage, legal, advisory, banking, title
and recording tax expenses and commissions) paid by any Credit Party or a
Subsidiary to third parties (other than Affiliates) in connection with such
event, (y) in the case of a sale or other disposition of an asset described in
Section 2.05(c), income taxes paid or reasonably estimated by the Borrower
Representative (determined in good faith by a Financial Officer) to be actually
payable within two years of the date of the relevant transaction as a result of
any gain recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (b)(y) exceeds the amount of taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds and (z) in
the case of a sale or other disposition of an asset described Sections 2.05(c)
and (d), the amount of all payments required to be made by any Credit Party (or
to establish an escrow for the repayment of) on any Indebtedness by the terms
thereof (other than the Obligations) secured by such asset to the extent the
lien in favor of the holder of such Indebtedness is permitted by
Section 7.03(a)(viii); provided that such payments made shall not exceed the
amount of cash proceed received by such Credit Party or the aggregate amount of
such Indebtedness.

“Net Orderly Liquidation Value” means, with respect to any Inventory, the net
appraised orderly liquidation value (expressed as a percentage) of such
Inventory (net of liquidation expenses, costs of sale, operating expenses and
retrieval and related costs), as determined from time to time by the
Administrative Agent in its Permitted Discretion by reference to the most recent
appraisal of the Inventory performed by an Appraiser.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders (or to the extent there are only two
(2) Lenders, would have been approved by the Required Lenders if such Lender had
approved of such consent, waiver or amendment).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

33



--------------------------------------------------------------------------------

“Note” means, collectively, the Revolving Credit Notes and Term Loan Notes.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or any Bank Product
Obligations, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document (but
only to the extent that such connections are not described in clause (a)(i) of
the definition of Excluded Taxes).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, excise, property or similar taxes, charges or
similar levies that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes imposed with respect to an assignment or sale of
a participation.

“Outstanding Amount” means (i) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Swing Line Loans occurring on such date; (iii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts; and (iv) with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Term Loans on such date.

“Overadvance” has the meaning specified in Section 2.17(a).

“Overadvance Loan” means a Revolving Credit Loan that bears interest at a rate
based on the Default Rate made when an Overadvance exists or an Overadvance is
caused by the funding thereof.

 

34



--------------------------------------------------------------------------------

“Overall Excess Availability” means, as of any date of determination, an amount
equal to the result of (a) the lesser of (i) the amount of the Aggregate
Commitments and (ii) the Borrowing Base, less (b) Total Outstandings.

“Overall Unused Amount” means, as of any time of determination, an amount equal
to the result of (a) the Aggregate Commitments at such time less (b) Total
Outstandings at such time.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificates” means, collectively, (i) each Perfection Certificates
delivered by the Credit Parties to the Administrative Agent on the Closing Date
and (ii) each other Perfection Certificate from time to time delivered by the
Credit Parties following the Closing Date to the Administrative Agent in
accordance with this Agreement.

“Permitted Cash Collateral” means, at any time, (a) cash collateral in favor of
Bank of America, N.A. in an aggregate amount not to exceed, at such time, 105%
of the aggregate face amount (excluding any increases to any such face amount
due to any automatic increase provisions thereof) of all outstanding letters of
credit issued by Bank of America, N.A. under the Prior Credit Agreement and
(b) cash collateral in favor of Bank of America, N.A. or such other Person in an
aggregate amount not to exceed $100,000 solely to secure the exposure of Bank of
America, N.A. or such other Person with respect to certain cash management
services (to the extent permitted by this Agreement) provided by Bank of
America, N.A. or such Person to the Credit Parties.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Holders” means (i) Dov Charney, (ii) the spouse or a family member,
estate or heir of Dov Charney, and (iii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest (or beneficial
interest, in the case of a trust) of which consist of Dov Charney and/or such
other Persons referred to in clause (ii) above or any combination thereof.

 

35



--------------------------------------------------------------------------------

“Permitted Liens” means those Liens permitted by Section 7.03.

“Permitted Refinancing” means, subject to the terms of the Second Lien
Intercreditor Agreement, refinancings of any Second Lien Debt so long as (i) the
aggregate principal amount thereof does not exceed the outstanding principal
amount of the then outstanding Second Lien Debt, plus all accrued and unpaid
interest and premiums owing thereon, plus all fees and expenses incurred in
connection with the closing of such refinancing, (ii) its weighted average life
is no shorter than that of the Second Lien Debt being refinanced or extended
(measured as of the date of the refinancing), (iii) the amortization thereof is
not changed (other than to extend the same), (iv) the maturity date thereof is
no earlier than the maturity date of the Second Lien Debt being refinanced, and
(v) the overall interest rate is not increased and (vi) the refinancing lenders
and agents (or the agent or trustee in respect of such lenders) enter into a
reasonably satisfactory intercreditor agreement with the Administrative Agent
(provided that an intercreditor agreement in substantially the form of the
Second Lien Intercreditor Agreement in effect on the Closing Date shall be
satisfactory).

“Permitted Senior Liens” means those Permitted Liens under Section 7.03(a)(i)
(solely to the extent encumbering tangible assets in the possession of such
Persons or tangible assets previously in the possession of such Persons to the
extent such Persons could assert a valid and enforceable Lien on such
Collateral), Section 7.03(a)(ii), Section 7.03(a)(iii), Section 7.03(a)(vi),
Section 7.03(a)(vii), Section 7.03(a)(viii) (solely to the extent encumbering
equipment and/or fixed assets being leased or being acquired through the
incurrence of such purchase money Indebtedness), Section 7.03(a)(x),
Section 7.03(a)(xi), Section 7.03(a)(xiii) (solely to the extent encumbering
tangible assets in the possession of such Persons or tangible assets previously
in the possession of such Persons to the extent such Persons could assert a
valid and enforceable Lien on such Collateral), Section 7.03(a)(xiv) and
Section 7.03(a)(xv), in each case, solely to the extent such Permitted Liens are
valid, enforceable, and prior to the Liens of the Administrative Agent under
applicable Law.

“Permitted Specified Liens” means Liens permitted by (a) Section 7.03(a)(i) as
such relate to Inventory, (b) Section 7.03(a)(xii) and (c) Section 7.03(a)(ix).

“Permitted Specified Sales” means (a) bulk sales of Inventory not in the
ordinary course of Business so long as (i) the aggregate amount sold in any
Fiscal Year does not exceed 2.5% of the combined aggregate Cost of the
Borrowers’ Eligible Wholesale Finished Goods Inventory, Eligible Wholesale RSA
Finished Goods Inventory, Eligible Retail Inventory and Eligible Raw Materials
Inventory, as calculated on the first day of such Fiscal Year, (ii) the
aggregate combined amount sold during the term of this Agreement does not exceed
10.0% of the aggregate Cost of the Borrowers’ Eligible Wholesale Finished Goods
Inventory, Eligible Wholesale RSA Finished Goods Inventory, Eligible Retail
Inventory and Eligible Raw Materials Inventory, as calculated on the Closing
Date and (iii) any sales in connection with the closing of ten (10) or more
retail stores or other locations of the Borrowers shall be conducted pursuant to
liquidation agreements and with liquidation professionals satisfactory to the
Administrative Agent, (b) sales of Inventory of the Borrowers that is (i) aged
for over one (1) year or (ii)

 

36



--------------------------------------------------------------------------------

Inventory that is not Eligible Inventory described in clauses (a) through (c) of
the definition thereof and (c) with respect to Inventory described in clause
(m) of the definition of Eligible Inventory, returns to the applicable vendor in
the ordinary course of business and consistent with past practices.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledge Agreements” means, collectively, (i) the U.S. Pledge Agreement, (ii) the
German Pledge Agreement, (iii) UK Pledge Agreement and (iv) any other pledge
agreement or share charge granted by any Credit Party as required by
Section 6.12 which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

“Prepayment Notice” means the certificate in substantially the form of Exhibit G
hereto, or in such other form reasonably acceptable to the Administrative Agent,
to be signed by a Financial Officer of the Borrower Representative and delivered
to the Administrative Agent and the Lenders pursuant to Section 2.05 hereof.

“Prior Credit Agreement” means that certain Credit Agreement dated as of July 2,
2007, as amended or modified to the date hereof, among the Borrowers, the other
Credit Parties party thereto, Bank of America, N.A., as administrative agent,
and the lenders party thereto.

“Protective Advances” has the meaning specified in Section 2.17(b).

“Public Lender” has the meaning specified in Section 6.04.

“RCRA” has the meaning specified in the definition of “Environmental Laws”.

“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by any Credit Party.

“Receivables” means all rights to the payment of money for goods sold or
services rendered owing to any Credit Party, consisting of “accounts” (as such
term is defined in the UCC) of the Credit Parties, including, without
limitation, the unpaid portion of the obligation of a customer of a Credit Party
in respect of Inventory purchased by and shipped to such customer and/or the
rendition of services by a Credit Party, as stated on the respective invoice of
a Credit Party.

“Receivables Reserves” means such reserves as may be established from time to
time by the Administrative Agent in its Permitted Discretion against Eligible
Wholesale Receivables and Eligible Credit Card Receivables, including without
limitation, on account of (a) the collectability of such Eligible Wholesale
Receivables and/or Eligible Credit Card Receivable as a result of the dilution
thereof, including as a result of amounts to adjust for claims, chargebacks,

 

37



--------------------------------------------------------------------------------

accrued liabilities, contra, write-offs, return of goods or similar matters,
aged credits, credit lag, offsets, defense or counterclaims or other disputes
with credit card issuers or processors or account debtors, (b) taxes and other
liabilities secured by Liens upon Eligible Wholesale Receivables and/or Eligible
Credit Card Receivables that are or may reasonably be expected to become senior
to the Administrative Agent’s Lien and (c) other costs, expenses and amounts
that the Administrative Agent and/or the Secured Parties may incur or be
required to pay to realize upon Eligible Wholesale Receivables and Eligible
Credit Card Receivables.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder

“Reference Period” means, as of any date of determination, the period of twelve
consecutive Fiscal Months ending on such date.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Credit Party to any landlord, mortgagee or beneficiary
under a mortgage or deed of trust, warehouseman, processor, repairman, mechanic,
shipper, broker or other similar Persons who possess any Collateral or could
assert a valid and enforceable Lien that is prior to or pari passu with the Lien
in favor of the Administrative Agent on any Collateral; and (b) a reserve at
least equal to (i) two (2) months’ rent and other charges that could be payable
to any such Person in the case of amounts owing to a lessor of any Specified
Collateral Location and (ii) other amounts reasonably determined by the
Administrative Agent in the case of all such other Persons who possess any
Collateral or could assert a valid and enforceable Lien that is prior to or pari
passu with the Lien in favor of the Administrative Agent on any Collateral,
unless, in the case of clause (b) such Person has executed a Lien Waiver.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Committed Borrowing
or a Swing Line Borrowing, a Borrowing Request Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determinations, (a) if there are two
(2) or fewer Lenders, all Lenders, (b) if there are three (3) or more Lenders,
at least two (2) Lenders holding more than 50% of the sum of the (i) Total
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) and
(ii) aggregate unused Revolving Credit Commitments; provided that, the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders. Additionally, solely for this
definition, a Lender and its Affiliates shall collectively constitute one
(1) Lender.

 

38



--------------------------------------------------------------------------------

“Reserves” means, subject to adjustment from time to time as set forth in
Section 2.20, the sum (without duplication) of (a) Receivables Reserves,
(b) Inventory Reserves; (c) the Gift Card and Merchandise Credit Reserves,
(d) Bank Product Reserves and (e) such additional reserves, in amounts and with
respect to such matters (whether or not constituting a Default or Event of
Default), as the Administrative Agent in its Permitted Discretion may elect to
impose from time to time, in each of clauses (a) through (d), whether before or
during the continuance of a Default or Event of Default. Without limiting the
generality of the foregoing, reserves established to ensure the payment of
(a) accrued interest expense, (b) insurance claims, including self-funded
insurance claims or (c) outstanding Taxes and other charges imposed by any
Governmental Authority, including, without limitation, ad valorem taxes, real
estate, personal property, sales and other taxes, shall be deemed to be an
exercise of the Administrative Agent’s Permitted Discretion.

“Restricted Payment” means any (a) dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Credit Party or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock, or on account of any return of capital to the
stockholders, partners or members (or the equivalent Person thereof) of any
Credit Party or any Subsidiary, (c) any payment (whether in cash, securities or
other property) of management fees (or other fees of a similar nature) by such
Credit Party or such Subsidiary to any equity holder or Affiliate of such Credit
Party or such Subsidiary.

“Revolving Credit Availability Period” means the period from and including the
Closing Date to the earliest of (i) the Maturity Date applicable to the
Revolving Credit Facility, (ii) the date of termination of the Revolving Credit
Facility pursuant to Section 2.06(a), and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Revolving Credit Commitments” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Revolving Credit Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

 

39



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-1.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lenders” means each Lender with a Revolving Credit Commitment,
or following the termination of the Revolving Credit Commitments, which has
Revolving Credit Loans outstanding or participations in outstanding Letters of
Credit or Swing Line Loans and any other Person who becomes an assignee of the
rights and obligations of a Revolving Credit Lender pursuant to terms of this
Agreement.

“Revolving Credit Loans” has the meaning specified in Section 2.01(a).

“Same Day Request” has the meaning specified in Section 2.02(a).

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SARA” has the meaning specified in the definition of “Environmental Laws”.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Agent” means Wilmington Trust National Association, as
administrative agent and the collateral agent under the Second Lien Credit
Agreement and its successors and assigns in such capacity to the extent
permitted by the terms of the Second Lien Intercreditor Agreement and any other
agent or trustee appointed under the Second Lien Credit Agreement following a
Permitted Refinancing of the previously existing Second Lien Credit Agreement
(and such agent’s or trustee’s successors and permitted assigns in such
capacity).

“Second Lien Intercreditor Agreement” means the (i) Intercreditor Agreement
dated as of March 13, 2012 by and among the Administrative Agent, the Second
Lien Agent, the Credit Parties and the other parties thereto and (ii) each other
intercreditor agreement referred to in clause (iv) of the definition of
Permitted Refinancing.

“Second Lien Lenders” means the lenders from time to time party to the Second
Lien Credit Agreement.

“Second Lien Credit Agreement” means the (i) Credit Agreement dated as of
March 13, 2009, among the Credit Parties, the Second Lien Agent and the Second
Lien Lenders, as amended, amended and restated, restated, supplemented or
modified to the extent permitted by the terms of this Agreement and the Second
Lien Intercreditor Agreement and (ii) any other credit agreement, loan
agreement, note, instrument, agreement or document evidencing any Permitted
Refinancing of the Second Lien Debt.

 

40



--------------------------------------------------------------------------------

“Second Lien Debt” means the “Loans” under and as defined in the Second Lien
Credit Agreement as in effect on the Closing Date, and any Permitted
Refinancings thereof.

“Second Lien Documents” means, collectively, the Second Lien Credit Agreement
and any notes, guarantees, security agreements, pledge agreements, security
documents or other agreements that constitute loan documents executed in
connection therewith, as each may be amended, amended and restated, restated,
supplemented or modified to the extent permitted by the terms of this Agreement
and the Second Lien Intercreditor Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05 and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

“Security Agreements” means, collectively, (i) Security Agreement dated as of
the Closing Date, entered into by the Credit Parties and the Administrative
Agent and (ii) any other security agreement granted by any Credit Party as
required by Section 6.12 which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Security Documents” means the Guarantees, the Security Agreements, the IP
Security Agreement, the Pledge Agreements, the Mortgages, the Agency Account
Agreements and all other guarantees, security agreements, intellectual property
security agreements, pledge agreements, mortgages, deeds of trust, control
agreements, instruments and documents, including without limitation Uniform
Commercial Code financing statements and other equivalent registrations and
personal property security filings with respect to any other applicable
jurisdiction, control agreements, required to be executed or delivered pursuant
to, or in connection with, this Agreement or any other Loan Document, all in
form and substance reasonably acceptable to the Administrative Agent.

“Senior Management” means with respect to the any of the Credit Parties or any
of its Subsidiaries, its chairman, president, Financial Officer, chief executive
officer or general counsel.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

41



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.06(g).

“Specified Collateral Location” means any (i) any fee owned real property of any
Credit Party subject to a mortgage or deed of trust for the benefit of a third
party other than the Administrative Agent, (ii) retail store locations leased by
a Credit Party located in Delaware, the District of Columbia, Iowa,
Pennsylvania, Washington West Virginia, or Virginia, or (iii) chief executive
office, distribution center, warehouse, shipping center, plant, factory, or
other similar location leased by a Credit Party, in each case, where Collateral
is located.

“Subordinated Debt” means unsecured Indebtedness of any Credit Party or any
Subsidiary that is expressly subordinated and made junior to the payment and
performance in full of the Obligations, and evidenced as such by a Subordination
Agreement.

“Subordinated Debt Documents” means all documents, agreements and instruments
evidencing any Subordinated Debt and/or executed and/or delivered in connection
with the incurrence of any Subordinated Debt, including, without limitation,
each Subordination Agreement.

“Subordination Agreement” means a subordination and intercreditor agreement or
such other written instrument containing subordination provisions, each in form
and substance acceptable to the Required Lenders in their sole discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

42



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Crystal in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Sublimit” means, for any day that a Swing Line Loan is made, an
amount equal to the greater of (i) $15,000,000 and (ii) the Daily Cash Sweep
Repayment Amount for such day.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitments” means, as to each Term Loan Lender, its obligation to
make Term Loans to the Borrowers on the Closing Date pursuant to Section 2.01(b)
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term Loan Lender’s name on Schedule 2.01.

“Term Loan Facility” means, at any time, (a) on the Closing Date, the aggregate
amount of the Term Loan Commitments at such time and (b) thereafter, the
aggregate principal amount of all Term Loans of all Term Loan Lenders
outstanding at such time.

“Term Loan Lenders” means each Lender with a Term Loan Commitment, or following
the termination of the Term Loan Commitments on the Closing Date, which has Term
Loans outstanding and any other Person who becomes an assignee of the rights and
obligations of a Term Loan Lender pursuant to terms of this Agreement.

 

43



--------------------------------------------------------------------------------

“Term Loan Note” means a promissory note made by the Borrowers in favor of a
Term Loan Lender evidencing the Term Loans made by such Term Loan Lender,
substantially in the form of Exhibit C-2.

“Total Outstandings” means, as of the date of determination, an amount equal to
the sum of the Total Revolving Credit Outstandings at such date and the Total
Term Loan Outstandings at such date.

“Total Revolving Credit Outstandings” means, as of the date of determination,
the aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line Loans
and all L/C Obligations (other than L/C Obligations in respect of Cash
Collateralized Letters of Credit).

“Total Term Loan Outstandings” means, as of the date of determination, the
aggregate Outstanding Amount of the Term Loans.

“Trade Date” has the meaning specified in Section 10.06(b)(i).

“Two Day Request” has the meaning specified in Section 2.02(a).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Pledge Agreement” means the Ownership Interest and Intercompany Note
Pledge and Security Agreement dated as of the Closing Date, entered into by AA
USA, AA Retail, Holdings and the Administrative Agent and each other Credit
Party that is a signatory thereto from time to time.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Pledge Agreement” means, the Charge entered into on or following the Closing
Date by AA USA in favor of the Administrative Agent in respect of the pledge of
the Capital Stock of each of the AA UK Subsidiaries.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

44



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unused Facility Fee” has the meaning specified in Section 2.09(a).

“Unused Facility Fee Rate” means for each period commencing on an Adjustment
Date through the date immediately preceding the next Adjustment Date, the
following percentages per annum applicable to the Unused Facility Fee,
corresponding to the Average Overall Unused Percentage (as determined on each
Adjustment Date (commencing with the first Adjustment Date following the Closing
Date) based on the immediately preceding Fiscal Month or the portion thereof, in
the case of the first Adjustment Date following the Closing Date):

 

Level

  

Average Overall

Unused Percentage

   Unused Facility Fee
Rate   I    Less than or equal to 45.00%      1.00 %  II    Greater than 45.00%
but less than or equal to 75.00%      0.75 %  III    Greater than 75.00%     
0.375 % 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Warrant PIK Fee” means non-cash payments made in kind or capitalized on the
Second Lien Debt, in accordance with the terms of the Second Lien Credit
Agreement, as a result of Holding’s failure to authorize a sufficient number of
shares of common stock for the benefit of Lion Capital, LLP and its Affiliates
in connection with such Person’s right to exercise warrants (pursuant to
Section 5.14(b) of the Second Lien Credit Agreement) for such capital stock.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Governing Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and

 

45



--------------------------------------------------------------------------------

words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Credit Parties and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, negative covenant or requirement set forth
in any Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio, negative covenant or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, covenant or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with GAAP as in effect on December 31, 2010 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto and regardless of whether
such leases are in effect

 

46



--------------------------------------------------------------------------------

as of the date hereof or entered into as of the date hereof, unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes,
as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by any of the
Credit Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make revolving credit
loans (each such loan, a “Revolving Credit Loan”) to the Borrowers from time to
time, on any Business Day during the Revolving Credit Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Credit Lender’s Revolving Credit Commitment so long as after giving
effect to any Committed Revolving Credit Borrowing, (i) Overall Excess
Availability shall be greater than $0, (ii) Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility and (iii) no Revolving Credit
Lender’s Revolving Credit Exposure shall exceed its Revolving Credit Commitment.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions of this Agreement, the Borrowers
may borrow prepay and reborrow Revolving Credit Loans.

(b) Term Loans. Subject to the terms and conditions set forth herein, each Term
Loan Lender severally agrees to make a term loan (each such loan, a “Term Loan”)
to the Borrowers on the Closing Date in an aggregate amount equal to such Term
Loan Lender’s Term Loan Commitment. Amounts borrowed under this Section 2.01(b)
once paid or prepaid, may not be reborrowed.

 

47



--------------------------------------------------------------------------------

2.02 Borrowings of Committed Loans.

(a) Each Committed Borrowing shall be made upon the Borrower Representative’s
irrevocable notice to the Administrative Agent via a Borrowing Request Notice
appropriately completed and signed by a member of Senior Management of the
Borrower Representative, which may be given by any Electronic Medium. Each such
notice must be received by the Administrative Agent not later than 1:00 p.m.
Eastern time (10:00 am Pacific time) two (2) Business Days prior to the
requested date of any Committed Borrowing (each a “Two Day Request”); provided,
however, if the aggregate principal amount of a requested Committed Borrowing
for any day is less than or equal to the Daily Cash Sweep Repayment Amount for
such day, such notice must only be received not later than 1:00 p.m. Eastern
time (10:00 am Pacific time) on the requested date of such Committed Borrowing
(each a “Same Day Request”). Any Committed Borrowing request on any day in
excess of the Daily Cash Sweep Repayment Amount for such day, shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Borrowing Request Notice shall specify (i) the Borrower requesting such
Committed Borrowing, (ii) the requested date of the Committed Borrowing (which
shall be a Business Day) and (iii) whether the Committed Loan is a Revolving
Credit Loan or a Term Loan and the principal amount of Committed Loans to be
borrowed. The Borrower Representative may not request more than one (1) Two Day
Requests on any Business Day and more than (1) Same Day Request on any Business
Day.

(b) Following receipt of a Borrowing Request Notice, the Administrative Agent
shall promptly notify (i) the Swing Line Lender in the case of any request for a
Committed Revolving Credit Borrowing, (ii) each Revolving Credit Lender of the
amount of its Applicable Percentage of the applicable Revolving Credit Loans to
the extent the Swing Line Lender elects not to advance a requested Revolving
Credit Loan by making a Swing Line Loan in accordance with Section 2.04 and
(iii) on the Closing Date, each Term Loan Lender of the amount of its Applicable
Percentage of the applicable Term Loans. Subject to the Swing Line Lender’s
election to advance a requested Credit Borrowing by making a Swing Line Loan in
accordance with Section 2.04, in the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 3:00 p.m. Eastern time (12:00 p.m. Pacific time) (or such later time
as may be agreed upon by a Lender and the Administrative Agent) on the Business
Day specified in the applicable Borrowing Request Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Committed
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the applicable Borrower in
like funds as received by the Administrative Agent by transfer of such funds
(such transfer to be initiated no later than 6:00 p.m. Eastern time (3:00 p.m.
Pacific time)) in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower Representative;
provided, however, that if, on the date the Borrowing Request Notice with
respect to such Committed Borrowing is given by the Borrower Representative,
there are L/C Borrowings outstanding, then the proceeds of such Committed
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.

 

48



--------------------------------------------------------------------------------

(c) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Loan upon determination of such interest
rate.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue or cause to be issued Letters of Credit for the account of any Borrower or
Credit Party, and to amend or extend Letters of Credit previously issued or
caused to be issued by it, in accordance with subsection (b) below, and (2) to
honor or cause to be honored drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrowers and any drawings thereunder so long as
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (w) Overall Excess Availability would be greater than $0, (x) Total
Revolving Credit Outstandings would not exceed the Revolving Credit Facility,
(y) no Revolving Credit Lender’s Revolving Credit Exposure shall exceed its
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower Representative for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue nor cause to be issued any Letter of Credit,
if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue or cause to be
issued any Letter of Credit if:

 

49



--------------------------------------------------------------------------------

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000 (or such
lesser amount as approved by the L/C Issuer);

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(v)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure or the Defaulting Lender’s Fronting
Exposure has been reallocated to the other Revolving Lenders at such time in
accordance with Section 2.16(a)(iv); or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend or cause to be amended any Letter of Credit
if the L/C Issuer would not be permitted at such time to issue or cause to be
issued such Letter of Credit in its amended form under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend or cause to be amended
any Letter of Credit if (A) the L/C Issuer would have no obligation at such time
to issue or cause to be issued such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

50



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it or which it causes to be issued
and the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it, which it caused to be issued or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Representative delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a member of the Senior Management of the
Borrower Representative. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 1:00 p.m. Eastern time (10:00 am Pacific time) at least two
(2) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require. Additionally, the Borrowers shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require.

 

51



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (in writing or in any Electronic
Medium) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower Representative and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue or cause to be issued a Letter of Credit for the account
of the applicable Borrower or Credit Party or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower Representative so requests in any applicable Letter of
Credit Application, the L/C Issuer shall issue or cause to be issued a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. With respect to any Auto-Extension Letter of
Credit that has been issued, unless requested by the L/C Issuer, the Borrower
Representative shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Credit Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if it
has received notice (which shall be in writing or in any Electronic Medium) on
or before the day that is five (5) Business Days before the Non-Extension Notice
Date from the Administrative Agent, any Revolving Credit Lender or the Borrower
Representative that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver or caused to be delivered to the
Borrower Representative and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

52



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
Representative and the Administrative Agent thereof. Not later than 1:00 p.m.
Eastern time (10:00 am Pacific time) on the date of any payment made by, or
caused to be made by, the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing, which
reimbursement, in the case of Cash Collateralized Letters of Credit, shall be
made pursuant to Section 2.15(c). If the Borrowers fail to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Applicable Percentage thereof. In such event, the Borrowers shall be
deemed to have requested a Committed Revolving Credit Borrowing to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 but subject to the
conditions set forth in Section 4.02 for the making of Revolving Credit Loans
(other than the delivery of a Borrowing Request Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing or any Electronic
Medium; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. Eastern time (10:00 am Pacific time) on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Revolving Credit Borrowing because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

53



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Borrowers or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower
Representative of a Borrowing Request Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the L/C Issuer for the amount of any payment made by or caused to be made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made or caused to be made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance

 

54



--------------------------------------------------------------------------------

with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from any Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Credit Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any other Credit Party may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by, or caused to be made by,
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in

 

55



--------------------------------------------------------------------------------

bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any other
Credit Party.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Credit Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence,
bad faith or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrowers may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrowers, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the L/C Issuer’s willful misconduct, bad faith or gross negligence or
the L/C Issuer’s willful failure to pay or cause to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

56



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrowers when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer’s rights and remedies against any Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentages, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit (other than Cash Collateralized Letters of Credit) equal
to the Eurodollar Rate plus the Applicable Rate times the average daily stated
amount of such Letter of Credit during any quarter. For purposes of computing
the average daily stated amount for any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) computed on a monthly basis in arrears and (ii) due and
payable on the first day of each calendar month, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any month, the average daily stated amount for each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such month that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate and shall be due and payable on demand by the Administrative Agent.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amount specified in
the Issuer Documents or as otherwise agreed between the issuer of any Letter of
Credit and the Borrowers. Such fronting fee shall be due and payable on the
first day of each calendar month in respect of the most recently-ended monthly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the average daily stated amount for any Letter of Credit, the amount
of such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other

 

57



--------------------------------------------------------------------------------

standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, may, it its sole and absolute
discretion, elect to advance a requested Revolving Credit Loan under
Section 2.01(a) by making loans (each such loan, a “Swing Line Loan”) to any
Borrower from time to time on any Business Day during the Revolving Availability
Period; provided that, after giving effect to any Swing Line Loan made on any
particular date, the aggregate amount of all Swing Line Loans outstanding on
such date shall not exceed the amount of the Swing Line Sublimit on such date,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Revolving Credit Lender acting as Swing Line Lender, may
exceed the amount of such Revolving Credit Lender’s Revolving Credit Commitment
so long as (x) after giving effect to any Swing Line Loan, (A) Overall Excess
Availability would be greater than $0, (B) Total Revolving Credit Outstandings
would not exceed the Revolving Credit Facility, and (C) except as noted above
with respect to the Swing Line Lender, no Revolving Credit Lender’s Revolving
Credit Exposure shall exceed its Revolving Credit Commitment and (y) no Borrower
shall use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow, prepay and reborrow under this
Section 2.04. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Loan shall be made upon the Swing Line
Lender’s sole and absolute discretion following its receipt of a Borrowing
Request Notice from the Administrative Agent pursuant to Section 2.02(b). Unless
the Swing Line Lender has received notice (by telephone or in writing or in an
Electronic Medium) from the Administrative Agent (including at the request of
any Revolving Credit Lender) prior to 1:00 p.m. Eastern time (10:00 am Pacific
time) on the date of the proposed Swing Line Borrowing (x) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first two provisos to the first sentence of Section 2.04(a), or
(y) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may (but is not obligated to), in its sole and absolute discretion, on
the borrowing date specified in such Borrowing Request Notice, make the amount
of its Swing Line Loan available to the applicable Borrower.

 

58



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan in an amount equal to such Revolving Credit
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding (or such lesser amount requested by the Swing Line Lender); with
such settlement of Swing Line Loans to take place on Thursday of each calendar
week or more frequently as the Swing Line Lender may require. Each Revolving
Credit Lender shall make an amount equal to its Applicable Percentage of the
amount of the Swing Line Loans to be settled available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. Eastern time (10:00
am Pacific time) on the day of settlement stipulated by the Swing Line Lender,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Revolving Credit Loan to
the applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Revolving Credit Loan submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation. A certificate of the Swing Line Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected

 

59



--------------------------------------------------------------------------------

by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Credit Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Administrative Agent for the account of the Swing Line Lender.

 

60



--------------------------------------------------------------------------------

2.05 Prepayments; Repayments; Amortization.

(a) Voluntary Prepayments of Term Loans. The Borrower Representative may, upon
notice to the Administrative Agent pursuant to a Prepayment Notice, at any time
or from time to time voluntarily prepay Term Loans in whole or in part; provided
that (i) the Revolving Credit Facility shall have been terminated in full,
(ii) the Borrowers shall pay each Term Loan Lender its Applicable Percentage of
the Early Termination Fee on the amount prepaid concurrently with such
prepayment, (iii) such notice must be received by the Administrative Agent not
later than 2:00 p.m. Eastern time (11:00 am Pacific time) three (3) Business
Days prior to any such date of prepayment and (iv) any prepayment of Term Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment of the Term Loans to be prepaid. The Administrative Agent will
promptly notify each Term Loan Lender of its receipt of each such notice, and of
the amount of such Term Loan Lender’s Applicable Percentage of such prepayment.
If such notice is given by the Borrower Representative, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that if such notice indicates
that a prepayment in full of the Term Loans is to be funded with the proceeds of
a refinancing of all Obligations, such notice may be revoked if such refinancing
is not consummated or shall otherwise be delayed and such prepayment amount
shall not be due and payable. Any prepayment of a Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(b) Advances in Excess of Overall Excess Availability. Subject to Section 2.17,
if for any reason at any time, Overall Excess Availability is less than $0, the
Borrowers shall immediately prepay the Obligations in an aggregate amount equal
to such deficiency (such prepayment shall be directed to the Collection Account
and applied in accordance with the application of payments specified in
Section 2.07(c)(i) through (vi) until such time as there are no Outstanding
Amounts with respect to Revolving Credit Loans and if a deficiency still exists
following such application of payments, the remaining amount required to
eliminate such deficiency shall be applied pursuant to Section 2.07(d).

(c) Asset Dispositions. (i) Immediately upon receipt by any Credit Party of Net
Cash Proceeds from any asset disposition of Collateral (excluding dispositions
of Inventory in the ordinary course of business), the Borrowers shall prepay the
Obligations in an amount equal to 100% of such Net Cash Proceeds so received
(such prepayments shall be directed to the Collection Account and applied in
accordance with the application of payments specified in Section 2.07(c)
regardless of whether an Event of Default has occurred and is continuing).

(d) Casualty Events and Extraordinary Receipts. The Borrowers shall prepay the
Obligations in an amount equal to 100% of (i) such Net Cash Proceeds received by
any Credit Party from Casualty Events with respect to Collateral and (ii) all
Extraordinary Receipts (in each case, such prepayments shall be directed to the
Collection Account and applied in accordance with the application of payments
specified in Section 2.07(c)).

 

61



--------------------------------------------------------------------------------

(e) Equity Issuances. Immediately upon (a) the sale or issuance by any Credit
Party or any of its Subsidiaries of any Capital Stock (other than Excluded
Equity Issuances) or (b) the receipt of any capital contribution by any Credit
Party or any of its Subsidiaries on account of any Capital Stock (other than
capital contributions received on account of Excluded Equity Issuances) issued
by or in such Credit Party or such Subsidiary, the Borrowers shall prepay the
Obligations in an amount equal to 100% of such Net Cash Proceeds so received
(such prepayments shall be directed to the Collection Account and applied in
accordance with the application of payments specified in Section 2.07(c)).

(f) Incurrence of Indebtedness. Immediately upon the incurrence or issuance by
any Credit Party or any of its Subsidiaries of any Indebtedness (other than
Excluded Debt Incurrences), the Borrowers shall prepay the Obligations in an
amount equal to 100% of such Net Cash Proceeds so received (such prepayments
shall be directed to the Collection Account and applied in accordance with the
application of payments specified in Section 2.07(c)).

(g) Daily Application of Funds in Collection Account. On and after the Closing
Date, the Borrowers hereby irrevocably direct the Administrative Agent to apply
all funds held in the Collection Account to the prepayment of the Obligations on
a daily basis in accordance with Sections 2.07(c).

2.06 Termination or Reduction of Commitments.

(a) Revolving Credit Facility. The Borrower Representative may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility in full or
permanently reduce the Revolving Credit Facility in part; provided that (i) any
such notice shall be received by the Administrative Agent not later than 2:00
p.m. Eastern time (11:00 am Pacific time) five (5) Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower Representative shall not terminate or reduce the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, Overall Excess Availability would be less than $0,
(iv) if, after giving effect to any reduction of the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such Letter of Credit Sublimit and Swing Line
Sublimit shall be automatically reduced by the amount of such excess, (v) the
Borrowers shall pay each Revolving Credit Lender its Applicable Percentage of
the Early Termination Fee on the amount terminated or reduced concurrently with
such termination or reduction and (vi) any such notice may be revoked if it
indicates that a termination of the Revolving Credit Facility is in connection
with a refinancing of all Obligations and such refinancing is not consummated or
is delayed. The Administrative Agent will promptly notify the Revolving Credit
Lenders of any such notice of termination or reduction of the Revolving Credit
Facility. Any reduction of the Revolving Credit Facility shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

 

62



--------------------------------------------------------------------------------

(b) Term Loan Facility. The aggregate Term Loan Commitments of the Term Loan
Lenders on the Closing Date shall be automatically and permanently reduced to
zero upon the making of the Term Loans on the Closing Date.

2.07 Repayment of Loans.

(a) Maturity. In addition to the repayment of the Loans pursuant to
Section 2.05(g), the Borrowers shall repay to the (i) Revolving Credit Lenders,
on the Maturity Date applicable to the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date,
together with all other Obligations, including any Early Termination Fee
applicable thereto, in respect thereof and (ii) Term Loan Lenders on the
Maturity Date applicable to the Term Loan Facility the aggregate principal
amount of Term Loans outstanding on such date, together with all other
Obligations in respect thereof, including any Early Termination Fee applicable
thereto.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan in
accordance with Section 2.05(g) (it being understood that such repayment may be
effected through a settlement pursuant to Section 2.04(c)) and (ii) the Maturity
Date applicable to the Revolving Credit Facility.

(c) Application of Payments. Subject to clause (d) below, all funds transferred
and credited to the Collection Account (or otherwise on account of the payment
of the Obligations) shall be applied to the Obligations as follows:

(i) First, to pay outstanding Protective Advances funded by the Administrative
Agent;

(ii) Second, to pay Obligations (excluding Bank Product Obligations) owing to
the Administrative Agent constituting (a) indemnities and expenses then due and
payable under this Agreement and the other Loan Documents and (b) the fees then
due and payable under the Administrative Agent’s Fee Letter;

(iii) Third, to pay Obligations (excluding Bank Product Obligations) owing to
the the L/C Issuer, Swing Line Lender, the Revolving Credit Lenders and the Term
Loan Lenders constituting indemnities and expenses then due and payable under
this Agreement and the other Loan Documents;

(iv) Fourth, to pay Obligations (excluding Bank Product Obligations)
constituting interest and fees (including Letter of Credit Fees and Unused
Facility Fees) then due and payable to the L/C Issuer, Swing Line Lender, the
Revolving Credit Lenders and the Term Loan Lenders by the Borrowers under this
Agreement and the other Loan Documents ratably among them in proportion to the
respective amounts described in this clause Fourth payable to them;

(v) Fifth, to repay principal on the Swing Line Loans and Unreimbursed Amounts
for drawn Letters of Credit, ratably among the holders thereof in proportion to
the respective amounts described in this clause Fifth payable to them;

 

63



--------------------------------------------------------------------------------

(vi) Sixth, to repay principal on the Revolving Credit Loans ratably among the
holders thereof in proportion to the respective amounts described in this clause
Sixth payable to them (without any reduction in the Revolving Credit
Commitments); and

(vii) Seventh, to the Borrowers’ operating account.

All payments applied to the Loans pursuant to this Section 2.07(c) shall be
applied to the Loans owing to the Lenders in accordance with their respective
Applicable Percentages.

(d) Following the occurrence and during the continuance of an Event of Default
of which the account officers of the Administrative Agent active on the
Borrowers’ account have knowledge, the Administrative Agent may (and at the
direction of the Required Lenders, shall) apply all funds transferred and
credited to the Collection Account (or otherwise on account of the payment of
the Obligations) to the Obligations in accordance with Section 8.03.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Revolving Credit
Loan and Term Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to Eurodollar Rate for such
Interest Period plus the Applicable Rate.

(b) Following the occurrence and during the continuance of an Event of Default,
the Obligations shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest accruing at the Default Rate shall be due and payable on demand
by the Administrative Agent. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Unused Facility Fee.

(i) The Borrowers shall pay to the Administrative Agent for the account of the
Revolving Credit Lenders in accordance with their Applicable Percentages, an
unused facility fee (the “Unused Facility Fee”) equal to the Unused Facility Fee
Rate times the daily average amount of Overall Unused Amount for the applicable
calendar month for which such Unused Facility Fee is

 

64



--------------------------------------------------------------------------------

due. The Unused Facility Fee shall accrue at all times during the term of this
Agreement that Revolving Credit Commitments are outstanding, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable monthly in arrears on the first day of each calendar
month, commencing with the first such date to occur after the Closing Date, and
on the Maturity Date. The Unused Facility Fee shall be calculated monthly in
arrears.

(b) Other Fees. The Borrowers shall pay to the Arranger and the Administrative
Agent the fees in the amounts and at the times specified in the Administrative
Agent’s Fee Letter and the Fee Letter. All such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a year of a 360-day year and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

65



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
Eastern time (9:00 am Pacific time) on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 12:00 p.m. Eastern time
(9:00 am Pacific time) shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day (unless otherwise
provided herein), and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Loans that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to such Loans made. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

66



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds promptly (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans applicable to it, to fund participations in Letters of
Credit and Swing Line Loans (in the case of Revolving Credit Lenders) and to
make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such

 

67



--------------------------------------------------------------------------------

Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary of the Borrowers (as
to which the provisions of this Section shall apply).

The Borrowers consent to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrowers in the amount of
such participation.

2.14 Collateral and Guarantees.

(a) Collateral. The Loans and the other Obligations shall be secured by valid,
first priority (subject in priority only to any Permitted Senior Liens),
perfected and enforceable Liens in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, in all of the Collateral subject to
the terms of the Security Documents.

(b) Guarantees. Payment of the Loans and the other Obligations shall be
unconditionally guaranteed by each Guarantor subject to the terms of the
Guarantees.

(c) Further Assurances. Each Credit Party covenants and agrees that it shall,
and shall cause each of its Subsidiaries party to the Security Documents to,
comply with all terms and conditions of each of the Security Documents and that
each Credit Party shall, and shall cause each of its Subsidiaries party to the
Security Documents to, at any time and from time to time at the request of the
Administrative Agent or the Required Lenders execute and deliver such
instruments and documents and do such acts and things as the Administrative
Agent or the Required Lenders may reasonably request in order to provide for or
protect or perfect the Lien of the Administrative Agent in the Collateral
subject to the terms of the Security Documents.

 

68



--------------------------------------------------------------------------------

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), (iv) the
Administrative Agent or the L/C Issuer so requests with respect to a Letter of
Credit to be issued pursuant to Section 2.03 or with respect to any outstanding
Letter of Credit, or (v) there shall exist a Defaulting Lender, the Borrowers
shall (x) immediately (in the case of clause (iii) above), (y) prior to the
issuance of any Letter of Credit if the Administrative Agent or the L/C Issuer’s
request is made prior to such issuance or if the Administrative Agent’s or the
L/C Issuer’s request is made with respect to an already outstanding Letter of
Credit, within one Business Day thereafter or (z) within one Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (v) above, after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). It is understood that the
Borrowers may provide Cash Collateral by requesting Committed Revolving Credit
Borrowings in accordance with Sections 2.01, 4.01 and 4.02.

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person (other than the Administrative Agent or the L/C Issuer as
herein provided) other than Permitted Liens in favor of the Second Lien Agent in
accordance with the Second Lien Intercreditor Agreement, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
deposit accounts maintained by the Administrative Agent. The Borrowers shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.16 or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations (including for the purposes of
Section 2.03(c)), obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting

 

69



--------------------------------------------------------------------------------

Lender, any interest accrued on such obligation) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations (but for the avoidance
of doubt, excluding Cash Collateral provided pursuant to Section 2.15(a)(iv))
shall be released promptly following (i) the elimination or reduction of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the reasonable determination by the Administrative Agent and the L/C Issuer
that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the L/C Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations. Cash Collateral provided
with respect to a Cash Collateralized Letter of Credit solely in accordance with
the provisions of Section 2.15(a)(iv) shall be promptly released to the
Collection Account to be applied in accordance with Section 2.07(c) following
the expiration or termination of such Cash Collateralized Letters of Credit.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the extent such Defaulting Lender is a Revolving
Credit Lender, the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
the extent such Defaulting Lender is a Revolving Credit Lender, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which

 

70



--------------------------------------------------------------------------------

such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) to the extent such Defaulting Lender is a Revolving Credit
Lender, to Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

 

71



--------------------------------------------------------------------------------

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender to the extent not Cash
Collateralized in accordance with Section 2.15, and (z) not be required to pay
the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Administrative Agent at such time, the Borrower Representative
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Loans, Swing Line Loans and L/C Obligations of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in

 

72



--------------------------------------------------------------------------------

accordance with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.17 Overadvances and Protective Advances.

(a) If Overall Excess Availability is less than $0 (an “Overadvance”) at any
time, the excess amount shall be payable (or Cash Collateralized in the case of
outstanding Letters of Credit) by the Borrowers and applied in accordance with
Sections 2.07(c) and (d). Unless its authority has been revoked in writing by
the Required Lenders, the Administrative Agent may require the Revolving Credit
Lenders to honor requests for Overadvance Loans and to forbear from requiring
the Borrowers to cure an Overadvance, (a) when no other Default or Event of
Default is known to the Administrative Agent, so long as (i) the Overadvance
does not continue for more than thirty (30) consecutive days and (ii) the
aggregate amount of the Overadvances does not exceed $5,000,000. Notwithstanding
the foregoing, (i) the Borrowers shall be required to cure Overadvances and
(ii) no Revolving Credit Lender shall be required to honor a request for
Overadvance Loans if Total Revolving Credit Outstandings exceed or would exceed
the Revolving Credit Facility after giving effect thereto. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by the Administrative Agent or the Lenders of the Event of Default caused
thereby. In no event shall the Borrowers or any other Credit Party be deemed a
beneficiary of this Section nor authorized to enforce any of its terms. All
Overadvance Loans shall be Revolving Credit Loans that bear interest at the
Default Rate. All Overadvance Loans shall be Obligations secured by the
Collateral and shall be payable by the Borrowers on demand by the Administrative
Agent.

(b) The Administrative Agent shall be authorized, in its discretion, at any
time, whether or not a Default or Event of Default exists or any conditions in
Section 4.02 are not satisfied, without regard to the amount of Overall Excess
Availability to make loans (“Protective Advances”) if the Administrative Agent,
in its Permitted Discretion, deems such Loans necessary or desirable to preserve
or protect any Collateral or the Borrowers’ business operations, or to enhance
the collectability or repayment of the Obligations; provided that (i) Protective
Advances do not continue for more than thirty (30) consecutive days, (ii) the
aggregate amount of Overadvances and Protective Advances at the time of the
making thereof by the Administrative Agent shall not exceed $15,000,000 after
giving effect thereto and (iii) Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility after the making of any such Overadvances
and Protective Advances. All Protective Advances shall bear interest at the
Default Rate. All Protective Advances shall be Obligations secured by the
Collateral and shall be payable by the Borrowers on demand by the Administrative
Agent. Each Revolving Credit Lender shall participate in each Protective Advance
in accordance with is

 

73



--------------------------------------------------------------------------------

Applicable Percentage and shall reimburse the Administrative Agent on demand.
Any funding of Protective Advances shall not constitute a waiver by the
Administrative Agent or the Lenders of the Event of Default caused thereby. In
no event shall the Borrowers or any other Credit Party be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.

2.18 Loan Account.

(a) The Administrative Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Indebtedness of the Borrowers resulting from each Loan or issuance of a Letter
of Credit from time to time. Any failure of the Administrative Agent to record
anything in the Loan Account, or any error in doing so, shall not limit or
otherwise affect the obligation of the Borrowers to pay any amount owing
hereunder.

(b) Entries made in the Loan Account shall constitute presumptive evidence of
the information contained therein. If any information contained in the Loan
Account is provided to or inspected by any Person, then such information shall
be conclusive and binding on such Person for all purposes absent manifest error,
except to the extent such Person notifies the Administrative Agent in writing
within thirty (30) days after receipt or inspection that specific information is
subject to dispute.

(c) The Administrative Agent is authorized to, and at its sole election may,
charge to the Loan balance on behalf of the Borrowers and cause to be paid all
fees, expenses, charges, costs and interest and principal, other than principal
of the Committed Loans, owing by the Borrowers under this Agreement or any of
the other Loan Documents, even if the amount of such charges would cause Overall
Excess Availability to be less than $0. At the Administrative Agent’s option and
to the extent permitted by law, any charges so made shall constitute part of the
Loans hereunder. The Administrative Agent shall provide reasonable notice to the
Borrower Representative of any such charges.

2.19 Borrower Representative. Each Credit Party hereby designates AA USA as its
representative and agent on its behalf for the purposes of issuing Borrowing
Request Notices, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, requesting Letters of
Credit, delivering financial statements and other financial information,
delivering Borrowing Base Certificates and Compliance Certificates, giving and
receiving all other notices, communications and consents hereunder or under any
of the other Loan Documents, executing Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Credit Party under the Loan Documents. The Borrower Representative hereby
accepts such appointment. The Administrative Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from the
Borrower Representative as a notice or communication from all Credit Parties,
and may give any notice or communication required or permitted to be given to
any Credit Party hereunder to the Borrower Representative on behalf of such
Credit Party or Credit Parties. Each Credit Party agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower Representative shall be deemed for all purposes to
have been made by such Credit Party and shall be binding upon and enforceable
against such Credit Party to the same extent as if the same had been made
directly by such Credit Party.

 

74



--------------------------------------------------------------------------------

2.20 Reserves and Eligibility Criteria. The Administrative Agent may, from time
to time in the exercise of its Permitted Discretion, (x) establish, modify or
eliminate Reserves and (y) adjust the eligibility criteria or establish new
eligibility criteria with respect to Eligible Credit Card Receivables, Eligible
Inventory, Eligible Raw Materials Inventory, Eligible Retail Inventory, Eligible
Wholesale Finished Goods Inventory, Eligible Wholesale RSA Finished Goods
Inventory and/or Eligible Wholesale Receivables. It is understood and agreed
that Reserves or eligibility criteria contained in the definitions of Eligible
Credit Card Receivables, Eligible Inventory, Eligible Raw Materials Inventory,
Eligible Retail Inventory, Eligible Wholesale Finished Goods Inventory, Eligible
Wholesale RSA Finished Goods Inventory and/or Eligible Wholesale Receivables
shall not duplicate any other Reserve or such eligibility criteria that are
otherwise addressed or excluded through existing Reserves or such eligibility
criteria.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent or Borrower to be required taking into account the
information and documentation it has received pursuant to subsection (e) below,
(B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

75



--------------------------------------------------------------------------------

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required taking into account the information and documentation it has received
pursuant to subsection (e) below, (B) such Credit Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law (without
duplication of the provisions of subsection (a) above), or at the option of the
Administrative Agent timely reimburse the Administrative Agent for the payment
of, any Other Taxes.

(c) Tax Indemnifications.

(i) Without duplicating the provisions of subsection (a) above, each of the
Credit Parties shall, and does hereby, jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do

 

76



--------------------------------------------------------------------------------

so), (y) the Administrative Agent and the Credit Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Credit Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Credit Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) (ii)(D) and (ii)(E)
below) shall not be required if in the Lender’s reasonable judgment, as a result
of a Change in Law, such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

77



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax (or any substantively comparable subsequent
versions thereof or successors thereto);

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
substantively comparable subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN (or any
substantively comparable subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI (or any substantively comparable
subsequent versions thereof or successors thereto);

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit H-1, H-2, H-3 or H-4 (each, a “U.S. Tax Compliance Certificate”), as
applicable and duly executed originals of IRS Form W-8BEN (or any substantively
comparable subsequent versions thereof or successors thereto); or

 

78



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any substantively comparable subsequent
versions thereof or successors thereto), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN (or any substantively comparable subsequent versions thereof or
successors thereto), a U.S. Tax Compliance Certificate in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate in the form of Exhibit H-4 on behalf of each
such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) the Administrative Agent shall deliver to the Borrowers on or prior to the
date on which the Administrative Agent becomes the Administrative Agent under
this Agreement (and from time to time thereafter upon the request of the
Borrowers) two copies of IRS Form W-9 (or any substantively comparable
subsequent versions thereof or successors thereto) certifying that the
Administrative Agent is exempt from United States federal backup withholding tax
and such other documentation as will enable the Borrowers to determine whether
or not the Administrative Agent is subject to United States federal backup
withholding tax or information reporting requirements; and

(E) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the

 

79



--------------------------------------------------------------------------------

Borrowers and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient in
connection with such refund, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Credit Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Credit
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Credit Party or any
other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

80



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans, or to
determine or charge interest rates, in each case, based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, any obligation of such Lender to
make Loans by reference to the Eurodollar Rate shall be suspended until such
Lender notifies the Administrative Agent and the Borrower Representative that
the circumstances giving rise to such determination no longer exist. Until such
circumstances giving rise to the determination no longer exist, as set forth in
a written notice provided by such Lender to the Administrative Agent and the
Borrower Representative, all outstanding Loans of such Lender and Loans
thereafter made by such Lender shall bear interest at the Base Rate plus
9.00% per annum (or at the Default Rate if an Event of Default has occurred that
is continuing) in the amount specified therein.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Loan that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and/or for three month interest periods, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate or (c) the
Eurodollar Rate with respect to a proposed Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Loans at an interest rate based on
the Eurodollar Rate shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice and during such time,
all such outstanding Loans shall bear interest at the Base Rate plus 9.00% per
annum (or at the Default Rate if an Event of Default has occurred that is
continuing). Upon receipt of such notice, the Borrowers may revoke any pending
request for a Committed Borrowing of Loans or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Loans
bearing interest at the Base Rate plus 9.00% per annum (or at the Default Rate
if an Event of Default has occurred that is continuing) in the amount specified
therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

81



--------------------------------------------------------------------------------

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition (other than any condition related to Taxes), cost or expense
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount that such Lender deems to be material, of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the L/C Issuer, by an amount that such
Lender or L/C Issuer, as the case may be, deems to be material, of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), by an amount that such Lender
deems to be material, then from time to time the Borrowers will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such

 

82



--------------------------------------------------------------------------------

compensation, provided that the Borrowers shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of any failure by any Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay or borrow any Loan on
the date or in the amount notified by the Borrower Representative, excluding any
loss of anticipated profits but including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
(all of such losses, costs or expenses, together with any administrative fees
referred to in the following sentence, are referred to herein collectively as
the “Breakage Costs”). The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower Representative such Lender or the L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be (it being understood that the Borrowers shall be
given a reasonable opportunity to reimburse such costs or expenses). The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

 

83



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to the Closing Date. The obligation of the L/C Issuer and each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent (unless otherwise identified in
Section 6.20) to the Administrative Agent and the Arranger’s satisfaction:

(a) The Administrative Agent and the Arranger’s receipt of the following, each
of which shall be originals or facsimile or other electronic image transmission
(e.g., “PDF” or “TIF” via electronic mail) (followed promptly by originals)
unless otherwise specified, each properly executed by a member of the Senior
Management of the signing Credit Party, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and the Arranger:

(i) (A) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers and
(B) executed counterparts of the each Security Document, the Administrative
Agent’s Fee Letter, the Fee Letter, the Second Lien Intercreditor Agreement, the
Canadian Intercreditor Agreement and each Subordination Agreement sufficient in
number for distribution to the Administrative Agent, the Arranger and the
Borrowers;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) an officer’s certificate of each Credit Party executing a Loan Document,
(A) certifying and attaching true, correct and complete copies of: (1) the
certificate or articles of incorporation or memorandum and articles of
association (or such equivalent thereof) of such Credit Party, certified as of a
recent date from the Secretary of State (or applicable Governmental Authority)
of the state or foreign jurisdiction in which such Credit Party is incorporated
or formed, (2) the by-laws, limited liability company agreement, partnership
agreement or other applicable Governing Document of such Credit Party, and
(3) the resolutions or votes of the board of directors or board of managers (or
equivalent thereof) of such Credit Party, authorizing such Credit Party’s entry
into the Loan Documents to which it is a party; and (B) certifying the
incumbency of members of the Senior Management of such Credit Party authorized
to act in connection with this Agreement and the other Loan Documents to which
such Credit Party is a party and providing a specimen signature of such members
of the Senior Management of such Credit Party who will be signing Loan Documents
on the Closing Date and thereafter;

 

84



--------------------------------------------------------------------------------

(iv) such documents and certifications as the Administrative Agent and the
Arranger may require to evidence that each Credit Party executing a Loan
Document is validly existing, in good standing and qualified to engage in
business (A) in its jurisdiction of incorporation or formation, as applicable,
and (B) in each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification (other
than any jurisdiction to the extent the Credit Parties ownership, lease or
operation of properties or the conduct of business consists solely of the
operation of retail stores numbering four (4) or fewer) in such jurisdiction;

(v) favorable legal opinions of counsel to the Credit Parties addressed to the
Administrative Agent and each Lender, as to matters concerning the Credit
Parties and the Loan Documents as the Administrative Agent or the Arranger may
reasonably request.

(vi) a certificate of a member of the Senior Management of the Borrower
Representative certifying that (A) the conditions specified in Sections 4.02(a),
(b), (c) and (d) have been satisfied, (B) there has been no event or
circumstance since the Balance Sheet Date that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (C) all consents, licenses and approvals required in connection with
the execution, delivery and performance by each Credit Party and the validity
against each Credit Party of the Loan Documents to which such Credit Party is a
party have been obtained, and that such consents, licenses and approvals shall
be in full force and effect (including, without limitation, consents, approvals
and/or amendments necessary under any document or instrument evidencing any
Indebtedness of any Credit Party).

(b) The Administrative Agent and the Arranger shall have received duly executed
Agency Account Agreements, signed by each of the applicable parties thereto, for
each deposit account or securities account required to be subject to an Agency
Account Agreement pursuant to the terms of Section 6.17 hereof.

(c) The Administrative Agent and the Arranger shall have received a Lien Waiver
for each location identified on Schedule 4.01(c).

(d) The Administrative Agent and the Arranger shall have received a duly
completed Borrowing Base Certificate dated as of the Closing Date, showing
Overall Excess Availability (after giving effect to the initial Credit
Extensions on the Closing Date and the transactions on the Closing Date) of at
least $8,000,000 (based on trade payables being paid currently (other than to
the extent satisfactory arrangements have been made with the applicable
creditors and the Credit Parties are in compliance with such arrangements) and
taxes, expenses and liabilities being paid in the ordinary course of business
and without acceleration of sales except those trade payables, taxes, expenses

 

85



--------------------------------------------------------------------------------

and liabilities being contested in good faith and by appropriate proceedings and
for which the Credit Parties have set aside on their books reasonably adequate
provisions therefrom in accordance therefor).

(e) The Administrative Agent and the Arranger shall have received certificates
of insurance from an independent insurance broker naming the Administrative
Agent as additional insured or lender’s loss payee thereunder, identifying
insurers, types of insurance, insurance limits, and policy terms, and otherwise
describing the insurance obtained in accordance with the provisions of this
Agreement and the other Loan Documents, which shall be in amounts, types and
terms and conditions reasonably satisfactory to the Administrative Agent and the
Arranger.

(f) The Security Documents shall be effective to create in favor of the
Administrative Agent a legal, valid and enforceable first priority (except in
priority only to Permitted Senior Liens) security interest in and Lien upon the
Collateral.

(g) The Administrative Agent and the Arranger shall have received from each
Credit Party executing a Loan Document, a completed and executed Perfection
Certificate and the results of UCC and intellectual property searches with
respect to the Collateral, indicating no Liens other than Permitted Liens and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Arranger.

(h) The Administrative Agent and the Arranger shall have received (i) an
officer’s certificate, dated as of the Closing Date and signed by a member of
the Senior Management of the Borrower Representative, certifying and attaching
true, correct and complete copies of the each of the Second Lien Documents
(including an amendment and consent from the Second Lien Agent with respect to
the transactions contemplated by the Loan Documents) and (ii) an officer’s
certificate, dated as of the Closing Date and signed by a member of the Senior
Management of Holdings, certifying and attaching true, correct and complete
copies of each of the Canadian Documents referred to in clauses (i) and (ii) of
the definition thereof.

(i) The Administrative Agent and the Arranger shall have received all
Intercompany Note(s), together with allonges (executed in blank) with respect to
each such Intercompany Note, each duly executed and a signed original and in
form and substance reasonably satisfactory to the Administrative Agent and the
Arranger.

(j) (i) The Administrative Agent shall have received all certificates (to the
extent such Capital Stock is certificated) evidencing (y) all of the Capital
Stock of each of the Credit Parties (other than Holdings) and (z) all of the
Capital Stock of each Domestic Subsidiary (other than to the extent held by an
Excluded Subsidiary), in each case, together with transfer powers (executed in
blank) with respect to such certificates, each duly executed and a signed
original and in form and substance reasonably satisfactory to the Administrative
Agent and the Arranger; and (ii) the Administrative Agent shall have received
all other possessory collateral to be delivered pursuant to the Security
Documents, together with all appropriate instruments of transfer (executed in
blank).

 

86



--------------------------------------------------------------------------------

(k) The Administrative Agent and the Arranger shall have received a satisfactory
payoff letter evidencing that the Prior Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Prior Credit Agreement are being released, together with
all intellectual property lien releases, UCC-3 financing statements, account
control agreement terminations and all other termination statements and lien
releases required by the Administrative Agent and the Arranger.

(l) The Administrative Agent and the Arranger shall have received an officer’s
certificate of the Borrower Representative dated as of the Closing Date and
signed by a member of its Senior Management as to the Solvency of the Credit
Parties and their Subsidiaries, on a consolidated basis, immediately after
giving effect to the Loans hereunder and the other transactions contemplated
hereby occurring on the Closing Date.

(m) The Administrative Agent and the Arranger shall have received an initial
Borrowing Request Notice and disbursement instructions from the Borrowers,
indicating how the proceeds of the Loans are to be disbursed.

(n) The Administrative Agent and the Arranger shall have received a funds flow
memorandum in form, scope and substance reasonably satisfactory to the
Administrative Agent and the Arranger.

(o) Any fees required to be paid under the Loan Documents on or before the
Closing Date shall have been paid.

(p) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent, the Documentation Agent and the Arranger to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent and the Arranger).

(q) Since the Balance Sheet Date, no Material Adverse Effect shall have
occurred.

(r) There shall be no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Credit Parties, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Credit Parties, any of its Subsidiaries or any member of the Senior Management
of any Credit Party or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby or
(b) could reasonably be expected to result in material liabilities against the
Credit Parties and their Subsidiaries, taken as a whole, either individually or
in the aggregate except as specifically disclosed in Schedule 5.07, and there
has been no material adverse change in the status, or financial effect on the
Credit Parties and their Subsidiaries, taken as a whole, of the matters
described on Schedule 5.07.

 

87



--------------------------------------------------------------------------------

(s) Except as set forth on Schedule 5.08, neither any Credit Party nor any
Subsidiary thereof is in default under or with respect to any (a) Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (b) Material Agreement. No Default
shall have occurred or be continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or reasonably acceptable
or satisfactory to such Person unless the Administrative Agent shall have
received notice from such Person prior to the proposed Closing Date specifying
its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrowers and each other Credit
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (but without any
duplication of any materiality qualifications) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (but without any duplication of any materiality
qualifications) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.02 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b) respectively, of Section 6.04.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Borrower Representative shall have delivered to the Administrative Agent
and, if applicable, the L/C Issuer, a Request for Credit Extension in accordance
with the requirements hereof and a Borrowing Base Certificate in form and
substance reasonably acceptable to the Administrative Agent (such Borrowing Base
Certificate to be the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.04(d) modified to reflect Total
Outstandings on such date).

(d) Subject to Section 2.17, (i) after giving effect to such Credit Extension,
Overall Excess Availability shall be greater than $0, (ii) if a Committed
Revolving Credit Borrowing is requested, after giving effect thereto, Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility and
(iii) if Term Loans are requested, Total Term Loan Outstandings shall not exceed
the Term Loan Facility.

 

88



--------------------------------------------------------------------------------

Each Request for Credit Extension submitted by the Borrower Representative shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a), (b), (c), and (d) have been satisfied on and as of the date of
the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Credit Party signatory hereto represents and warrants to the Lenders and
the Administrative Agent for itself and on behalf of its Subsidiaries as
follows:

5.01 Corporate Authority, Etc.

(a) Existence, Qualification and Power. Each Credit Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) of this Section 5.01, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
each Credit Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s Governing
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law; except
in each case referred to in clause (b) or (c) of this Section 5.01(b) to the
extent that such conflict, breach, contravention, creation, payment or violation
could not reasonably be expected to have a Material Adverse Effect

(c) Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document or
(b) the grant by any Credit Party of the Liens created under the Security
Documents and the perfection thereof (including the first priority nature
thereof subject in priority only to Permitted Senior Liens), except for

 

89



--------------------------------------------------------------------------------

approvals, consents, exemptions, authorizations, actions, notice and filing
which have been duly obtained, taken, given or made and are in full force and
effect and the filing of UCC financing statements.

(d) Binding Effect. This Agreement has been, and each other Credit Document,
when delivered hereunder, will have been, duly executed and delivered by each
Credit Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, subject to applicable Debtor Relief
Laws and general principles of equity relating to enforceability (whether
considered in a proceeding at law or in equity) but such principles do not make
the remedies afforded by the Loan Documents inadequate for the practical
realization of the principal benefits intended to be provided thereby.

5.02 Financial Statements; Projections.

(a) There has been furnished to the Administrative Agent (for distribution to
each of the Lenders) a consolidated and consolidating balance sheet of the
Holdings and its Subsidiaries as of the Balance Sheet Date, and a consolidated
and consolidating statements of income or operations, cash flows and
shareholders’ equity of Holdings and its Subsidiaries for the Fiscal Year then
ended, and in the case of the consolidated financial statements, certified by
Marcum LLP. Such financial statements have been prepared in accordance with GAAP
and fairly present the financial condition of Holdings and its Subsidiaries as
at the close of business on the date thereof and the results of operations for
the Fiscal Year then ended. There are no contingent liabilities of Holdings or
any Subsidiary as of such date involving material amounts, known to the officers
of Holdings or any Subsidiary, required to be disclosed in such balance sheet
and the notes related thereto in accordance with GAAP, which were not disclosed
in such balance sheet and the notes related thereto.

(b) There has been furnished to the Administrative Agent (for distribution to
each of the Lenders) an unaudited consolidated and consolidating balance sheet
of Holdings and its Subsidiaries as of the close of the Fiscal Month ending
December 31, 2011 and unaudited consolidated and consolidating statements of
income or operations and cash flow of Holdings and its Subsidiaries as of the
close of such Fiscal Month, in each case, certified by a Financial Officer of
Holdings. Such balance sheet and statement of income or operations and cash
flows have been prepared in accordance with GAAP and fairly present the
financial condition of Holdings and its Subsidiaries as at the close of business
on the date thereof and the results of operations subject to year-end and
quarterly adjustments and the absence of footnotes. There are no contingent
liabilities of Holdings or any Subsidiary as of such date involving material
amounts, known to the officers of Holdings or any Subsidiary required to be
disclosed in such balance sheet and the notes related thereto in accordance with
GAAP which were not disclosed in such balance sheet and the notes related
thereto.

(c) There has also been furnished to the Administrative Agent (for distribution
to each of the Lenders) projections of Holdings and its Subsidiaries for the
2012 Fiscal

 

90



--------------------------------------------------------------------------------

Year. To the knowledge of the Credit Parties, as of the Closing Date, no facts
exist that (individually or in the aggregate) would reasonably be expected to
result in any material change in any of such projections (taken as a whole).
Such projections have been prepared on a pro forma basis after giving effect to
the transactions contemplated hereby. As of the Closing Date, such projections
referenced in clause (c) are based upon reasonable estimates and assumptions and
reflect the reasonable estimates of the Credit Parties of the results of
operations and other information projected therein (it being understood that
such projections are not a guarantee of future performance and that future
performance is subject to material contingencies, many of which are beyond the
control of the Credit Parties).

5.03 Solvency. After giving effect to the Loans hereunder and the other
transactions contemplated hereby, the Credit Parties and their Subsidiaries, on
a consolidated basis, are Solvent.

5.04 No Material Adverse Change. Since the Balance Sheet Date, there has
occurred no Material Adverse Effect.

5.05 Ownership of Property; Liens. Each of the Credit Parties and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Credit Parties and their Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.03.

5.06 Franchises, Patents, Copyrights, etc. Each Credit Party possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
without known material conflict with any rights of others. The Perfection
Certificate delivered on the Closing Date sets forth a true, correct and
complete list of all patents, patent applications, federally registered
copyrights and copyright applications, trademarks and trademark applications
owned by any Credit Party as of the Closing Date.

5.07 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Credit Parties, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Credit Parties, any of its Subsidiaries or any member of the Senior
Management of any Credit Party or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) could reasonably be expected to result in material liabilities
against the Credit Parties and their Subsidiaries, taken as a whole, either
individually or in the aggregate except as specifically disclosed in Schedule
5.07, and there has been no material adverse change in the status, or financial
effect on the Credit Parties and their Subsidiaries, taken as a whole, of the
matters described on Schedule 5.07.

5.08 No Default. Except as set forth on Schedule 5.08, neither any Credit Party
nor any Subsidiary thereof is in default under or with respect to any
(a) Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse

 

91



--------------------------------------------------------------------------------

Effect or (b) Material Agreement. No Default or Event of default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.09 Compliance with Laws. Each Credit Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.10 Tax Status. The Credit Parties (i) have filed or caused to be filed all
federal, material provincial and all material state, and material foreign income
and all other material tax returns, reports and declarations required by any
jurisdiction to which any of them is subject and (ii) have paid all material
Taxes (including withholdings) required to have been paid including in their
capacity as tax withholding agents, except those being contested in good faith
and by appropriate proceedings and for which the Credit Parties have set aside
on their books reasonably adequate provisions therefor in accordance with GAAP
(unless foreclosure or other similar enforcement action has been commenced in
respect thereof or any Lien has been filed or otherwise perfected therefor, in
which case such exception does not apply). Proper and accurate amounts have been
withheld by each Credit Party from its respective employees for all periods in
material compliance with all material applicable, federal, state, local and
foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities.

5.11 Insurance. The properties of the Credit Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Credit Parties operate.

5.12 Holding Company and Investment Company Acts. None of any Credit Party, any
Person controlling any Credit Party, or any Subsidiary of any Credit Party,
(a) is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or (b) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940

5.13 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of each Credit
Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

92



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of each Credit Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither any Credit Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Credit Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Credit Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Credit
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither any Credit Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither any Credit Party nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan.

5.14 Regulations U and X. The proceeds of the Loans and Letters of Credit shall
be used solely for the purposes specified in Section 6.11. No portion of any
Loan is to be used, and no portion of any Letter of Credit is to be obtained,
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

5.15 True Copies of Governing Documents. As of the Closing Date, the Credit
Parties have furnished or caused to be furnished to each of the Lenders true and
complete copies of the Governing Documents (together with any amendments
thereto) of each Credit Party.

5.16 Fiscal Year. The Credit Parties have a fiscal year ending December 31 of
each year.

5.17 Subsidiaries, etc. As of the Closing Date, Holdings does not have any
Subsidiaries except as set forth on Schedule 5.17 hereto and, as of the Closing
Date, all of the outstanding Capital Stock in such Subsidiaries has been validly
issued, fully paid and

 

93



--------------------------------------------------------------------------------

nonassessable and are owned by Holdings (or a Subsidiary of Holdings) in the
amounts specified on Schedule 5.17 free and clear of all Liens (other than Liens
(a) in favor the Administrative Agent granted under the Security Documents,
(b) in favor of the Second Lien Agent in accordance with the terms of the Second
Lien Intercreditor Agreement and (c) in favor of the secured parties under the
Canadian Documents with respect to the Capital Stock of the AA Canadian
Subsidiaries pursuant to the terms of the Canadian Documents and in accordance
with the terms of the Canadian Intercreditor Agreement.

5.18 Environmental Compliance. The Credit Parties and their Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Credit Party has reasonably
concluded that, except as specifically disclosed in Schedule 5.18, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.19 Bank Accounts. The Perfection Certificate delivered on the Closing Date
sets forth the true, correct and complete account numbers and location of all
bank accounts of the Credit Parties as of the Closing Date.

5.20 Labor Contracts. Except as set forth on Schedule 5.20, as of the Closing
Date, none of the Credit Parties is party to any collective bargaining
agreement. There are no material grievances, disputes or controversies with any
union or other organization of any Credit Party’s employees, or threats of
strikes or work stoppages that would reasonably be expected to result in a
Material Adverse Effect.

5.21 Disclosure. Each Credit Party has disclosed to the Administrative Agent all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect (which disclosure includes matters disclosed pursuant to
SEC Filings made by Holdings so long as the Credit Parties have alerted the
Administrative Agent to the existence thereof). No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.

5.22 Intentionally Omitted.

5.23 OFAC. No Credit Party, nor, any Related Party, (i) is currently the subject
of any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any

 

94



--------------------------------------------------------------------------------

Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent or the L/C Issuer) of Sanctions.

5.24 Second Lien Documents; Canadian Documents; Subordinated Debt Documents,
Etc. No Credit Party is in violation of any provision of any Second Lien
Document, and the Loans and the Loan Documents and the transactions contemplated
hereby and thereby do not violate and/or conflict with any provision of the
Second Lien Documents. No AA Canadian Subsidiary is in violation of any
provision of any Canadian Documents, and the Loans and the Loan Documents and
the transactions contemplated hereby and thereby do not violate and/or conflict
with any provision of the Canadian Documents. No Credit Party is in violation of
any provision of any Subordinated Debt Documents, and the Loans and the Loan
Documents and the transactions contemplated hereby and thereby do not violate
and/or conflict with any provision of the Subordinated Debt Documents.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation remains outstanding or the
Administrative Agent has any obligation to cause the L/C Issuer to issue, extend
or renew any Letter of Credit:

6.01 Intentionally Omitted.

6.02 Maintenance of Office; Certain Changes. Each Credit Party will maintain its
chief executive office, distribution center, warehouse, shipping center, plant,
factory, or other similar location at the locations identified in the Perfection
Certificate delivered by such Credit Party to the Administrative Agent, or at
such other place as the Borrower Representative shall designate upon no less
than 30 days prior written notice to the Administrative Agent (or such shorter
period as may be acceptable to the Administrative Agent). Each Credit Party
shall notify the Administrative Agent, in writing, not less than thirty
(30) days’ prior (i) to any change in its name or the type of its organization,
jurisdiction or organization, organizational identification number, or tax
identification number (or such shorter period as may be acceptable to the
Administrative Agent).

6.03 Records and Accounts. Each Credit Party will (i) keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with, and all financial statements provided for herein shall
be prepared in accordance with GAAP consistently applied; (ii) maintain adequate
accounts and reserves for all taxes (including incomes taxes); and (iii) at all
times, maintain independent certified public accountants as the Credit Parties’
accountants which shall be reasonably satisfactory to the Administrative Agent
(it being understood that Marcum LLP, PricewaterhouseCoopers, Deloitte Touche
Tohmatsu, Ernst & Young, KPMG and BDO Seidman shall be satisfactory to the
Administrative Agent).

 

95



--------------------------------------------------------------------------------

6.04 Financial Statements, Certificates and Information. The Credit Parties will
deliver to the Administrative Agent and the Lenders:

(a) as soon as practicable, but in any event no later than the earlier of ninety
(90) days after the end of each Fiscal Year and fifteen (15) days after the date
required to be filed with the SEC, (i) the consolidated and consolidating
balance sheet of Holdings and its Subsidiaries, as at the end of such Fiscal
Year, and the related consolidated and consolidating statements of income or
operations, cash flows and shareholders’ equity for such Fiscal Year, each
setting forth in comparative form the figures for the previous Fiscal Year and
all such consolidated and consolidating financial statements to be in reasonable
detail, prepared in accordance with GAAP consistently applied and such
consolidated financial statements to be audited and accompanied by a report and
opinion prepared in accordance with generally accepted auditing standards by
Marcum LLP or by other independent certified public accountants reasonably
satisfactory to the Administrative Agent and certified without qualification and
without expression of uncertainty as to the ability of Holdings and its
Subsidiaries to continue as going concerns, together with (x) a written
statement from such accountants (to the extent available on commercially
reasonable terms) to the effect that, in making the examination necessary to
said certification, nothing has come to their attention to cause them to believe
that any Default or Event of Default has occurred or specifying those Defaults
or Events of Defaults that they have become aware of and (y) a copy of their
accountants’ management letter (if any) for such Fiscal Year) and (ii) a
Compliance Certificate duly executed by a Financial Officer of Holdings, which,
among other things, (A) attaches and certifies to the foregoing consolidated and
consolidating financial statements, accountants statements, management letters
and a management discussion and analysis prepared in connection with such
financial statements (which may be the management discussion and analysis
provided for in Holdings’ Form 10-K report), (B) certifies that the information
contained in such consolidating financial statements fairly presents in all
material respects the financial condition of the Holdings and its Subsidiaries
on the dates indicated therein, (C) appends computations evidencing the Fixed
Charge Coverage Ratio for the Reference Period ended as of the last day of such
Fiscal Year regardless of whether compliance with such covenant is then
required, and to the extent applicable, specifying whether the Credit Parties
have complied with Section 7.13, (D) appends calculations of the Capital
Expenditures made by the Credit Parties during such Fiscal Year and specifying
whether the Credit Parties have complied with Section 7.14 and (E) states that
such Financial Officer has reviewed this Agreement and the other Loan Documents
and has no knowledge of any Default or Event of Default during such Fiscal Year,
or if such Financial Officer has such knowledge, specifying each Default or
Event of Default and the nature thereof;

(b) as soon as practicable, but in any event no later than thirty (30) days
after the end of each Fiscal Month (including the last Fiscal Month of each
Fiscal Year), (i) the unaudited monthly consolidated and consolidating financial
statements of Holdings and its Subsidiaries for such Fiscal Month, including the
consolidated and consolidating balance sheet of Holdings and its Subsidiaries,
as at the end of such Fiscal Month, the related consolidated and consolidating
statements of income or operations, cash flows and shareholders’ equity for such
Fiscal Month and for the portion of the Fiscal Year then

 

96



--------------------------------------------------------------------------------

ended, each setting forth in comparative form the figures for the corresponding
Fiscal Month of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year, each, prepared in accordance with GAAP consistently
applied and (ii) a Compliance Certificate duly executed by a Financial Officer
of Holdings, which, among other things, (A) attaches and certifies to the
foregoing financial statements, (B) certifies that the information contained in
such financial statements fairly presents in all material respects the financial
condition of Holdings and its Subsidiaries on the dates indicated therein
(subject to quarterly and year-end adjustments and the absence of footnote),
(C) sets forth in comparative form the results for and through such Fiscal Month
with the most recent projections delivered to the Administrative Agent pursuant
to Section 6.04(e), (D) appends computations evidencing the Fixed Charge
Coverage Ratio for the Reference Period ended as of the last day of such Fiscal
Month regardless of whether compliance with such covenant is then required, and
to the extent applicable, specifying whether the Credit Parties have complied
with Section 7.13, (E) appends calculations of the Capital Expenditures made by
the Credit Parties during such Fiscal Month and for the portion of the Fiscal
Year then ended and specifying whether the Credit Parties have complied with
Section 7.14, (F) sets forth (if applicable) reconciliations to reflect changes
in GAAP since the date of the last audited financial statements of Holdings and
its Subsidiaries and (G) states that such Financial Officer has reviewed this
Agreement and the other Loan Documents and has no knowledge of any Default or
Event of Default during such Fiscal Month, or if such Financial Officer has such
knowledge, specifying each Default or Event of Default and the nature thereof to
the Administrative Agent’s reasonable satisfaction;

(c) as soon as practicable, but in any event no later than forty-five (45) days
after the end of each Fiscal Quarter, a management discussion and analysis
prepared in connection with the financial statements of Holdings and its
Subsidiaries for such Fiscal Quarter (which may be any management and discussion
analysis provided for in Holding’s Form 10-Q report for such Fiscal Quarter;
provided that any management discussion and analysis prepared in connection with
the financial statements of Holdings and its Subsidiaries for the fourth Fiscal
Quarter of each Fiscal Year shall not be required to be as comprehensive in
scope and detail as is customary for one provided in a Form 10-Q report);

(d) (i) as soon as available and in any event no later than 2:00 p.m. Eastern
time (11:00 am Pacific time) on the Tuesday (or, if Tuesday is not a Business
Day, on the next succeeding Business Day) of each week, (i) a Borrowing Base
Certificate with respect to the Collateral of the Borrowers as of the close of
business on the immediately preceding Business Day, accompanied by such
supporting detail, documentation and information related thereto as the
Administrative Agent shall reasonably request and (ii) a sales audit report, an
inventory stock ledger report, accounts receivable aging report and an inventory
aging report, in each case, as of the close of business on the last Business Day
of the preceding week, in each case, accompanied by such supporting detail,
documentation and information as the Administrative Agent shall reasonably
request;

(e) not later than December 31 of each Fiscal Year, an annual business plan and
projections for Holdings and its Subsidiaries for the following Fiscal Year on a

 

97



--------------------------------------------------------------------------------

monthly basis (such projections to include consolidated and consolidating
balance sheets, statements of cash flows, statements of income or operations of
Holdings and its Subsidiaries and Overall Excess Availability, in each case
prepared on a month-by-month basis);

(f) promptly upon receipt thereof, copies of any detailed audit reports,
financial control reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Credit Parties by independent accountants or internal auditors in connection
with any audit of any of them;

(g) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any Credit Party, and copies of all annual, regular, periodic and special
reports and registration statements which the any Credit Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(h) immediately, and in any event within one (1) Business Day after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC or any other Governmental Authority
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Credit Party or
any Subsidiary;

(i) promptly after delivery or receipt thereof, copies of all notices, reports
and other communications delivered or received by any Credit Party in connection
with the Second Lien Documents or the Subordinated Debt Documents and not later
than five (5) Business Days following the effectiveness thereof, copies of any
new Second Lien Documents or any amendment, supplement, waiver, or other
modification, replacement or renewal with respect to any Second Lien Document;

(j) promptly following the reasonable request of the Administrative Agent, a
report summarizing the insurance coverage in effect for each Credit Party and
promptly following the modification, renewal, replacement of any insurance
policy of any Credit Party, updated insurance certificates and endorsements
evidencing such coverage;

(k) as soon as practicable, but in any event no later than ten (10) days
following the end of each Fiscal Quarter (or more frequently at the election of
the Credit Parties), (i) an updated Perfection Certificate as to each Credit
Party in substantially the same form as the Perfection Certificate most recently
delivered to the Administrative Agent (with such scope and detail as the
Administrative Agent’s may reasonably require) or a certificate confirming that
there has been no change in such information since the Perfection Certificate
delivered on the Closing Date or the most recent Perfection Certificate
delivered pursuant to this Section 6.04)(l) and (ii) updated Schedules 5.07,
5.08, 5.17, 5.18, 5.19, 5.20 and 7.08 in substantially the same form as the most
recent schedule of the same delivered to the Administrative Agent to the
Administrative Agent’s reasonable satisfaction; and

 

98



--------------------------------------------------------------------------------

(l) promptly following a request therefor, from time to time such other
financial data and information as the Administrative Agent or any Lender may
reasonably request with respect to the Credit Parties.

Documents required to be delivered pursuant to Section 6.04(a), (b), (d), (e),
(f) or (g) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the applicable Credit
Party posts such documents, or provides a link thereto on such Credit Party’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the applicable Credit Party’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon the
reasonable request of the Administrative Agent, the applicable Credit Party
shall deliver paper copies of such documents to the Administrative Agent until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower Representative shall notify the Administrative Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent and each Lender by electronic
mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

6.05 Notices.

(a) Defaults. The Credit Parties will promptly (but in any event within two
(2) Business Days) notify the Administrative Agent and each Lender in writing of
the occurrence of (i) any Default or Event of Default, (ii) any “Default” or
“Event of Default” under any Second Lien Document or (iii) any “default”, “event
of default” or material breach under any Subordinated Debt Document or any
Material Agreement. The Credit Parties shall cause each of the AA Canadian
Subsidiaries to promptly notify the Administrative Agent and each Lender in
writing of the occurrence of any “Default” or “Event of Default” under any
Canadian Document.

(b) Material Adverse Effect. The Credit Parties shall promptly (but in any event
within two (2) Business Days) disclose in writing to the Administrative Agent
(for distribution to each Lender) of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) ERISA Events. The Credit Parties shall promptly disclose in writing to the
Administrative Agent the occurrence of any ERISA Event;

(d) Change in Accounting Policies or Financial Reporting. The Credit Parties
shall promptly disclose in writing to the Administrative Agent notice of (i) any
material change in accounting policies or financial reporting practices by
Holdings or any Subsidiary or (ii) discharge by any Credit Party of its
independent accountants or any withdrawal or resignation by such independent
accountants.

 

99



--------------------------------------------------------------------------------

(e) Notice of Tax Claims, Litigation and Judgments. The Credit Parties will give
notice to the Administrative Agent, and each Lender in writing within three
(3) Business Days’ of any written notice of proposed assessment or written
notice of the commencement of any material audit by any Governmental Authority
for unpaid Taxes of any Credit Party or any Subsidiary that are due and payable,
any commencement of any litigation or proceedings affecting any Credit Party,
any Subsidiary or any member of the Senior Management of any Credit Party or any
of its Subsidiaries or to which any Credit Party, any Subsidiary or any member
of the Senior Management of any Credit Party or any of its Subsidiaries is or
becomes a party involving any claim against any Credit Party that has resulted
in or would reasonably be expected to result in (i) liabilities of more than
$350,000 that are not covered by insurance policies maintained in accordance
with Section 6.07 against any Credit Party or any Subsidiary, (ii) a Material
Adverse Effect or (iii) a criminal investigation or a criminal penalty for any
felony. The Credit Parties will give notice to the Administrative Agent and each
Lender, in writing, in form and detail reasonably satisfactory to the
Administrative Agent, within five (5) Business Days’ of any judgment not covered
by insurance, final or otherwise, against any Credit Party in an amount in
excess of $350,000 or of the entry of any non-monetary judgment that would
reasonably be expected to have a Material Adverse Effect.

(f) Notification of Claim against Collateral. The Credit Parties will, promptly
notify the Administrative Agent and each Lender in writing of any setoff, claims
(including, with respect to the Real Estate, environmental claims), withholdings
or other defenses in amounts greater than $350,000 to the extent not covered by
insurance policies maintained in accordance with Section 6.07, or defenses to
the Administrative Agent’s rights with respect to the Collateral.

(g) Notices Concerning Inventory Collateral. The Borrowers shall provide to the
Administrative Agent prompt notice of (a) any physical count of any Borrower’s
Inventory, together with a copy of the results thereof certified by the
Borrowers, (b) any determination by the Borrowers that the aggregate Inventory
levels of the Borrowers are not adequate to meet the sales projections of the
Borrowers, and (c) any failure of any Credit Party to pay rent at any leased
location where Inventory is located, which failure continues for more than ten
(10) days following the day on which such payment rent is due and payable.
Promptly following the occurrence thereof, the Credit Parties shall deliver to
the Administrative Agent, in form and scope acceptable to the Administrative
Agent and with such supporting detail, documentation and information as the
Administrative Agent shall reasonably request regarding (i) any changes to
standard cost of any Eligible Wholesale Finished Goods Inventory, Eligible
Wholesale RSA Finished Goods Inventory or Eligible Raw Materials Inventory,
including without limitation, changes to better reflect the actual cost of such
Inventory, (ii) any changes in the methodology for valuing Eligible Retail
Inventory in the stock ledger. For the avoidance of doubt, any changes to the
calculations of such standard cost and/or methodology for valuing any such
Eligible Inventory shall not take effect for the purposes of calculating the
Cost of such Inventory until the Administrative Agent shall have received a
“desktop” appraisal report from an Appraiser with respect to such Inventory in
accordance with Section 6.16(c).

 

100



--------------------------------------------------------------------------------

(h) Notification of Additional Intellectual Property Rights. Concurrently with
the delivery of financial statements with respect to any Fiscal Quarter, the
Credit Parties will notify the Administrative Agent in writing of any patents,
patent applications, patent application disclosures filed with any patent office
during such Fiscal Quarter, registered copyrights or mask works registered
during such Fiscal Quarter, applications for registration of copyrights or mask
works filed during such Fiscal Quarter and trademark and service mark
registrations during such Fiscal Quarter, and trademark and service mark
registration applications filed during such Fiscal Quarter, all of the foregoing
whether a foreign or United States right, to the extent not listed on the
Perfection Certificate most recently delivered to the Administrative Agent in
accordance with this Agreement; provided that so long as the Brand Value shall
be greater than $0 in accordance with the terms hereof, each reference to Fiscal
Quarter in this clause (h) shall be deemed to refer to Fiscal Month.

(i) Environmental Events. The Credit Parties will promptly give notice to the
Administrative Agent and each Lender (a) of any violation of any Environmental
Law that any Credit Party reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any Governmental Authority and (b) upon any member of Senior Management
of any Credit Party becoming aware thereof, of any inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
Environmental Liability, of any Governmental Authority that, in the case of
clauses (a) or (b) above, would reasonably be expected to result in a Material
Adverse Effect.

(j) Prepayment Events. Promptly following the occurrence of any event for which
the Borrowers are required to make a prepayment under Sections 2.04(c) through
(f), together with all supporting information reasonably requested by the
Administrative Agent.

(k) Change in CEO or CFO. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any change in any Credit Party’s chief executive
officer or chief financial officer.

(l) Labor Relations. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any collective bargaining agreement or other
labor contract to which a Credit Party becomes a party, or the application for
the certification of a collective bargaining agent.

(m) Fundamental Changes. The Credit Parties shall provide to the Administrative
Agent promptly written notice of the occurrence of any event described in
Section 7.05(a) and Section 7.05(b)(vii).

Delivery by the Credit Parties to the Administrative Agent of any and all
notices required to be delivered to the Lenders as herein required shall be
deemed made upon receipt of such notices by the Administrative Agent.

 

101



--------------------------------------------------------------------------------

6.06 Legal Existence; Maintenance of Properties.

(a) Except as permitted by Section 7.05, each Credit Party will do all things
necessary to (i) maintain in full force and effect its legal existence and good
standing under the laws of its jurisdiction of organization or incorporation,
(ii) maintain its qualification to do business in each state or other
jurisdiction in which the failure to do so would result in a Material Adverse
Effect, and (iii) maintain all of its rights and franchises, except where the
failure to maintain such right or franchise would not result in a Material
Adverse Effect.

(b) Each Credit Party (i) will cause all of its properties used or useful in the
conduct of its business to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment, subject to ordinary
wear and tear and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. (ii) will cause to be made all
necessary repairs, renewals and replacement thereof, all as in the judgment of
the Credit Parties may be necessary so that the business carried on in
connection therewith may be properly conducted at all times, and (iii) will
continue to engage in the material lines of businesses conducted by them on the
Closing Date; provided that nothing in this Section 6.06(b) shall prevent any
Credit Party from discontinuing the operation and maintenance of any of its
properties if such discontinuance is permitted by Section 7.05(b).

6.07 Insurance. Each Credit Party will maintain with financially sound and
reputable insurers insurance with respect to its properties and business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and in accordance with the terms of the
Security Documents. Such policies of insurance shall name the Administrative
Agent as an additional insured or lender’s loss payee, as applicable and provide
for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance (and in the case of
non-payment of premium, 10 days’ prior notice) to the extent commercially
available.

6.08 Taxes. Each Credit Party will (a) duly pay and discharge, or cause to be
paid and discharged, before the same shall become overdue, all federal, material
state and other material Taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all materials
claims for labor, materials, or supplies that if unpaid might by law become a
Lien or charge upon any of its property; provided that any such Taxes,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall be contested in good faith by appropriate proceedings and such
Credit Party shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto; and provided further that the Credit Parties
will pay all such Taxes, assessments, charges, levies or claims forthwith upon
the commencement of proceedings to foreclose or otherwise enforce any Lien that
may have attached as security therefor, (b) will withhold from each payment to
be made to any of its past or present employees, officers or directors, and to
any non-resident of the country in which it is a resident, the amount of all
material taxes and all other deductions or witholdings required to be withheld
therefrom and pay the same to the proper taxing authority within the time
required under any applicable law and (c) collect from all Persons the amount of
all material taxes required by applicable Law

 

102



--------------------------------------------------------------------------------

to be collected from them and remit the same to the proper taxing authority
within the time required under any applicable law. Each Credit Party shall file
or cause to be filed all federal, material state and all material provincial,
local and foreign income tax incomes, and all other material tax returns,
reports, and declarations required by any jurisdiction to which it is subject as
required by applicable Law.

6.09 Compliance with Laws, Contracts, Licenses, Permits; Leaseholds and Payment
of Obligations Generally.

(a) Compliance with Laws, Contracts, Licenses and Permits. Each of the Credit
Parties will comply with (i) the applicable Laws wherever its business is
conducted, including, without limitation all Environmental Laws, (ii) the
provisions of its Governing Documents, (iii) all agreements and instruments by
which it or any of its properties may be bound, and (iv) all applicable decrees,
orders, and judgments, provided, that in each case, such compliance shall be
required by this Agreement only where noncompliance with this
Section 6.09(a)(i)-(iv) would result in a Material Adverse Effect. If any
authorization, consent, approval, permit or license from any Governmental
Authority or any central bank or other fiscal or monetary authority shall become
necessary or required in order that any Credit Party may fulfill any of its
obligations hereunder or any of the other Loan Documents to which such Credit
Party is a party, each Credit Party will promptly take or cause to be taken all
reasonable steps within the power of such Credit Party to obtain such
authorization, consent, approval, permit or license, and upon request of the
Administrative Agent, to furnish the Administrative Agent and the Lenders with
evidence thereof.

(b) Compliance with Terms of Leaseholds. Each Credit Party will make all
payments and otherwise perform all material obligations in respect of all leases
of real property to which such Credit Party is a party within any grace period
provided therefor under such lease, notify the Administrative Agent of any
default by any party with respect to such leases and cooperate with the
Administrative Agent in all respects to cure any such default by a Credit Party,
and cause each of its Subsidiaries to do so, except, (a) to the extent such
obligations shall be contested in good faith by appropriate proceedings and for
which the Credit Parties have set aside on their books reasonably adequate
provisions therefor in accordance with GAAP and (b) the failure to make payments
in respect of leases for no more than five (5) retail stores of the Credit
Parties at any time.

(c) Payment of Obligations Generally. Pay and discharge as the same shall become
due and payable, all its other obligations and liabilities (except to the extent
prohibited by Article VII), including all lawful claims which, if unpaid, would
by law become a Lien that is not a Permitted Lien upon its property or otherwise
would reasonably be expected to result in a Material Adverse Effect.

6.10 Physical Inventories. The Credit Parties, at their own expense, shall cause
not less than (a) one (1) physical inventory for each warehouse location of the
Credit Parties to be conducted in connection with each Fiscal Year-end of the
Credit Parties, (b) one other (1) physical inventory for each warehouse location
of the Credit Parties to be conducted at another time during each such Fiscal
Year of the Credit Parties, and (c) one (1) physical inventory for

 

103



--------------------------------------------------------------------------------

each retail store location of the Credit Parties to be conducted in connection
with each Fiscal Year-end of the Credit Parties, in each case, conducted by the
Credit Parties and in the case of such Fiscal-Year-end physical inventories of
warehouse locations and retail stores, accompanied by their independent
certified public accountants reasonably satisfactory to the Administrative Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be satisfactory to the
Administrative Agent. The Administrative Agent and the Lenders and/or their
agents or representatives, at the expense of the Credit Parties, may participate
in and/or observe each scheduled physical count of Inventory which is undertaken
on behalf of any Credit Party. The Credit Parties, within ten (10) Business Days
following the completion of such inventory, shall provide the Administrative
Agent with a reconciliation of the results of such inventory (as well as of any
other physical inventory undertaken by a Credit Party) and shall post such
results to the Credit Parties’ stock ledgers and general ledgers, as applicable.
The Administrative Agent, in its Permitted Discretion, if any Event of Default
exists and is continuing, may cause such inventories to be taken as the
Administrative Agent determines (each, at the expense of the Credit Parties).

6.11 Use of Proceeds. The proceeds of the Loans and Letters of Credit shall be
used solely for (i) the issuance of standby and commercial letters of credit,
(ii) for working capital and general corporate purposes subject to the
restrictions set forth in this Agreement, (iii) the payment of fees and expenses
incurred in connection with the negotiation, execution and delivery of this
Agreement and the other Loan Documents and (iv) to refinance the loans under the
Prior Credit Agreement on the Closing Date.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
after the Closing Date (other than any Foreign Subsidiaries) by any Credit
Party, then the Credit Parties shall, at the Credit Parties’ expense:

(i) within ten (10) days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so and is not an Excluded Subsidiary), to duly execute and
deliver to the Administrative Agent a Guarantee guaranteeing the other Credit
Parties’ obligations under the Loan Documents,

(ii) within ten (10) days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(iii) within fifteen (15) days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent
Security Documents, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all certificates
representing the Capital Stock in and of such Subsidiary), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all such real and personal
properties,

 

104



--------------------------------------------------------------------------------

(iv) within fifteen (15) days (or forty-five (45) days with respect to fee owned
real property required to be subject to a Mortgage unless substantially all of
such property is subject to a Lien permitted by Section 7.03(a)(viii)) after
such formation or acquisition, cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to take
whatever action (including the recording of Mortgages, the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents or such other actions as are necessary or
desirable under any applicable Law) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Security Documents delivered pursuant to this Section 6.12, enforceable against
all third parties in accordance with their terms,

(v) within fifteen (15) days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Credit
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request, and

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of fee owned real property
having a fair market value greater than $1,000,000 (unless substantially all of
such property is subject to a Lien permitted by Section 7.03(a)(viii)) owned or
held by the entity that is the subject of such formation or acquisition and that
is to be subject to a Mortgage as provided in this Section 6.12, title reports,
surveys and to the extent in the Credit Party’s possession or to the extent
required by applicable Law, engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

(b) Upon the acquisition of any property by any Credit Party following the
Closing Date, if such property, in the reasonable judgment of the Administrative
Agent, shall not already be subject to a perfected first priority security
interest (subject in priority only to Permitted Senior Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties (unless such
property is specifically excluded as Collateral by the terms of the Security
Documents or is subject to a Lien permitted by Section 7.03(a)(viii)), then the
Credit Parties shall, at the Credit Parties’ expense:

(i) within ten (10) days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail reasonably
satisfactory to the Administrative Agent,

 

105



--------------------------------------------------------------------------------

(ii) within fifteen (15) days after such acquisition, cause the applicable
Credit Party to duly execute and deliver to the Administrative Agent Security
Documents (to the extent not already delivered), as specified by and in form and
substance reasonably satisfactory to the Administrative Agent, securing payment
of all the Obligations of the applicable Credit Party under the Loan Documents
and constituting Liens on all such properties,

(iii) within fifteen (15) days (or forty-five (45) days with respect to fee
owned real property required to be subject to a Mortgage) after such
acquisition, cause the applicable Credit Party to take whatever action
(including the recording of Mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents or such action necessary or desirable under applicable Law) may
be necessary or advisable in the opinion of the Administrative Agent to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,

(iv) within fifteen (15) days (or forty-five (45) days with respect to fee owned
real property required to be subject to a Mortgage unless substantially all of
such property is subject to a Lien permitted by Section 7.03(a)(viii)) after
such acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Credit Parties reasonably acceptable to the Administrative Agent
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request, and

(v) as promptly as practicable after any acquisition of fee owned real property
having a fair market value greater than $1,000,000 (unless substantially all of
such property is subject to a Lien permitted by Section 7.03(a)(viii), deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to such real property that is to be subject to
a Mortgage as provided in this Section 6.12, flood zone determination forms,
flood insurance certificates, to the extent applicable, title reports, surveys
and engineering, soils and other reports, and environmental assessment reports,
each in scope, form and substance reasonably satisfactory to the Administrative
Agent, provided, however, that to the extent that any Credit Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

; provided that notwithstanding anything contained in this Section 6.12(b), no
more than 65% of the voting Capital Stock and 100% of the non-voting Capital
Stock of any Excluded Subsidiary formed or acquired by any Credit Party shall be
required to be subject to the security interest of the Administrative Agent.

 

106



--------------------------------------------------------------------------------

(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such Security Documents.

6.13 Intentionally Omitted.

6.14 Intentionally Omitted.

6.15 Further Assurances. Each Credit Party will cooperate with the Lenders and
the Administrative Agent and execute such further instruments and documents as
the Lenders or the Administrative Agent shall reasonably request to carry out to
their reasonable satisfaction the transactions contemplated by this Agreement
and the other Loan Documents.

6.16 Inspections; Collateral Reports; Appraisals, etc.

(a) General. Each Credit Party shall permit the Lenders and the Administrative
Agent, at the Credit Parties’ expense, to visit and inspect any of the
properties of any Credit Party accompanied by a representative of the Credit
Party to the extent such representative does not interfere with such inspection,
to examine the books of account of such Credit Party (and to make copies thereof
and extracts therefrom), and to discuss the affairs, finances and accounts of
such Credit Party with, and to be advised as to the same by, its and their
officers, in each case, except when an Event of Default shall have occurred and
be continuing, at such reasonable times and intervals and with reasonable prior
notice as the Administrative Agent or any Lender may reasonably request;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, no Lender shall be able to exercise rights under this
Section 6.16(a) unless accompanied by the Administrative Agent.

(b) Collateral Reports. From time to time upon the request of the Administrative
Agent or the Required Lenders, at the Credit Parties’ expense, the Credit
Parties will obtain and deliver to the Administrative Agent and Lenders, or, if
the Administrative Agent so elects, will cooperate with the Administrative Agent
in the Administrative Agent’s obtaining, a report of an independent collateral
auditor reasonably satisfactory to the Administrative Agent and the Lenders
(which may be affiliated with one of the Lenders) with respect to the
Collateral, which report shall indicate whether or not the information set forth
in the Borrowing Base Certificates delivered to the Administrative Agent and
Lenders are accurate and complete in all material respects based upon a review
by such auditors of the Receivables (including verification with respect to the
amount, aging, identity and credit of the respective account debtors and the
billing practices of the applicable Credit Parties) and Inventory (including
verification as to the value, location and respective types) and other
Collateral; provided that the Credit Parties shall be required to incur the
costs and expenses of no

 

107



--------------------------------------------------------------------------------

more than four (4) such collateral value reports in any Fiscal Year, unless an
Event of Default has occurred and is continuing, then there shall be no limit on
the number of collateral value reports made at the expense of the Credit
Parties. It is understood and agreed that the Administrative Agent shall request
at least four (4) such collateral value reports in each Fiscal Year.

(c) Appraisals. From time to time upon the request of the Administrative Agent
or the Required Lenders, at the Credit Parties’ expense, the Credit Parties
shall permit and shall enable the Administrative Agent to obtain appraisal
reports for delivery to the Administrative Agent and the Lenders (including
(i) field appraisal reports and (ii) updated so called “desktop” appraisal
reports), in each case, in its Permitted Discretion from Appraisers, including,
without limitation of scope, among other things, the then current fair market,
Net Orderly Liquidation Value and forced liquidation values of all or any
portion of the Inventory or other Collateral owned by the Credit Parties and
describing changes to cost calculation methodology; provided that the Credit
Parties shall not be required to incur the costs and expenses of more than four
(4) appraisals of any type (field, “desktop” or otherwise) plus four
(4) “desktop” appraisals in any Fiscal Year, unless an Event of Default has
occurred and is continuing, in which case, there shall be no limit on the number
of appraisals of any type made at the expense of the Credit Parties. It is
understood and agreed that the Administrative Agent shall request at least four
(4) field appraisal reports in each Fiscal Year. Each Credit Party acknowledges
and agrees that any Appraiser may be an Affiliate of a (i) the Administrative
Agent, (ii) any Lender, (iii) any Participant or (iv) any SPC, assignee or other
participant permitted under Section 10.06.

(d) Communications with Accountants. Each Credit Party authorizes the
Administrative Agent and the Lenders to communicate directly with such Credit
Party’s independent certified public accountants and authorizes such accountants
to disclose to the Administrative Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of such Credit Party (provided that the Credit
Parties shall have the opportunity to participate in any such communication). At
the request of the Administrative Agent or any Lender, each Credit Party shall
deliver a letter addressed to such accountants authorizing them to communicate
directly with the Administrative Agent and the Lenders in accordance with the
foregoing.

6.17 Bank Accounts.

(a) General. The Credit Parties shall (i) (a) instruct all commercial account
debtors of the Credit Parties (other than account debtors with respect to Credit
Card Receivables and Eligible Wholesale Receivables), pursuant to notices of
assignment and instruction letters, in each case, in form and substance
reasonably satisfactory to the Administrative Agent to remit all cash proceeds
of Receivables, checks and other items of payment directly to, and (b) cause, on
each Business Day, all cash and checks collected from the Credit Parties’ retail
store locations to be deposited directly to, (x) local depository accounts
(“Local Accounts”), (y) concentration depository accounts

 

108



--------------------------------------------------------------------------------

and/or lockbox accounts (collectively, “Concentration Accounts”) with financial
institutions which have entered into Agency Account Agreements in form and
substance reasonably satisfactory to the Administrative Agent, or (z) an account
designated by, in the name of and in the control of, the Administrative Agent
(the “Collection Account”) which proceeds therein shall be applied to the
payment of the Obligations in accordance with Sections 2.07(c) and (ii) at all
times ensure that all other cash, cash proceeds, checks and other items of
payment of the Credit Parties not contained in Excluded Accounts of the types
described in clauses (a), (b) and (d) of the definition thereof (including
(A) proceeds of any Collateral or any Net Cash Proceeds in connection with
events or transactions described in Sections 2.05(b) through (f), (B) all
collections of the Credit Parties received from credit card issuers or credit
card processors (pursuant to Credit Card Agreements) and (C) all collections
from account debtors in respect of Eligible Wholesale Receivables) be
immediately deposited directly into a Concentration Account or the Collection
Account. Each depository institution with a Local Account (other than Local
Accounts that are Excluded Accounts of the type described in clause (d) thereof)
shall be required to cause all funds held in each such Local Account to be
transferred no less frequently than once each Business Day to, and only to, an
Concentration Account or the Collection Account. Each depository institution
with a Concentration Account subject to an Agency Account Agreement shall be
required to cause all funds held in each such Concentration Account to be
transferred no less frequently than once each day to, and only to, the
Collection Account.

(b) Other Accounts. The Credit Parties shall cause all deposit accounts, all
securities accounts and all commodities accounts (other than Excluded Accounts)
of the Credit Parties to be subject to Agency Account Agreements.

6.18 Lien Waivers. Each Credit Party shall use commercially reasonable efforts
to obtain a Lien Waiver from each (a) mortgagee or beneficiary under a mortgage
or deed of trust with respect to all real property owned by such Credit Party,
(b) each lessor of leased property leased by such Credit Party with respect to
each retail store location located in Delaware, the District of Columbia, Iowa,
Pennsylvania, Washington West Virginia, or Virginia or such other states as
Agent may determine in its Permitted Discretion, and (c) each warehouseman,
processor, shipper, repairman mechanic, bailee or other similar Person in
possession of any other Collateral, which agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent; provided that in
the event a Credit Party is unsuccessful in obtaining such Lien Waivers, the
Administrative Agent may, without limiting the generality of its discretionary
rights with respect to Reserves, impose Reserves with respect to such location
or with respect to any Collateral held by any such Person. To the extent any
Credit Party enters into a lease following the Closing Date for a location that
is a chief executive office, distribution center, warehouse, shipping center,
plant, factory or similar location, such Credit Party shall, prior to the entry
into such lease, obtain a Lien Waiver from each lessor of leased property with
respect thereto.

6.19 Advisors. The Borrowers shall continue to retain FTI Consulting, Inc. as a
financial advisor or such other financial advisor acceptable to the Required
Lenders until the later of (a) six (6) full Fiscal Months following the Closing
Date and (b) such time as the Fixed Charge Coverage Ratio, determined as of the
end of each Fiscal Month for six (6) consecutive

 

109



--------------------------------------------------------------------------------

Fiscal Months, is greater than or equal to 2.00 to 1.00. Such financial advisor
shall advise the Borrowers and shall be responsible for such matters are
reasonably requested by the Administrative Agent, including, without limitation,
preparation of the Borrowing Base Certificates from time to time delivered to
the Administrative Agent and other reporting matters described in Section 6.04.

6.20 Post Closing Obligations. Each Credit Party agrees to comply with each of
the covenants contained in Schedule 6.20 on or before the time periods
prescribed therein.

ARTICLE VII

NEGATIVE COVENANTS

Each Credit Party signatory hereto covenants and agrees for itself and on behalf
of its Subsidiaries that, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation remains outstanding or the
Administrative Agent has any obligation to cause the L/C Issuer to issue, extend
or renew any Letter of Credit:

7.01 Investments. None of the Credit Parties nor any of its Subsidiaries will
make any Investment in any Person, except for Investments which consist of:

(a) Investments comprised of notes payable, or stock or other securities issued
by account debtors to such Credit Parties pursuant to negotiated agreements with
respect to settlement of such account debtor’s accounts in the ordinary course
of business or following delinquency or financial distress of such account
debtor;

(b) Capital Stock (i) issued and outstanding on the Closing Date in its
Subsidiaries in existence on the Closing Date, (ii) issued following the Closing
Date by a Credit Party to another Credit Party, (iii) issued following the
Closing Date by a Subsidiary that is not a Credit Party in favor of a Credit
Party, (iv) issued following the Closing Date by a Subsidiary that is not
required to be a Credit Party in favor of another Subsidiary this is not
required to be a Credit Party or (v) issued to a Credit Party following the
Closing Date by another Person that will become a Credit Party promptly
following such issuance or capital contribution between such Persons;

(c) Investments consisting of capital contributions by (i) a Credit Party to
another Credit Party or (ii) a Subsidiary that is not a Credit Party in favor of
another Subsidiary that is not a Credit Party;

(d) Investments consisting of (i) intercompany loans by and among the Credit
Parties so long as the Administrative Agent has a first priority, perfected Lien
in such intercompany loans and has received the Intercompany Note evidencing
such intercompany loans, together with transfer powers executed in blank in
connection therewith and (ii) intercompany loans made by any Subsidiary to any
Credit Party on terms and conditions acceptable to the Administrative Agent,
including the Administrative Agent’s receipt of a Subordination Agreement;

(e) Investments by a Subsidiary that is not a Credit Party in another Subsidiary
that is also not a Credit Party;

 

110



--------------------------------------------------------------------------------

(f) Investments consisting of any Credit Party or any Subsidiary Guaranteeing
(i) the Obligations of the Credit Parties and (ii) any obligations or other
Indebtedness if such Credit Party or such Subsidiary would be permitted to
directly incur such Indebtedness under Section 7.02 or if such obligations would
be permitted to be incurred under this Agreement;

(g) Investments in cash or Cash Equivalents;

(h) Investments consisting of loans to its respective employees on an
arm’s-length basis in the ordinary course of business consistent with past
practices for travel expenses, relocation costs and similar purposes up to a
maximum of $50,000 per employee at any one time outstanding and $500,000 in the
aggregate at any one time outstanding;

(i) Investments existing as of the Closing Date and set forth on Schedule 7.01;

(j) Investments in Foreign Subsidiaries (other than the AA Canadian
Subsidiaries) after the Closing Date in an aggregate amount outstanding at any
time not to exceed $5,000,000;

(k) Investments by the Credit Parties in their Foreign Subsidiaries consisting
of extensions of credit in the nature of intercompany accounts receivables;
provided that the aggregate book value of all outstanding accounts receivable of
all Subsidiaries that are not Credit Parties owing to any Credit Party, whether
or not arising out of the sale of Inventory, shall not exceed $45,000,000 at any
time.

(l) advances of payroll payments to employees in the ordinary course of business
consistent with past practices in an amount not to exceed payments for one
(1) payroll period for any employee;

(m) Investments held solely by Foreign Subsidiaries denominated in any foreign
currency that is the local foreign currency of such Foreign Subsidiary
customarily used by similar foreign companies for cash management purposes in
any jurisdiction outside the United States to the extent reasonably required or
desirable in connection with any business conducted by any Foreign Subsidiary
organized in such jurisdiction; and

(n) other Investments in an aggregate outstanding amount not exceeding $500,000.

7.02 Restrictions on Indebtedness. None of the Credit Parties nor any of its
Subsidiaries will incur, assume, guarantee or be or remain liable, contingently
or otherwise, with respect to any Indebtedness other than:

(a) Indebtedness secured by purchase money security interests and Capitalized
Leases permitted by Section 7.03(a)(viii) and any refinancing thereof or
amendments or modifications thereof that do not have the effect of increasing
the principal amount thereof (except by an amount not in excess of accrued and
unpaid

 

111



--------------------------------------------------------------------------------

interest and premiums owing thereon and fees and expenses incurred in connection
with such refinancing), changing the amortization thereof (other than to extend
the same), accelerating the maturity date thereof or decreasing the weighted
average life thereof;

(b) Indebtedness of the Credit Parties consisting of the Obligations under the
Loan Documents;

(c) Second Lien Debt in an aggregate principal amount not to exceed the
aggregate principal amount outstanding on the Closing Date (plus interest paid
in kind or capitalized and Warrant PIK Fees following the Closing Date in
accordance with the terms of the Second Lien Documents) and in the case of and
to the extent not duplicative of the foregoing, Second Lien Debt incurred
pursuant to a Permitted Refinancing, such additional amounts as may be permitted
pursuant to the definition of Permitted Refinancing;

(d) Indebtedness of the AA Canadian Subsidiaries under the Canadian Documents in
an aggregate principal amount not to exceed Cdn. $11,000,000; provided that such
Indebtedness is not secured by Liens except for Liens permitted by
Section 7.03(vi);

(e) Indebtedness of any Credit Party outstanding as of the Closing Date and
reflected on Schedule 7.02 hereto and any refinancing thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof, changing the amortization thereof (other than to extend the
same), decreasing the weighted average life thereof, accelerating the maturity
date thereof or increasing the cash pay interest thereof;

(f) Indebtedness in respect of Swap Contracts entered into not for speculative
purposes specifically permitted under Section 7.09;

(g) unsecured Subordinated Debt on terms and conditions acceptable to the
Required Lenders in their sole discretion, provided that the maturity date of
such Subordinated Debt shall be at least one hundred and eighty (180) days
following the Maturity Date (after taking in account any extension thereof);

(h) Indebtedness consisting of intercompany loans and advances permitted by
Section 7.01;

(i) Guarantees by (i) any Credit Party of Indebtedness of any other Credit Party
permitted by this Section 7.02, (ii) any Subsidiary that is not a Credit Party
of any Indebtedness of any Credit Party permitted by this Section 7.02 and
(iii) any Subsidiary that is not a Credit Party of any Indebtedness of any other
Subsidiary that is also not a Credit Party permitted by this Section 7.02;

(j) Indebtedness consisting of contingent liabilities under surety bonds and
similar instruments incurred in the ordinary course of business;

 

112



--------------------------------------------------------------------------------

(k) Indebtedness in respect of netting services, automatic clearing house
arrangements and similar arrangement in the ordinary course of business in each
case in connection with deposit and securities account;

(l) to the extent constituting Indebtedness, obligations in respect of
agreements for the deferred payment of premiums or to finance the deferred
payment of premiums owing by any Credit Party under any insurance policies
entered into in the ordinary course of business that are either (i) unsecured or
(ii) secured by a Lien permitted under Section 7.03(xv);

(m) Guarantees by Holdings consisting of Liens permited by
Section 7.03(vi)(a)(y) and Section 7.03(vi)(b);

(n) Attributable Indebtedness incurred following the Closing Date pursuant to
sale-leaseback transactions permitted by Section 7.06.

(o) other unsecured Indebtedness in an aggregate principal amount not to exceed
$250,000 at any time outstanding.

7.03 Restrictions on Liens.

(a) Permitted Liens. None of the Credit Parties nor any of its Subsidiaries will
create or incur or suffer to be created or incurred or to exist any Lien upon
any of their respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom other than:

(i) Liens of landlords, carriers, warehousemen, mechanics and materialmen and
other like Liens created in the ordinary course of business, for amounts not yet
due or which are being contested in good faith by appropriate proceedings and as
to which adequate reserves or other appropriate provisions are being maintained
in accordance with GAAP;

(ii) pledges or deposits made in connection with worker’s compensation, employee
benefit plans, unemployment or other insurance, old age pensions, or other
Social Security benefits, and good faith deposits in connection with tenders,
contracts, bids, statutory obligations or leases to which it is a party or
deposits to secure, or in lieu of, surety, penalty or appeal bonds, performance
bonds, letters of credit and other similar obligations or arising as a result of
progress payments under government contracts or contracts with public utilities,
in each case, in the ordinary course of business;

(iii) such minor defects, irregularities, encumbrances, easements, rights of
way, and clouds on title as normally exist with respect to similar properties
which do not materially interfere with the present or proposed use of the
applicable real property;

(iv) Liens in favor of the Administrative Agent and the other Secured Parties
securing the Obligations, including Liens on Cash Collateral;

 

113



--------------------------------------------------------------------------------

(v) Liens granted to the Second Lien Agent under the Second Lien Documents to
secure the obligations arising under the Second Lien Documents and subject to
the Second Lien Intercreditor Agreement;

(vi) (a) Liens granted by (x) the AA Canadian Subsidiaries solely on the assets
of the AA Canadian Subsidiaries in favor of the secured party under the Canadian
Documents securing the Indebtedness under the Canadian Documents and
(y) Holdings solely on the Capital Stock of the AA Canadian Subsidiaries to
secure the Indebtedness under the Canadian Documents, in each case, subject to
the Canadian Intercreditor Agreement and (b) to the extent constituting Liens,
those royalty-free non-exclusive licenses of certain trademarks of AA USA in
favor of the lender under the Canadian Documents as evidenced under the Canadian
Documents solely for the purposes of permitting such lender to exercise remedies
with respect to the collateral of the AA Canadian Subsidiaries under the
Canadian Documents;

(vii) Liens in existence on the Closing Date and listed on Schedule 7.03;
provided that (i) the Lien does not extend to any additional property (other
than accessions to equipment and proceeds thereof) and (ii) to the extent such
amount secured constitutes Indebtedness, such Indebtedness is permitted by
Section 7.02(e);

(viii) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capitalized Leases and pursuant to
sale-leaseback transactions permitted by this Agreement) or in connection with
purchase money Indebtedness with respect to equipment and fixed assets acquired
by any Credit Party, involving the incurrence of an aggregate amount of purchase
money Indebtedness and obligations with respect to conditional sale or title
retention agreements of not more than $7,500,000 outstanding at any one time for
all such Liens (provided that such Liens attach only to the assets subject to
such purchase money debt and such Indebtedness is incurred within one hundred
twenty (120) days following such purchase and does not exceed 100% of the
purchase price of the subject assets);

(ix) Liens securing judgments for the payment of money not constituting an Event
of Default so long as the enforcement of such Lien has been effectively stayed
and so long as such Lien is junior to the Lien in favor of the Administrative
Agent granted under the Security Documents;

(x) Liens in favor of a banking institution encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry to secure usual and customary fees, returned items and other
like exposure with respect to such account relating to deposit or securities
accounts maintained by Holdings or any of its Subsidiaries with such banking
institution;

 

114



--------------------------------------------------------------------------------

(xi) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods so long as such goods are not
included in the calculation of the Borrowing Base;

(xii) Liens for Taxes not yet due and payable or which are being contested in
accordance with Section 6.08;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods so long as such goods are not included in the calculation of the Borrowing
Base;

(xiv) the Permitted Cash Collateral; and

(xv) Liens on unearned insurance premiums securing the payment of financed
insurance premiums so long as such financed amounts are promptly paid; provided
that such Liens extend only to such insurance premiums or loss payment or
similar payment from any insurance provider in an amount not in excess of any
unpaid financed premiums.

(b) Restrictions on Negative Pledges and Upstream Limitations. No Credit Party
shall nor shall any Subsidiary (a) enter into or permit to exist any arrangement
or agreement which directly or indirectly prohibits any Credit Party from
creating, assuming or incurring any Lien upon its properties, revenues or assets
whether now owned or hereafter acquired, as security for the Obligations, or
from making Guarantees of the Obligations, or (b) enter into any agreement,
contract or arrangement (excluding this Agreement and the other Loan Documents
and the Second Lien Documents) restricting the ability of any Subsidiary of any
Credit Party to pay or make dividends or distributions in cash or kind to any
Credit Party, to make loans, advances or other payments of whatsoever nature to
any Credit Party, or to make transfers or distributions of all or any part of
its assets to any Credit Party in each case other than customary anti-assignment
provisions contained in leases, licensing agreement and other agreements
restricting the assignment thereof entered into by any Credit Party or any
Subsidiary in the ordinary course of its business; provided that Section 7.03(b)
shall not apply with respect to (i) prohibitions and restrictions contained in
this Agreement, the other Loan Documents and the Second Lien Documents,
(ii) prohibitions and restrictions solely binding on the AA Canadian
Subsidiaries pursuant to the Canadian Documents, (iii) the negative pledge
prohibition under the Canadian Documents that restricts Holdings from granting a
lien on the stock of the Canadian Subsidiaries (other than Liens in favor of the
Administrative Agent and the Second Lien Agent in accordance with the Canadian
Intercreditor Agreement) and (iv) Indebtedness permitted under Section 7.02(a)
solely to the extent related to the property financed thereby or the property
subject thereto.

 

115



--------------------------------------------------------------------------------

7.04 Restricted Payments; Prepayments.

(a) Restricted Payments. No Credit Party nor any Subsidiary shall make any
Restricted Payment, except (a) Restricted Payments to a Credit Party;
(b) Restricted Payments solely in shares of common stock or warrants to purchase
common stock so long as no Change of Control would result therefrom,
(c) Restricted Payments in the form of splits of Capital Stock or
reclassifications of Capital stock into additional shares of common stock,
(d) Restricted Payments by a Subsidiary of a Credit Party that is not a Credit
Party made ratably to the holders of its Capital Stock, (e) repurchases of
Capital Stock in any Credit Party or any Subsidiary deemed to occur upon
“cashless” exercise of stock options or warrants and (f) Restricted Payments
made by Holdings to Lion Capital, LLP and its Affiliates as a result of the
failure of Holdings to reduce the exercise price of warrants issued to such
Persons as required pursuant to the Second Lien Credit Agreement or warrant
agreements with such Persons to the extent that such Restricted Payments to such
Persons are less than the amount concurrently or previously paid (and in any
event, no more than three (3) Business Days as to any previous payment) or
deemed paid by the holder of such warrants upon the exercise thereof whether
such restricted payment is deemed paid in cash or in shares in the event of a
cashless exercise of such warrant.

(b) Payments. No Credit Party nor any Subsidiary shall pay, prepay, redeem,
purchase, defease or otherwise satisfy in any manner any Indebtedness under any
of the Second Lien Documents, the Canadian Documents or the Subordinated Debt
Documents other than:

(i) With respect to the Indebtedness under the Second Lien Documents, regularly
scheduled payments of (x) principal on the scheduled maturity date thereof and
(y) interest and fees when due; provided that Holdings shall not make any cash
payments of interest prior to September 1, 2012 (other than in the case of a
Permitted Refinancing that occurs prior to September 1, 2012, the payment in
cash of accrued interest on the Second Lien Debt being Refinanced but excluding
cash payments of interest prior to September 1, 2012 on any new Indebtedness
constituting the Permitted Refinancing) and following September 1, 2012, the
only mandatory cash payment of interest Holdings shall make shall consist of the
Required Interest Payments (as defined in and pursuant to the Second Lien
Intercreditor Agreement);

(ii) With respect to any Subordinated Debt, those payments expressly permitted
to be made under the Subordination Agreement applicable thereto; and

(iii) With respect to the Indebtedness under the Canadian Documents, payments
thereunder only to the extent made by the AA Canadian Subsidiaries and so long
as no Loan proceeds or Collateral are used, directly or indirectly to make such
payments.

 

116



--------------------------------------------------------------------------------

7.05 Merger, Consolidation and Disposition of Assets.

(a) Mergers and Acquisitions. None of the Credit Parties nor any Subsidiary will
become a party to any merger, dissolution, liquidation or consolidation, except
for, so long as no Default or Event of Default is continuing or would result
therefrom:

(i) the merger or consolidation of one or more of the Subsidiaries of AA USA
with and into a Credit Party (other than Holdings); provided that such Credit
Party shall be the surviving entity); and

(ii) the merger or consolidation of any Subsidiary that is not a Credit Party
with any other Subsidiary that is not a Credit Party.

(b) Disposition of Assets. No Credit Party nor any Subsidiary shall dissolve,
liquidate or sell, transfer, convey, assign or otherwise dispose of any of its
properties or other assets, including any Capital Stock of any of its Subsidiary
(whether in a public or a private offering or otherwise), any of its Receivables
or any of its other Investments, other than:

(i) the sale of Inventory in the ordinary course of business;

(ii) dispositions of assets (a) among Credit Parties and (b) by Subsidiaries
that are not Credit Parties to (x) Credit Parties and (y) other Subsidiaries
that are not Credit Parties;

(iii) dispositions of obsolete or worn out equipment or fixtures no longer
useful in the business, whether now owned or hereafter acquired, in the ordinary
course of business;

(iv) so long as no Default or Event of Default is continuing or would result
therefrom, sales of equipment now owned or hereafter acquired by any Credit
Party in an aggregate amount not to exceed $1,000,000;

(v) sales of tangible assets pursuant to sale-leaseback transactions permitted
under Section 7.06;

(vi) non-exclusive licenses of intellectual property in the ordinary course of
business (other than to the extent such licenses would restrict the ability of
the Credit Party or the Administrative Agent to sell or license the subject
intellectual property or impair the security interests granted to the
Administrative Agent); provided that to the extent approved by the
Administrative Agent in its Permitted Discretion (such approval not to be
unreasonably withheld), such licenses are permitted to be exclusive to the
extent such licenses relate to specific lines or products or specific geographic
locations;

(vii) (a) Permitted Specified Sales and the termination or assignments of leases
or subleases for retail stores closed as a result of a Permitted Specified Sale
and (b) the termination or assignments of leases or subleases for retail stores
not in connection with a Permitted Specified Sale not to exceed ten (10) leases
during the term of this Agreement so long as the disposal of Inventory at such
retail stores is permitted by this Section 7.05(b);

 

117



--------------------------------------------------------------------------------

(viii) the abandonment or termination of intellectual property rights in the
ordinary course of business which are not material to the operation of the
business of the Credit Parties so long as the Brand Value has been reduced to $0
in accordance with the terms hereof at such time; and

(ix) dispositions of cash and Cash Equivalents except with respect to
transactions prohibited hereunder so long as such dispositions are not in
violation of Section 6.17 or the Agency Account Agreements to which they are
subject.

Notwithstanding anything to the contrary contained in this Section 7.05, (i) any
disposition of Capital Stock or (ii) any merger, dissolution, liquidation or
consolidation, in each case, among the Credit Parties and/or their Subsidiaries
that would otherwise be permitted by this Section 7.05 shall be subject to the
requirement that (a) the Credit Parties provide the Administrative Agent no less
than thirty (30) days’ notice (or such earlier time acceptable to the
Administrative Agent) prior to the consummation of any such disposition, merger,
dissolution, liquidation or consolidation and (b) the Credit Parties shall have
complied with Section 6.12 prior to the consummation thereof; provided further
that the deadlines for the execution and delivery of Loan Documents,
descriptions, legal opinions, resolutions, and all other instruments,
certificates, documents, agreements and deliverables referred to in Section 6.12
shall be deemed to refer to the date of such disposition, merger, dissolution,
liquidation or consolidation, and all action required to be taken by the Credit
Parties under Section 6.12 shall be required to be taken on or before the date
of such disposition, merger, dissolution, liquidation or consolidation.

7.06 Sale and Leaseback. No Credit Party nor any Subsidiary shall engage in any
sale-leaseback or similar transaction or incur any Synthetic Lease Obligations
involving any of its assets, except (i) sale-leaseback transactions consummated
prior to the Closing Date and described on Schedule 7.06 or (ii) other
sale-leaseback transactions consummated after the Closing Date with respect to
property having a fair market value in the aggregate not to exceed $7,500,000 so
long as, after giving effect to such transactions, such assets sold are not
included in the calculation of the Borrowing Base and Overall Excess
Availability is greater than $0 after giving effect thereto.

7.07 Accounting Changes; Change of Fiscal Year. No Credit Party nor any
Subsidiary will not make any change in (i) accounting policies or reporting
practices, except as permitted by GAAP or (ii) their Fiscal Year (except to make
the Fiscal Year of a Subsidiary end on December 31).

7.08 Transactions with Affiliates. No Credit Party nor any Subsidiary will
engage in any transaction with any Affiliate or its or any of its Affiliate’s
employees, officers or directors, whether or not in the ordinary course of
business, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate, on terms more favorable to such Person than would have been
obtainable on an arm’s-length basis in the ordinary course of business, provided
that the foregoing restriction shall not apply to (i)

 

118



--------------------------------------------------------------------------------

transactions solely among the Credit Parties otherwise permitted hereunder,
(ii) transactions solely among Subsidiaries that are not Credit Parties
otherwise permitted hereunder, (iii) any Restricted Payment permitted under
Section 7.04, (iv) Investments permitted by Sections 7.01(b), (c), (d), (e),
(f), (h), (i), (j) and (l), (v) Indebtedness permitted under Section 7.02(h),
(i) and (m), (vi) employment, benefit, indemnification and severance
arrangements between the Credit Parties, their Subsidiaries and their respective
officers, directors and employees in the ordinary course of business and
consistent with past practices, (vii) transactions pursuant to agreements in
existence on the Closing Date and set forth on Schedule 7.08 or any amendment
thereto that is not materially adverse to any Lender or any Credit Party and
(viii) any Credit Party’s transfer of Inventory that will not be included in the
calculation of the Borrowing Base upon the transfer thereof to a Subsidiary of a
Credit Party for a cash purchase price not less than such Credit Party’s cost of
such Inventory; provided that if such purchase price is not paid at the time of
such transfer, the aggregate book value of all outstanding accounts receivable
of all Subsidiaries that are not Credit Parties owing to any Credit Party,
whether or not arising out of the sale of Inventory, shall not exceed
$45,000,000 at any time.

7.09 No Speculative Transactions. No Credit Party shall engage in any
transaction involving commodity options, futures contracts or similar
transactions, except in connection with Swap Contracts entered into solely to
hedge against fluctuations in the prices of commodities owned or purchased by it
and the values of foreign currencies receivable or payable by it and interest
swaps, caps or collars; provided that, such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party.

7.10 Change in Terms of Governing Documents; Material Agreements. No Credit
Party nor any Subsidiary shall change or amend, modify, supplement or waive the
terms of any (a) of its Governing Documents, except amendments, modifications,
supplements or waivers that do not adversely affect the rights or interests of
the Administrative Agent or the Lenders, (b) Second Lien Documents, only to the
extent permitted by the Second Lien Intercreditor Agreement or (c) any
Subordinated Debt Document, only to the extent permitted by the Subordination
Agreement applicable thereto.

7.11 Change in Nature of Business. No Credit Party nor any Subsidiary shall
engage in any line of business substantially different from those lines of
business conducted by such Credit Party on the Closing Date other than lines of
business reasonably related or ancillary to such lines of business conducted on
the Closing Date.

7.12 Margin Regulations. No Credit Party shall use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

7.13 Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio, determined as of the end of each Fiscal Month, to be less
than 1.00 to 1.00 if a Covenant Applicability Period then exists; provided that
any Event of Default occurring as a result of the failure to comply with the
covenant contained in this Section 7.13 shall not be cured or waived as a result
of the termination of any Covenant Applicability Period.

 

119



--------------------------------------------------------------------------------

7.14 Maximum Capital Expenditures. Holdings and its Subsidiaries shall not make
(or become legally obligated to make during the term of this Agreement) any
Capital Expenditures (excluding normal replacements and maintenance which are
properly charged to current operations), except for Capital Expenditures in the
ordinary course of business for Holdings and its Subsidiaries not exceeding
(i) $17,000,000 in the aggregate during the Fiscal Year ending December 31, 2012
and (ii) $25,000,000 in the aggregate during any Fiscal Year thereafter.

7.15 Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (iii) in any other
manner that will result in any violation by any Person (including any Lender,
Arranger, Administrative Agent, L/C Issuer or Swing Line Lender) of any
Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. If any of the following events (“Events of Default”)
shall occur:

(a) Non-Payment. Any Credit Party shall fail to pay (i) any principal of the
Loans or any L/C Obligation when the same shall become due and payable, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment; or (ii) any interest on the Loans, the fees or
other sums due hereunder or under any of the other Loan Documents, when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment; or

(b) Specific Covenants.

(i) Any Credit Party shall fail to comply with any of its covenants contained in
Section 6.04(d) and (h), Section 6.05(a) through (g), (j), (k) and (m),
Section 6.06(a), Section 6.07, Section 6.09(b), Section 6.10 (as such covenant
applies to retail store locations of the Credit Parties), Section 6.11,
Section 6.16, Section 6.17, Section 6.19 or Article 7; or

(ii) Any Credit Party shall fail to comply with any of its covenants contained
in Section 6.04(a), (b), (c), (e), (f), (g), (i), (j), (k) and (l) and
Section 6.05(h), (i) and (l) and such failure continues for two (2) Business
Days;

(c) Other Defaults. Any Credit Party shall fail (or, to the extent applicable,
fail to cause its Subsidiaries) to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified elsewhere in this Section 8.01) and such failure continues for thirty
(30) days; or

 

120



--------------------------------------------------------------------------------

(d) Representations and Warranties.

(i) Generally. Any representation or warranty of any Credit Party in this
Agreement or any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Agreement shall
prove to have been false in any material respect (but without any duplication of
any materiality qualifications) upon the date when made or deemed to have been
made or repeated; or

(ii) Borrowing Base Certificates. Without limiting the generality of the
foregoing contained in clause (i) above, any information contained in any
Borrowing Base Certificate is untrue, incorrect or misleading (other than
(i) inadvertent errors not exceeding $100,000 in the aggregate so long as the
Administrative Agent receives a corrected Borrowing Base Certificate no later
than one (1) Business Day after the receipt of such Borrowing Base Certificates
containing such errors or (ii) errors understating the Borrowing Base); or

(e) Inability to Pay Debt; Insolvency Proceedings; Etc. Any Credit Party or any
of its Subsidiaries shall make an assignment for the benefit of creditors, or
shall petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of such Credit Party or such Subsidiary or of any
substantial part of the assets of any Credit Party or such Subsidiary or shall
commence any case or other proceeding relating to any Credit Party or such
Subsidiary under any Debtor Relief Law, now or hereafter in effect, or shall
take any action to authorize or in furtherance of any of the foregoing, or if
any such petition or application (including a bankruptcy application) shall be
filed or any such case or other proceeding shall be commenced against any Credit
Party or such Subsidiary and such Credit Party or such Subsidiary shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition
or application shall not have been dismissed or stayed within sixty (60) days
following the filing thereof; a decree or order (including a bankruptcy order)
is entered appointing any such trustee, custodian, liquidator or receiver or
adjudicating any Credit Party or any Subsidiary bankrupt or insolvent, or
approving a petition or a bankruptcy application in any such case or other
proceeding, or a decree or order (including a bankruptcy order) for relief is
entered in respect of any Credit Party or any Subsidiary in an involuntary case
under federal bankruptcy laws as now or hereafter constituted; or

(f) Judgments. There shall remain in force for more than thirty (30) days,
whether or not consecutive, any final judgment against any Credit Party
(considered collectively) that exceeds in the aggregate $1,000,000 which are not
covered by insurance policies unless such judgment has been discharged,
satisfied, bonded or stayed pending appeal; or

(g) ERISA Event. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Credit Parties under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the
$1,000,000, or (ii) any Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of

 

121



--------------------------------------------------------------------------------

any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the $1,000,000; or

(h) Indebtedness. Any Credit Party shall fail to pay at maturity, or within any
applicable period of grace, any obligation for Indebtedness in excess of
$1,000,000, or fail to observe or perform any material term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing Indebtedness in excess of $1,000,000 for such period of time as would
permit (assuming the lapse of time and/or giving of appropriate notice if
required and assuming such breach has not been cured within the applicable grace
period thereunder) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof; or

(i) Invalidity of Loan Documents; Etc. If any of the Loan Documents shall be
cancelled, terminated, revoked, rescinded or otherwise ceases to be in full
force and effect other than in accordance with their terms; or the
Administrative Agent’s security interests, mortgages or Liens in all or a
material portion of the Collateral shall cease to be perfected, or shall cease
to have the priority contemplated by the Security Documents, the Second Lien
Intercreditor Agreement and the Canadian Intercreditor Agreement, in each case
otherwise than in accordance with the terms thereof or with a consent or
approval obtained in accordance with Section 10.01; or any action at law, suit
or in equity or other legal proceeding to cancel, revoke, rescind or declare
void any of the Loan Documents shall be commenced by or on behalf of any Credit
Party, any Subsidiary or any of their respective equity holders; or any court or
any other Governmental Authority shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof; or

(j) Change of Control. A Change of Control shall occur; or

(k) Loss of Collateral; Labor Matters; Force Majeure; Etc. There shall occur any
material damage to, or loss, theft or destruction of, any Collateral, whether or
not insured, or any strike, lockout, labor dispute, embargo, condemnation,
expropriation, act of God or public enemy, or other casualty, which in any such
case causes the cessation or substantial curtailment of revenue producing
activities at any facility of any Credit Party if such event or circumstance is
not covered by business interruption insurance and would have a Material Adverse
Effect; or

(l) Conduct of Business. Any Credit Party shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
part of their business unless such order would not have a Material Adverse
Effect; or there shall otherwise be, except to the extent permitted by
Section 7.05(b), a suspension of the conduct of any material portion of the
Credit Parties business, taken as a whole in the ordinary course, a liquidation
of any material portion of the Credit Parties’ assets or store locations, a
retention of an agent or other third party to conduct any store closings, store
liquidations or “Going-Out-Of Business” sales with respect to any material
portion of the Credit Parties’ assets or store locations (or any Credit Party
shall take any action in furtherance of the foregoing, whether by vote of its
board of directors (or equivalent governing body) or otherwise); or

 

122



--------------------------------------------------------------------------------

(m) Licenses, Permits, Etc. There shall occur the loss, suspension or revocation
of, or failure to renew, any license or permit now held or hereafter acquired by
any Credit Party if such loss, suspension, revocation or failure to renew would
have a Material Adverse Effect; or

(n) Subordinated Debt. (i) Any “event of default” under any Subordinated Debt
Document shall occur, or (ii) the holders of all or any part of the Subordinated
Debt shall accelerate the maturity of all or any part of the Subordinated Debt,
or (iii) other than in accordance with the express terms of Section 7.04, the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part
or an offer to prepay, redeem or repurchase the Subordinated Debt in whole or in
part shall be required to be made, or (iv) the Obligations shall cease for any
reason to rank senior in right of payment to any Subordinated Debt; or

(o) Second Lien Documents. (i) Any “Event of Default” under any Second Lien
Document shall occur or (ii) the holders of the Second Lien Debt shall
accelerate the maturity of all or any part of the obligations under the Second
Lien Documents or (iii) other than in accordance with the express terms of
Section 7.04, an offer to prepay, redeem or repurchase all or any portion of the
Second Lien Debt shall be required; or

(p) Canadian Documents. (i) Any “event of default” under any Canadian Document
shall occur or (ii) the holders of the Indebtedness under the Canadian Documents
shall accelerate the maturity of all or any part of the obligations under the
Canadian Documents; or

(q) Second Lien Intercreditor Agreement; Canadian Intercreditor Agreement
Subordination Agreements. The provisions in the Second Lien Intercreditor
Agreement shall cease, in whole or in part, to be effective or cease to be
legally valid, binding and enforceable against the Second Lien Agent, any Person
party to any Second Lien Document or the Credit Parties identified therein. The
provisions in the Canadian Intercreditor Agreement shall cease, in whole or in
part, to be effective or cease to be legally valid, binding and enforceable
against any lender under the Canadian Documents, any Person party to any
Canadian Document or the Credit Parties identified therein. The provisions in
any Subordination Agreement shall cease (except in accordance with the terms
thereof), in whole or in part, to be effective or cease to be legally valid,
binding and enforceable against the applicable subordinated parties or the
Credit Parties identified therein; or

(r) Indictment. Any Credit Party, any of its Subsidiaries or any member of the
Senior Management of any Credit Party or any of its Subsidiaries shall be
indicted or convicted for a state or federal crime or any other criminal action
having the force of law for a felony; or

 

123



--------------------------------------------------------------------------------

(s) Chief Financial Officer. The chief financial officer of the Credit Parties
in existence on the Closing Date shall resign, be terminated or otherwise cease
to be the chief financial officer of the Borrowers and a successor chief
financial officer satisfactory to the Administrative Agent is not appointed
within a reasonable period of time required by the Administrative Agent.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Credit Parties;

(c) require that the Credit Parties Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself and the other Secured Parties all rights and
remedies available to it and the other Secured Parties under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(e), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. No termination of the commitments
hereunder shall relieve any Credit Party of any of the Obligations. No
termination of the commitments hereunder shall relieve the Lenders of their
obligation to fund their participations in the Letters of Credit as otherwise
set out in this Agreement.

8.03 Application of Funds. In the event that, following the occurrence and
during the continuance of any Event of Default, the Administrative Agent or any
Lender, as the case may be, receives any monies in connection with the
enforcement of any of the Loan Documents, or otherwise with respect to the
realization upon any of the Collateral, the Administrative Agent may apply (and
shall apply at (a) the request of the Required Lenders or (b) following the
exercise of remedies pursuant to Section 8.02, including without limitation,
pursuant to the proviso thereof) such monies as follows (and each Lender shall
comply with the instructions of the Administrative Agent in the case of any such
monies received by any Lender):

(i) First, to payment of outstanding Protective Advances funded by the
Administrative Agent;

 

124



--------------------------------------------------------------------------------

(ii) Second, to payment of that portion of Obligations (excluding Bank Product
Obligations) owing to the Administrative Agent constituting (a) indemnities and
expenses due and payable under this Agreement and the other Loan Documents
(including fees, charges and disbursements of counsel to the Administrative
Agent) and (b) the fees due and payable under the Administrative Agent’s Fee
Letter;

(iii) Third, to payment of that portion of the Obligations (excluding Bank
Product Obligations) constituting indemnities and expenses (including fees,
charges and disbursements of counsel to the L/C Issuer and the Swing Line Lender
and amounts payable under Article III) due and payable to the L/C Issuer and the
Swing Line Lender in their respective capacities as such under this Agreement
and the other Loan Documents, ratably among such Persons in proportion to the
respective amounts described in this clause Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations (excluding Bank
Product Obligations) constituting indemnities and expenses (including fees,
charges and disbursements of counsel to Revolving Credit Lenders and Term Loan
Lenders and amounts payable under Article III) due and payable to the Revolving
Credit Lenders and Term Loan Lenders such under this Agreement and the other
Loan Documents, ratably among such Persons in proportion to the respective
amounts described in this clause Fourth payable to them;

(v) Fifth, to payment of that portion of the Obligations (excluding Bank Product
Obligations) constituting accrued and unpaid interest and fees due and payable
to the L/C Issuer and the Swing Line Lender in their respective capacities as
such under this Agreement and the other Loan Documents, ratably among such
Persons in proportion to the respective amounts described in this clause Fifth
payable to them;

(vi) Sixth, to payment of that portion of the Obligations (other than Bank
Product Obligations) constituting accrued and unpaid interest and fees
(including Letter of Credit Fees and Unused Facility Fees but excluding the
Early Termination Fee) due and payable to the Revolving Credit Lenders and the
Term Loan Lenders under this Agreement and the other Loan Documents ratably
among such Persons in proportion to the respective amounts described in this
clause Sixth payable to them;

(vii) Seventh, to payment of that portion of the Obligations constituting unpaid
principal on the Swing Line Loan and unpaid L/C Borrowings, ratably among the
holders thereof in proportion to the respective amounts described in this clause
Seventh held by them;

(viii) Eighth, to (i) the payment of that portion of the Obligations
constituting unpaid principal of the Revolving Credit Loans and the Term Loans
ratably among the holders thereof in proportion to the respective amounts

 

125



--------------------------------------------------------------------------------

described in clause (i) of this clause Eighth, (ii) Cash Collateralize the L/C
Obligations in an amount equal to 105% of the Outstanding Amount of the L/C
Obligations, which monies at the Administrative Agent’s election, shall either
(a) be applied to clause (ii) hereof prior to clause (i) hereof or (b) be
applied ratably among the holders referred to in clauses (i) and clause (ii);

(ix) Ninth, to the payment of all other Obligations (including, without
limitation, the Early Termination Fee but excluding Bank Product Obligations)
ratably among the holders thereof in proportion to the respective amounts
described in this clause Ninth;

(x) Tenth, the payment of Bank Product Obligations offered to the Credit Parties
due and payable to any Hedge Bank or any Cash Management Bank, ratably among
such Persons in proportion to the respective amounts described in this clause
Tenth held by them;

(xi) Eleventh, the balance, if any, after all of the Obligations have been
indefeasible paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. All payments
applied to the Loans pursuant to this Section 8.03 shall be applied to the Loans
owing to the Lenders in accordance with their respective Applicable Percentages.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Crystal
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither any Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions other than as provided in
Section 9.10.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential holder of Bank Product Obligations) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
collateral agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Obligations, together

 

126



--------------------------------------------------------------------------------

with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Credit Parties or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose it to liability or that is contrary to any Loan Document
or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Credit Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith, or willful misconduct as determined by a
court of

 

127



--------------------------------------------------------------------------------

competent jurisdiction in a final non-appealable order. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by a Credit Party, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

128



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor meeting the qualifications set forth above; provided that if
the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor as
provided for above in this Section. Upon the acceptance of a successor’s
appointment hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent its sub agents and its respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
prior to such resignation.

(b) Any resignation by the Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section), and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance. Each Lender and the L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of

 

129



--------------------------------------------------------------------------------

their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Sole Lead Arranger, Sole Bookrunner or the Documentation Agent shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

130



--------------------------------------------------------------------------------

9.10 Collateral and Guarantee Matters. Each of the Lenders (including in its
capacities as a potential holder of Bank Product Obligations) and the L/C Issuer
irrevocably authorize the Administrative Agent to and upon the commercially
reasonable request of the Borrower Representative (and at its sole cost and
expense) with reasonable advance notice, the Administrative Agent hereby agrees,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full in cash of all Obligations (other than contingent
indemnification obligations for which no claim has then been asserted), and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder (other than sales among Credit
Parties), or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(a) or on assets permitted to be sold
pursuant to Section 7.05(b)(v);

(c) to release any Guarantor from its obligations under the Security Documents
and release any related Collateral if such Person ceases to be a Subsidiary as a
result of a transaction permitted by Section 7.05; and

(d) in connection with any replacement or refinancing of the Second Lien Debt
pursuant to a Permitted Refinancing, enter into a Second Lien Intercreditor
Agreement referred to in clause (ii) of the definition thereof;

(e) in connection with any replacement or refinancing of the credit agreement
referred to in clause (i) of the definition of Canadian Documents that is
permitted by Section 7.02, enter into a Canadian Intercreditor Agreement
referred to in clause (ii) of the definition thereof.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantees pursuant to this
Section 9.10.

9.11 Bank Product Obligations. No Lender nor any Affiliate of any Lender which
holds any Bank Product Obligation that obtains the benefits of Section 8.03, the
Guarantees or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment

 

131



--------------------------------------------------------------------------------

of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Bank Product Obligations and, in respect of Bank
Product Obligations arising from Swap Contracts permitted under this Agreement,
the Administrative Agent shall be entitled to assume no amounts are due or owing
to any Lender or its Affiliates in respect of any Swap Contract permitted
hereunder unless such Lender or Affiliate has provided written certification
(setting forth a reasonably detailed calculation) to the Administrative Agent as
to amounts that are due and owing to it and such written certification is
received by the Administrative Agent a reasonable period of time prior to the
making of any distribution in respect thereof. The Administrative Agent shall
have no obligation to calculate the amount due and payable with respect to any
such Bank Product Obligations arising from any Swap Contract permitted
hereunder, but may rely upon the written certification of the amount due and
payable from the relevant Lender or Affiliate of a Lender. In the absence of an
updated certification, the Administrative Agent shall be entitled to assume that
the amount due and payable to a Lender or its Affiliate on account of a Swap
Contract is the amount last certified to the Administrative Agent by such Lender
or its Affiliate as being due and payable (less any distributions made to such
Lender or its Affiliate on account thereof).

9.12 Second Lien Intercreditor Agreement; Canadian Intercreditor Agreement. Each
Lender hereunder (a) agrees that it will be bound by and will take no actions
contrary to the provisions of the Second Intercreditor Agreement and the
Canadian Intercreditor Agreement (b) authorizes and instructs the Administrative
Agent to enter into the Second Lien Intercreditor Agreement as the “First Lien
Administrative Agent” and the Canadian Intercreditor Agreement as the “ABL
Administrative Agent” (in each case, as defined therein) and on behalf of such
Lender. The foregoing provisions are intended as an inducement to the lenders
under the Credit Agreement to extend credit and such lenders are intended third
party beneficiaries of such provisions and the provisions of the Second Lien
Intercreditor Agreement and the Canadian Intercreditor Agreement.

9.13 Parallel Debt.

(a) For the purpose of taking and ensuring the continuing validity of certain of
the security under the Security Documents, each of the Credit Parties hereby
irrevocably and unconditionally agrees and covenants with the Administrative
Agent by way of an abstract acknowledgement of debt (abstraktes
Schuldanerkenntnis) that each of them shall pay to the Administrative Agent an
amount equal to, and in the currency of, any Obligations owing by such Credit
Party to a Secured Party (any such Obligation a “Corresponding Obligation”) when
these amounts are due and payable (such abstract acknowledgement of debt, the
“Parallel Debt”).

(b) Notwithstanding anything to the contrary in this Credit Agreement, the
Administrative Agent shall have its own independent right to demand payment of
the Parallel Debt from the Credit Parties. Each Parallel Debt owed by a Credit
Party shall be separate and independent. For the purpose of this Section 9.13,
the Administrative Agent acts in its own name. The security granted under the
Security Documents to the Administrative Agent to secure the Parallel Debt is
granted to the Administrative Agent in its capacity as sole creditor of each
Parallel Debt. The rights of the Secured Parties to receive payment of the
Corresponding Obligations are several from the rights of the

 

132



--------------------------------------------------------------------------------

Administrative Agent to receive payment under the Parallel Debt provided that
the payment by any Credit Party of its Corresponding Obligations to the
Administrative Agent in accordance with this Section 9.13 shall be a good
discharge of the relevant Parallel Debt. In the event of a good discharge of the
Corresponding Obligations, the Administrative Agent shall no longer be entitled
to demand payment under the Parallel Debt and such Parallel Debt shall cease to
exist. Despite the foregoing, any payment under the Loan Documents shall be made
to the Administrative Agent, unless expressly stated otherwise in the Security
Documents or unless otherwise directed by the Administrative Agent. The Parallel
Debt shall be due when the relevant Corresponding Obligation becomes due.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Credit Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Credit Party, as the
case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend, increase or decrease the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided that for the avoidance of
doubt, mandatory prepayments pursuant to Section 2.05 may be postponed, delayed,
reduced, waived or modified with the consent of the Required Lenders;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d) (i) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby or the order of the application of
payments thereunder, in each case, without the written consent of each Lender or
(ii) change Section 2.05 in a manner that would alter the pro rata sharing of
Revolving Credit Commitments reductions required thereby without the written
consent of each Lender affected thereby;

 

133



--------------------------------------------------------------------------------

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(f) (i) release all or substantially all of the Collateral in any transaction or
series of related transactions, (ii) release all or substantially all of the
Guarantors party to the Guarantees, (iii) subordinate the Obligations hereunder
to any other Indebtedness, (iii) except as provided by operation of applicable
law, subordinate the Liens on all or substantially all of the Collateral granted
in favor of the Administrative Agent for itself and the other Secured Parties
under the Security Documents to any other Lien, in each case, without the
written consent of each Lender; or

(g) (i) increase the advance rates set forth in or otherwise amend the
definition of “Borrowing Base” without the written consent of each Lender or
(ii) make less restrictive the eligibility criteria contained in the definitions
of “Eligible Credit Card Receivables”, “Eligible Inventory”, “Eligible Raw
Materials Inventory”, “Eligible Retail Inventory”, “Eligible Wholesale Finished
Goods Inventory”, “Eligible Wholesale RSA Finished Goods Inventory”, “Eligible
Wholesale Receivables”, “Overadvance” or “Protective Advance” without the
written consent of each Lender; (iii) amend the definition of “Availability
Block” without the consent of each Lender; or (iv) amend Section 2.17 without
the consent of each Lender in each case, in a manner which would result in a
greater amount of credit being made available to the Borrowers (it being
understood and agreed that the foregoing shall not limit, restrict or impair the
rights of the Administrative Agent to impose or establish any and all Reserves,
and thereafter to reduce or eliminate such Reserves or to determine the
eligibility of Collateral for inclusion in the calculation of the Borrowing
Base);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Administrative Agent’s Fee Letter and the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Lender that
is a Credit Party, any Affiliate of any Credit Party or any Defaulting Lender
(collectively, the “Disqualified Lenders”) shall have any right to exercise any
voting, consent, elective or request right as a Lender, approve or disapprove
any

 

134



--------------------------------------------------------------------------------

amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders may be effected with the
consent of all Lenders other than Disqualified Lenders), except that (x) the
Commitment of any Disqualified Lender may not be increased or extended without
the consent of such Disqualified Lender and (y) any waiver, amendment or the
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Disqualified Lender more adversely than other affected
Lenders shall require the consent of such Disqualified Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Borrower, any other Credit Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications sent delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including through any Electronic Medium) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

135



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities Laws.

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Borrowing Request Notices) purportedly given by or
on behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or

 

136



--------------------------------------------------------------------------------

partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arranger, the Documentation
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for such Persons, including, without limitation,
local counsel to such Persons in any relevant jurisdiction), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Arranger, the Documentation Agent, the Lenders and the
L/C Issuer (including the fees, charges and disbursements of (x) one (1) special
counsel of the Administrative Agent and the L/C Issuer taken as a whole plus one
(1) local counsel in any relevant jurisdiction, (y) one (1) special counsel of
the Documentation Agent plus one (1) local counsel in any relevant jurisdiction
and (z) one (1) special counsel of the Lenders taken as a whole plus one
(1) local counsel in any relevant jurisdiction) in connection with the
enforcement or protection of its rights (A) in connection with this

 

137



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, the
Documentation Agent, each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrowers or any other Credit Party,
or any Environmental Liability related in any way to the Borrowers or any other
Credit Party, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Credit Parties against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such other Credit Parties has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 10.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to pay any amount required under subsection (a) or (b) of this Section to
be paid by it to the Administrative Agent (and any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the

 

138



--------------------------------------------------------------------------------

Administrative Agent (and any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
of the Aggregate Commitments (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (and any sub-agent thereof) or the L/C Issuer
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (and any sub-agent thereof) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and the Borrowers hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence, bad faith, willful misconduct or material breach as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Credit Party is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a

 

139



--------------------------------------------------------------------------------

rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Credit Party (except to
the extent permitted by Section 7.05(a) to the extent a transaction permitted
thereby would constitute an assignment) may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower Representative
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee

 

140



--------------------------------------------------------------------------------

Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitments assigned, except that this clause
(ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans.

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i) of this Section and, in addition:

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund, provided that the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed).

(iv) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 payable to the Administrative Agent;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) Except as agreed by the Required Lenders, no such assignment shall be made
(a) to any Credit Party or any Affiliate or Subsidiary of any Credit Party,
(b) to any Defaulting Lender or any of its Subsidiaries, or any Person who,

 

141



--------------------------------------------------------------------------------

upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (b), or (c) to a natural person; provided that (x) any
assignments made to any Person described in clause (a) (which shall require the
consent of the Required Lenders) shall be subject to the restrictions contained
in the proviso to Section 10.01(g), (y) no such Person described in clause
(a) shall have any right to attend (via teleconference or otherwise) any meeting
or discussion (or any portion thereof) among the Administrative Agent or any
Lender to which the Credit Parties are not entitled to be present and (z) no
such Person described in clause (a) shall have any right to receive any
information or material prepared by or for the Administrative Agent or any
Lender which is not distributed by or to the Credit Parties.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(vii) Notwithstanding anything to the contrary contained in this
Section 10.06(b), each Term Lender shall at all times hold a portion of the
Revolving Credit Facility with the same Applicable Percentage as it holds the
Term Loan Facility and each Revolving Credit Lender shall at all times hold a
portion of the Term Loan Facility with the same Applicable Percentage as it
holds the Revolving Credit Facility and, accordingly, no assignment shall be
permitted under this Agreement that would permit an assignment inconsistent
therewith.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering

 

142



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits and obligations of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers, any Lender and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Credit Party or
any Affiliate or Subsidiary of any Credit Party) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be

 

143



--------------------------------------------------------------------------------

entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers (solely for tax purposes), maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as such) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

144



--------------------------------------------------------------------------------

(g) Special Purpose Funding Vehicles. Notwithstanding any provision to the
contrary, any Lender (a “Granting Lender”) may assign to one or more special
purpose funding vehicles (each, an “SPC”) all or any portion of its funded Loans
(without, in the case of Revolving Credit Loans, the corresponding Revolving
Credit Commitment), without the consent of any Person or the payment of a fee,
by execution of a written assignment agreement in a form agreed to by such
Granting Lender and such SPC, and may grant any such SPC the option, in such
SPC’s sole discretion, to provide the Borrowers all or any part of any Loans
that such Lender would otherwise be obligated to make pursuant to this
Agreement. Such SPCs shall have all the rights which a Lender making or holding
such Loans would have under this Agreement, but no obligations. The Granting
Lender making such assignment shall remain liable for all its original
obligations under this Agreement, including its Commitment (although the unused
portion thereof shall be reduced by the principal amount of any Loans held by an
SPC). Notwithstanding such assignment, the Administrative Agent and Borrowers
may deliver notices to the Granting Lender making such assignment (as agent for
the SPC) and not separately to the SPC unless the Administrative Agent and
Borrowers are requested in writing by the SPC (or its agent) to deliver such
notices separately to it. The Borrowers shall, at the request of any such
Granting Lender, execute and deliver to such Person as such Lender may
designate, a Note in the amount of such Granting Lender’s original Note to
evidence the Loans of such Granting Lender and related SPC.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (a) if at any time
the Crystal assigns all of its Commitment and Loans pursuant to subsection
(b) above, Crystal may, upon thirty (30) days’ notice to the Borrowers and the
Lenders, resign as L/C Issuer and (b) if at any time Crystal assigns all of its
Commitment and Loans pursuant to subsection (b) above, upon thirty (30) days’
notice to the Borrowers, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder (with such Lender’s consent); provided, however, that no failure by
the Borrowers to appoint any such successor shall affect the resignation of
Crystal as L/C Issuer or Crystal as Swing Line Lender, as the case may be. If
Crystal resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Crystal resigns as Swing Line Lender, it shall retain all
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Crystal to
effectively assume the obligations of Crystal with respect to such Letters of
Credit.

 

145



--------------------------------------------------------------------------------

(i) Assignment by Crystal Entities. Notwithstanding anything in this Agreement
or the other Loan Documents, (x) no Crystal Entity shall be required to comply
with Section 10.06(b) in connection with any transaction involving any other
Crystal Entity or any of its or their lenders or funding or financing sources,
none of the foregoing shall be considered an assignee hereunder and Crystal
shall have no obligation to disclose any such transaction to any Person, and
(y) there shall be no limitation or restriction on (I) the ability of any
Crystal Entity to assign or otherwise transfer its rights and/or obligations
under this Agreement or any other Loan Document, any Commitment, or any
Obligation to any other Crystal Entity or any lender or financing or funding
source of a Crystal Entity or (II) any such lender’s or funding or financing
source’s ability to assign or otherwise transfer its rights and/or obligations
under this Agreement or any other Loan Document, any Commitment, or any
Obligation; provided, however, that Crystal shall continue to be liable as a
“Lender” under this Agreement and the other Loan Documents unless such other
Person complies with the provisions of this Agreement to become a “Lender.”

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
the Borrowers or any Credit Party relating to the Borrowers or any Credit Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Credit Party,
provided that, in the case of information received from the Borrowers or any
Credit Party after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

146



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Credit Party, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

Notwithstanding anything to the contrary contained in this Section 10.07, each
Credit Party consents to the publication by the Administrative Agent or the
Documentation Agent of any press releases, tombstones, advertising or other
promotional materials (including, without limitation, via any Electronic Medium)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark. No party hereto
shall or shall permit any of its Affiliates to, issue any press release or other
public disclosure relating to the closing of the credit facilities provided for
herein (other than any document required to be filed by the Credit Party with
the SEC) using the name, logo or otherwise referring to Crystal, Salus Capital
Partners, LLC or of any of their Affiliates or the Loan Documents to which
Crystal, Salus Capital Partners, LLC or any of their affiliates are a party to
without the prior written consent (including via e-mail) of such Person (not to
be unreasonably withheld) except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with such
Persons.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of any
Credit Party against any and all of the obligations of any Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness, provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower Representative and the Administrative
Agent, promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

147



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

148



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then (x) the Borrowers may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent and
(y) the Administrative Agent may upon notice to such Lender, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the Administrative Agent shall have consented to such
assignment and the applicable assignee shall have consented to the applicable
amendment, waiver or consent;

provided that the failure by any Lender to execute and deliver an Assignment and
Assumption in connection with any of the foregoing assignments shall not impair
the validity of the removal of such Lender and the mandatory assignment of such
Lender’s Commitments and outstanding Loans and participations in L/C Obligations
and Swing Line Loans pursuant to this Section 10.13 shall nevertheless be
effective without the execution by such Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling any Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE
TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW
§5-1401)).

 

149



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER, THE OTHER CREDIT PARTIES SIGNATORY HERETO OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO EACH IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT

 

150



--------------------------------------------------------------------------------

OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. IN
THE EVENT THAT NOTWITHSTANDING CLAUSES (B) AND (C) OF THIS SECTION 10.14, ANY
LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA (THE “COURT”) BY
OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM AND THE WAIVER SET
FORTH IN CLAUSE (E) HEREIN IS NOT ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES
HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) FORECLOSURE OR ANY SIMILAR REMEDY OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF
OR RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL,
OR ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(b). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE

 

151



--------------------------------------------------------------------------------

REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS, THE
ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH
RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS
CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A
COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A
TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER,
PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE
BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH NEW YORK
SUBSTANTIVE LAW. THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS
LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL,
INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL
REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND
CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A DECISION AND PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE REFEREE’S DECISION SHALL BE
ENTERED BY THE COURT AS A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN
TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR
ORDER ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED
BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

10.15 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined), the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Credit Parties that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify

 

152



--------------------------------------------------------------------------------

and record information that identifies the Credit Parties and their
Subsidiaries, which information includes the name and address of the Credit
Parties and their Subsidiaries and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Credit Parties and
their Subsidiaries in accordance with the Act. The Credit Parties shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” an anti-money laundering rules and regulations, including
the Act.

10.16 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Credit Parties acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length commercial transactions between the Credit Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger and the Lenders, on the other hand, (B) each Credit Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Credit Party or any of its Affiliates, or any other Person and (B) none of the
Administrative Agent, any Arranger or any Lender has any obligation to any
Credit Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Credit Parties and
their Affiliates, and none of the Administrative Agent, the Arranger nor any
Lender have any obligation to disclose any of such interests to the Credit
Parties or any of their Affiliates. To the fullest extent permitted by law, the
Credit Parties hereby waive and release any claims that they may have against
the Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[The Remainder of this Page Left Intentionally Blank]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

The Borrowers: AMERICAN APPAREL (USA) LLC By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel AMERICAN APPAREL RETAIL, INC.
By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

AMERICAN APPAREL DYEING & FINISHING,

INC.

By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel KCL KNITTING, LLC By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

 

154



--------------------------------------------------------------------------------

The Guarantors: AMERICAN APPAREL, INC. By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel FRESH AIR FREIGHT, INC. By:  

/s/ Glenn A. Weinman

Name:   Glenn A. Weinman Title:   General Counsel

 

155



--------------------------------------------------------------------------------

The Administrative Agent:

CRYSTAL FINANCIAL LLC, as

Administrative Agent

By:  

/s/ Rebecca Tarby

Name:   Rebecca Tarby Title:   Managing Director

 

156



--------------------------------------------------------------------------------

The L/C Issuer:

CRYSTAL FINANCIAL LLC, as

L/C Issuer

By:  

/s/ Rebecca Tarby

Name:   Rebecca Tarby Title:   Managing Director

 

157



--------------------------------------------------------------------------------

The Lenders:

CRYSTAL FINANCIAL LLC, as a Revolving Credit

Lender, Swing Line Lender and a Term Loan Lender

By:  

/s/ Rebecca Tarby

Name:   Rebecca Tarby Title:   Managing Director

 

158



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as a Revolving

Credit Lender and a Term Loan Lender

By:  

/s/ Kyle C. Shonak

Name:   Kyle C. Shonak Title:   Senior Vice President

 

159



--------------------------------------------------------------------------------

Exhibit A

FORM OF BORROWING REQUEST NOTICE

Date:             , 20    

 

To: Crystal Financial LLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 13, 2012
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms used herein but
not defined herein having the meaning as therein defined), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”) as a
Borrower and as the Borrower Representative for the other Borrowers party
thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”) and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CRYSTAL FINANCIAL LLC
(“Crystal”) and each other Lender from time to time party thereto, (e) Crystal,
as Administrative Agent, (f) Crystal, as Swing Line Lender and (g) Crystal, as
L/C Issuer.

The Borrower Representative refers to the above described Credit Agreement and,
on behalf of the Borrowers, hereby irrevocably notifies you of the Committed
Borrowing requested below.

The proposed Committed Borrowing shall consist of the following:

 

  •  

A Borrowing of a Term Loan1

 

  •  

A Borrowing of a Revolving Credit Loan

[Remainder of Page Intentionally Left Blank]

 

 

1 

To be delivered on the Closing Date only.

 

A - 1

Form of Borrowing Request Notice



--------------------------------------------------------------------------------

    

Type of Committed Borrowing

  

Borrower requesting
Committed Borrowing

   Amount of  Committed
Borrowing2    Business Day of
Proposed Committed
Borrowing3 ¨    Two Day Request       $    ,        ,000.00   
            , 2012 ¨    Same Day Request       $    ,        ,000.00   
            , 2012

The Committed Revolving Credit Borrowing requested herein complies with the
proviso to the first sentence of Section 2.01(a) of the Credit Agreement.

In accordance with Section 4.02(c) of the Credit Agreement, attached hereto as
Annex A is a Borrowing Base Certificate.

[Signature Page to Follow]

 

 

2 

For Two Day Requests (Committed Borrowings in excess of the Daily Cash Sweep
Repayment Amount), the requested Committed Borrowing shall be in an aggregate
minimum principal amount of $500,000 and in integral multiples of $100,000
thereafter. Committed Borrowings of less than the Daily Cash Sweep Repayment
Amount may be Same Day Requests

3 

For Two Day Requests, the Borrowing Request Notice must be received no later
than 1:00 p.m. Eastern time (10:00 a.m. Pacific time) two (2) Business Days
prior to the Committed Borrowing date of such Committed Borrowing. For Same Day
Requests, the Borrowing Request Notice must be received no later than 1:00 p.m.
Eastern time (10:00 a.m. Pacific time) on such requested Committed Borrowing
date. The Borrower Representative may not request more than one (1) Two Day
Request on any Business Day and more than one (1) Same Day Request on any
Business Day.



--------------------------------------------------------------------------------

The Borrower Representative hereby represents and warrants that the conditions
specified in Sections 4.02(a), (b), (c) and (d) shall be satisfied on and as of
the date of the applicable Credit Extension.

 

AMERICAN APPAREL (USA), LLC, as

Borrower Representative

By:                                                                     
                             Name   Title:  

 

A - 3

Form of Borrowing Request Notice



--------------------------------------------------------------------------------

ANNEX A TO BORROWING REQUEST NOTICE

 

A - 4

Form of Borrowing Request Notice



--------------------------------------------------------------------------------

EXHIBIT B

Intentionally Omitted.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF REVOLVING CREDIT NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned (each individually, a “Borrower” and,
collectively, the “Borrowers”), hereby jointly and severally promise to pay to
                    or its registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan from time to time made by the Lender to the
Borrowers under that certain Credit Agreement, dated as of March 13, 2012 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms used herein but not
defined herein having the meaning as therein defined), among the Borrowers, the
other Credit Parties party thereto, Crystal Financial LLC (“Crystal”) and each
other Lender from time to time party thereto, and Crystal, as Administrative
Agent, Swing Line Lender and L/C Issuer.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Revolving Credit Loan from the date of such Revolving
Credit Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement. Except as otherwise
provided in Section 2.04(f) of the Credit Agreement with respect to Swing Line
Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guarantees and
Security Documents and is secured by the Collateral. Upon the occurrence and
during the continuation of one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
Note shall become, or may be declared to be, immediately due and payable as
provided in the Credit Agreement. Revolving Credit Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Credit Note and endorse thereon the date, amount and maturity
of its Revolving Credit Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Remainder of Page Intentionally Left Blank]

 

C - 1 - 1

Form of Revolving Credit Loan Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401)).

 

AMERICAN APPAREL (USA), LLC, as a

Borrower

By:                                                                 
                                

Name:

 

Title:

 

AMERICAN APPAREL RETAIL, INC., as a

Borrower

By:                                                                 
                                

Name:

 

Title:

 

AMERICAN APPAREL DYEING &

FINISHING, INC., as a Borrower

By:                                                                 
                                

Name:

 

Title:

 

KCL KNITTING, LLC, as a Borrower

By:                                                                
                                

Name:

 

Title:

 

 

C - 1 - 2

Form of Revolving Credit Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest Paid

This Date

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

C - 1 - 3

Form of Revolving Credit Loan Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TERM NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned the undersigned (each individually, a
“Borrower” and, collectively, the “Borrowers”), hereby jointly and severally
promises to pay to                     or its registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Term Loan from time to time made by the
Lender to the Borrowers under that certain Credit Agreement, dated as of
March 13, 2012 (as amended, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms used herein but not defined herein having the meaning as therein defined),
among the Borrowers, the other Credit Parties party thereto, Crystal Financial
LLC (“Crystal”) and each other Lender from time to time party thereto, and
Crystal, as Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Term Loan made by the Lender from the date of such Term
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guarantees and Security Documents and is secured by the
Collateral. Upon the occurrence and during the continuation of one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement. The Term Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[Remainder of Page Intentionally Left Blank]

 

C - 2 - 1

Form of Term Note



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401)).

 

AMERICAN APPAREL (USA), LLC, as a

Borrower

By:                                                                 
                                

Name:

Title:

AMERICAN APPAREL RETAIL, INC., as a

Borrower

By:                                                                 
                                

Name:

Title:

AMERICAN APPAREL DYEING &

FINISHING, INC., as a Borrower

By:                                                                 
                                

Name:

Title:

KCL KNITTING, LLC, as a Borrower

By:                                                                 
                                

Name:

Title:

 

C - 2 - 2

Form of Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest Paid

This Date

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

C - 2 - 3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,     

 

To: Crystal Financial LLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 13, 2012
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”; the terms used herein but
not defined herein having the meaning as therein defined), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”) as a
Borrower and as the Borrower Representative for itself and the other Borrowers
party thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”), and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CRYSTAL FINANCIAL LLC
(“Crystal”) and each other Lender from time to time party thereto, (e) Crystal,
as Administrative Agent, (f) Crystal, as Swing Line Lender, and (g) Crystal, as
L/C Issuer.

The undersigned hereby certifies as of the date hereof that he/she is the
Financial Officer of American Apparel, Inc., a Delaware corporation
(“Holdings”), and that as such he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Credit Parties, and in
such capacity that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Credit Parties are delivering attached hereto as Exhibit A and as
required by Section 6.04(a) of the Credit Agreement for the Fiscal Year ended as
of the above date, the consolidated and consolidating balance sheet of Holdings
and its Subsidiaries, as at the end of such Fiscal Year, and the related
consolidated and consolidating statements of income or operations, cash flows
and shareholders’ equity for such Fiscal Year, each setting forth in comparative
form the figures for the previous Fiscal Year and all such consolidated and
consolidating financial statements to be in reasonable detail, prepared in
accordance with GAAP consistently applied and such consolidated financial
statements to be audited and accompanied by a report and opinion prepared in
accordance with generally accepted auditing standards by Marcum LLP or by other
independent certified public accountants reasonably satisfactory to the
Administrative Agent and certified without qualification and without expression
of uncertainty as to the ability of Holdings and its Subsidiaries to continue as
a going concern. The information contained in such consolidating financial
statements fairly presents in all material respects the financial condition of
the Holdings and its Subsidiaries on the dates indicated therein. Attached
hereto as Schedule 1, Schedule 2, Schedule 3, Schedule 4 and Schedule 5
respectively, are: (i) computations evidencing the Fixed Charge Coverage Ratio
for the Reference Period ended as of the last day of such Fiscal Year regardless
of whether compliance with such covenant is required,

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

and to the extent applicable, specifying whether the Credit Parties have
complied with Section 7.13 of the Credit Agreement; (ii) calculations of the
Capital Expenditures made by the Credit Parties during such Fiscal Year and
specifying whether the Credit Parties have complied with Section 7.14 of the
Credit Agreement; (iii) a written statement from such accountants (to the extent
available on commercially reasonable terms) to the effect that, in making the
examination necessary to said certification, nothing has come to their attention
to cause them to believe that any Default or Event of Default has occurred or
specifying those Defaults or Events of Defaults that they have become aware of;
(iv) a copy of their accountants’ management letter (if any) for such Fiscal
Year; (v) a management discussion and analysis prepared in connection with such
financial statements (which may be the management discussion and analysis
provided for in Holdings’ Form 10-K report).

[Use following paragraph 1 for fiscal month-end financial statements]

1. The Credit Parties are delivering attached hereto as Exhibit A and as
required by Section 6.04(b) of the Credit Agreement for the Fiscal Month ended
as of the above date, the unaudited monthly consolidated and consolidating
financial statements of Holdings and its Subsidiaries for such Fiscal Month,
including the consolidated and consolidating balance sheet of Holdings and its
Subsidiaries, as at the end of such Fiscal Month, the related consolidated and
consolidating statements of income or operations, cash flows and shareholders’
equity for such Fiscal Month and for the portion of the Fiscal Year then ended,
each setting forth in comparative form the figures for the corresponding Fiscal
Month of the previous Fiscal Year, the corresponding portion of the previous
Fiscal Year and the most recent projections delivered to the Administrative
Agent pursuant to Section 6.04(e) of the Credit Agreement, each, prepared in
accordance with GAAP consistently applied at such date and for such period. The
information contained in such financial statements fairly presents in all
material respects the financial condition of Holdings and its Subsidiaries on
the dates indicated therein (subject to quarterly and year-end adjustments and
the absence of footnotes). Attached hereto as Schedule 1, Schedule 2, Schedule 3
and Schedule 4, respectively, are (i) computations evidencing the Fixed Charge
Coverage Ratio for the Reference Period ended as of the last day of such Fiscal
Month regardless of whether compliance with such covenant is then required, and
to the extent applicable, specifying whether the Credit Parties have complied
with Section 7.13 of the Credit Agreement; (ii) calculations of the Capital
Expenditures made by the Credit Parties during such Fiscal Month and for the
portion of the Fiscal Year then ended and specifying whether the Credit Parties
have complied with Section 7.14 of the Credit Agreement; (iii) reconciliations
to reflect changes in GAAP since the date of the last audited financial
statements of Holdings and its Subsidiaries and (iv) a management discussion and
analysis prepared in connection with the financial statements of Holdings and
its Subsidiaries for such Fiscal Month if Fiscal Month ends on a Fiscal Quarter
(which may be any management and discussion analysis provided for in Holding’s
Form 10-Q report for such Fiscal Month ending on a Fiscal Quarter).

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and the Loan Documents and has made, or has caused to be made under
his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Credit Parties during the accounting period
covered by such financial statements.

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Credit Parties performed and
observed all their Obligations under the Loan Documents, and

[select one:]

[the undersigned has no knowledge of any Default or Event of Default during such
fiscal period by any of the Credit Parties.]

—or—

[the undersigned, has knowledge of the following list of Default(s) and /or
Event(s) of Default and the nature thereof:]

4. The representations and warranties of the Credit Parties contained in Article
V of the Credit Agreement and all representations and warranties of any Credit
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (but without any duplication of any materiality qualifications) on and
as of the date of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (but without any
duplication of any materiality qualifications) as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.02 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.04 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1, 2,
3, 4 [and 5]1 attached hereto are true and accurate on and as of the date of
this Certificate. All the financial covenant calculations set forth on Schedules
1, 2 3, 4 [and 5] attached hereto have been made in accordance with the Credit
Agreement and are subject to the applicable terms thereof.

 

 

1 

Reference to Schedule 5 only to be included in connection with fiscal year end
financial statements

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                , 20    .

 

AMERICAN APPAREL, INC. By:                             
                                                                     Name:
Title:

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Month/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

 

I.      

 

Section  7.13 – Consolidated Fixed Charge Coverage Ratio

     A.   ConsolidatedEBITDA for twelve consecutive Fiscal Months ending on
above date (“Subject Period):        1.    Consolidated Net Income for the
Subject Period:    $                 2.    Provision for taxes based on income
for the Subject Period:    $                 3.    Consolidated Interest Expense
for the Subject Period:    $                 4.    Non-cash charges (including
depreciation and amortization) for the Subject Period:    $                 5.
   Unusual or non-recurring charges, losses or expenses added to Consolidated
Net Income for the Subject Period1 :    $                 6.    Income tax
credits and cash refunds for Subject Period:    $                 7.    Interest
income for the Subject Period:    $                 8.    Non-cash gains added
to Consolidated Net Income for Subject Period:    $                 9.   
Unusual or non-recurring gains added to Consolidated Net Income for the Subject
Period:    $                 10.    Consolidated EBITDA (Lines I.A1 + I.A2 +
I.A3 + I.A4 + I.A5 - I.A6 – I.A7 – I.A8 - I.A9):    $               B.   Capital
Expenditures (other than Capital Expenditures made pursuant to a Capitalized
Lease) for the Subject Period:    $               C.   The aggregate amount
paid, or required to be paid (without duplication), in cash in respect of the
current portion of all federal, state, local and foreign income taxes for the
Subject Period:    $               D.   Consolidated Interest Expense2 paid or
payable in cash for the Subject Period:    $            

 

1 

Only to be included to the extent specifically approved by the Administrative
Agent in writing.

2 

Excluding all prepayments fees paid under or in connection with the repayment of
the Prior Credit Agreement.

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

  E.    Regularly scheduled payments of principal, voluntary prepayments,
mandatory prepayments or redemption amounts or similar acquisitions for value in
respect of Indebtedness for borrowed money for the Subject Period:   
$               F.    Indebtedness between or among Credit Parties and their
Subsidiaries for the Subject Period    $               G.    Principal payments
in respect of the Revolving Credit Loans or any other revolving credit facility
for the Subject Period unless such payment of the Revolving Credit Loans or
under such revolving credit facility, as applicable, results in a permanent
reduction thereunder:    $               H.    Principal payments made in
respect of Second Lien Debt for the Subject Period in connection with the
closing of a Permitted Refinancing of Second Lien Debt:    $               I.   
Principal payments made in respect of Indebtedness under the Canadian Documents
for the Subject Period in connection with a refinancing thereof    $            
  J.    Principal payments made in respect of Indebtedness described in Section
7.02(a) and (e) of the Credit Agreement for the Subject Period:    $            
  K.    Indebtedness under the Prior Credit Agreement in connection with the
closing of the Credit Agreement:    $               L.    Dividends and
distributions paid in cash by the Credit Parties to Persons other than the
Credit Parties for the Subject Period:    $               M.   

Consolidated Fixed Charge Coverage Ratio(Ratio of Line I.A.10 – I.B. – I.C. to

Line (I.D. +I.E. - I.F - I.G - I.H - I.I - I.J – I.K + I.L ):

   $               N.    Permitted Ratio for Subject Period:    1.00 to 1.00  
     

 

          Compliance Required?    Yes/No   Compliance?    Yes/No

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Month/Fiscal Year ended             (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

 

II.      Section  7.14 — Capital Expenditures.       

A.     Capital expenditures made during the Fiscal Year to date:

   $                 

B.     Maximum permitted capital expenditures

   $                 

C.     Excess (deficient) for covenant compliance (Line II.B – II.A):

  

$            

     Compliance?        Yes/No  



--------------------------------------------------------------------------------

SCHEDULE 3

SCHEDULE 4

SCHEDULE 5



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Commitment identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]:                     

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

E - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

                    

2. Assignee[s]:                    

 

                    

[for each Assignee, indicate [Assignee Group][Affiliate][Approved Fund] of
[identify Lender(s)]]

 

3. Borrowers: American Apparel (USA), LLC, a California limited liability
company American Apparel Retail, Inc., a California corporation, American
Apparel Dyeing & Finishing, Inc., a California corporation, and KCL Knitting,
LLC, a California limitedliability company .

 

4. Administrative Agent: Crystal Financial LLC., as the Administrative Agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as March 13, 2012 among the
Borrowers, the other Credit Parties party thereto, Crystal Financial LLC and
each other Lender from time to time party thereto, and Crystal Financial LLC, as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

6. Assigned Interest:

 

Assignor[s]6

  

Assignee[s]7

   Aggregate
Amount of
Revolving
Credit
Commitment
for all
Lenders8      Amount of
Revolving
Credit
Commitment
Assigned      Percentage
Assigned of
Revolving
Credit
Commitment9      Aggregate
Amount of
Term Loan
Facility
for all
Lenders10      Amount of
Term Loan
Facility
Assigned      Percentage
Assigned of
Term Loan
Facility11           $                     $                                 %
        $                     $                                 %           
$                     $                                 %         $            
        $                                 %            $                    
$                                 %         $                     $            
                    %   

 

[7.

Trade Date:                     ]12

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

11 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

12 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                                 
                                

Name:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                                 
                                

Name:

Title:

Consented to and Accepted:

 

CRYSTAL FINANCIAL LLC, as

Administrative Agent

By:                                                                 
                          

Name:

Title:

 

E - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to:]13

 

AMERICAN APPAREL (USA), LLC,

as Borrower Representative

By:                                                                 
                          

Name:

Title:

 

 

13 

To be added unless: (i) an Event of Default has occurred and is continuing at
the time of assignment, or (ii) the assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower Representative shall have
deemed to consent to any assignment unless it shall object by written notice to
Administrative Agent within five (5) Business Days after having received notice
thereof.

 

E - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.02 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
any other Lender, any Credit Party or any Affiliate of the foregoing and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

E - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York
(excluding the laws applicable to conflicts or choice of law (other than the New
York General Obligations Law §5-1401)).

 

E - 6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING BASE CERTIFICATE

See Attached.

 

F - 1

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

American Apparel/Crystal Financial LLC Credit Agreement

Borrowing Base Certificate

 

                                  

Certificate #

Period Ended

                   

From

  

To

              

Eligible Wholesale Recievables

                 1    Previous Certificate AR Balance                  2   
Gross Sales Since Last Certificate          +         3    Collections Since
Last Certificate          -         4    Credits Since Last Certificate         
-         5    Other Adjustments          +/-         5a    Unreconciled
Difference                  6    Non AR Collections          -                 
        

 

  7    Total AR Now Being Certified to Bank (Sum of #1 thru #6)   8   
Ineligible AR Per Attached          -                          

 

  9    Net Eligible AR (#7 - #8)                                   

 

  10    Gross AR Availability       of #9                             

 

Eligible Credit Card Receivables

                 11    Credit Card AR                  12    less amounts > 5
days old                  13    Net                                   

 

  14    Advance Rate                                   

 

  15    Gross Credit AR Availability                                   

 

Eligible Wholesale Finished Goods Inventory

                 16    Gross Inventory As Of                  17    RSA         
        18    Ineligible Inventory          -                          

 

  19    Net Eligible Wholesale Finished Goods Inventory            20    NOLV
Advance Rate                  21    Borrowing Base Advance Rate                 
                 

 

  22    Inventory Availability (#19 x #20 x #21)                             

 

Eligible Wholesale RSA Finished Goods Inventory

                 23    Gross Inventory As Of                  24    Ineligible
Inventory                                   

 

  25    Net Eligible Wholesale RSA Finished Goods Inventory   26    NOLV Advance
Rate                  27    Borrowing Base Advance Rate                       
           

 

  28    Inventory Availability (#25 x #26 x #27)                                
  

 

Eligible Raw Materials Inventory

                 28    Gross Inventory As Of                  29    Ineligible
Inventory                                   

 

  30    Net Eligible Raw Materials Inventory prior to cap of $27,500,000.00   31
   NOLV Advance Rate                  32    Borrowing Base Advance Rate         
                         

 

  33    Inventory Availability (#30 x #31 x #32)                                
  

 

Eligible Retail Inventory

                 34    Gross Inventory As Of                  35    In-transit
from DC                  36    Ineligible Inventory          -                 
        

 

  37    Net Eligible Retail Inventory                  38    NOLV Advance Rate
                 39    Borrowing Base Advance Rate                             
     

 

  40    Inventory Availability (#37 x #38 x #39)                                
  

 

Brand Value

  41    Brand Value                  42    Gross Combined Availability
(#10+#15+#22+#28+#33+#40+#41)   43    Collateral Reserves          -         44
   Availability Block - 10%                  45    Gross Availability lesser of
$8M(sum of #10 thru #41   46    Term Loan                                   

 

  47    Revolver Availability (#45- #46)                                   

 

  48    Revolver Commitment / Max Draw                                   

 

  49    Revolver Adjusted Availability                                   

 

Loans & Advances

  50    Revolver Loan Balance Per Previous Certificate   51    Net Collections
Since Last Certificate          -         52    Advance Requested - Same Day and
Expected 2-Day Requests    +         53    Misc. Loan Adjustment (Fees,
Expenses, etc.)    +/-                 Letter of credit                  Temp   
Letter of credit gross up for BoA collateralization   Temp    Closing costs   
                               

 

  54    New Loan Balance (Sum of #50 thru #temp)                                
  

 

  55    Excess Availability (#49 - #54)                                   

 

  56    Advance Requested - 2-Day Advance                  57    Pending - 2-Day
Advances                  58    Pro Forma Loan Balance (Sum of #55, #56 and #58)
  59    Pro Forma Excess Availability (#49 - #58)         

The undersigned hereby certifies that all of the foregoing information regarding
the Eligible Wholesale Receivables, Eligible Credit Card Receivables, Eligible
Wholesale Finished Goods Inventory, Eligible RSA Finished Goods Inventory,
Eligible Raw Materials Inventory, Eligible Retail Inventory, loan balance per
previous certificate and all other information contained herein is true and
correct and all such Receivables, Credit Card Receivables and Inventory are
eligible for inclusion in the Borrowing Base as defined in and in accordance
with the Credit Agreement dated March     , 2012 between American Apparel (USA)
LLC, as a Borrower and as Borrower Representative, the other Credit Parties
signatory thereto, the lenders party thereto and Crystal Financial LLC, as
Administrative Agent (as amended, restated, amended and restated, supplemented,
or modified, the “Credit Agreement”). The Borrower Representative further
represents and warrants that there is no Default or Event of Default and all
representations and warranties in the Loan Documents are true and correct in all
material respects as of the date hereof (but without any duplication of any
materiality qualifications) except for representations and warranties that refer
to an earlier date (which are true and correct in all material respects as of
such earlier date (but without duplication of any materiality qualifications)).
The Borrower Representative understands that the Administrative Agent and the
other Lenders will extend credit in reliance on the information contained herein

 

     > 1 Year    Total       %  

Memo - Aged Inventory as of

                           

Memo - LC

                              

 

Authorized Signature, Title

     

 

Date

               

 

Name of Authorized Signer

     



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Commitment      Revolving Credit
Loan Applicable
Percentage     Term Loan
Commitment      Term Loan
Applicable
Percentage  

Crystal Financial LLC

   $ 37,500,000.00         75.000000000 %    $ 22,500,000.00        
75.000000000 % 

Salus Capital Partners, LLC

   $ 12,500,000.00         25.000000000 %    $ 7,500,000.00         25.000000000
%    

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 50,000,000.00         100.000000000 %    $ 30,000,000.00        
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

 

1



--------------------------------------------------------------------------------

SCHEDULE 4.01(c)

CLOSING DATE LIEN WAIVERS

 

CREDIT PARTY LEASING PROPERTY

 

PROPERTY ADDRESS

 

LANDLORD

American Apparel (USA), LLC

 

747 Warehouse Street, Los Angeles,

CA 90021

  Alameda Produce Market Inc.

American Apparel (USA), LLC

 

748 Terminal Street, Los Angeles,

CA 90021

  Alameda Produce Market Inc.

American Apparel (USA), LLC

 

1020 E. 59th Street, Los Angeles,

CA 90001

  American Central Plaza

American Apparel, Inc.

 

2060 E 7th Street, Los Angeles,

CA 90021

 

2060 East 7th, LLC and

2053 Violet, LLC

American Apparel Retail, Inc.

 

4345 University Way NE, Seattle,

WA 98105

  Bienes Raices Daniel, SA

 

2



--------------------------------------------------------------------------------

Schedule 5.08

No Default

None.

 

3



--------------------------------------------------------------------------------

Schedule 5.17

Subsidiaries

 

Issuer

  

Jurisdiction

  

Record Owner

  

Class of Shares

   Percentage Owned   Certificated/
Certificate  No.

American Apparel (USA), LLC

   California, USA    American Apparel, Inc.    LLC Interest    100%   N/A

American Apparel Canada Retail, Inc.

   Canada    American Apparel, Inc.    Class “A” Common Stock    100%   N/A

American Apparel Canada Wholesale, Inc.

   Canada    American Apparel, Inc.    Class “A” Common Stock    100%   N/A

American Apparel Deutschland GmbH

   Germany    American Apparel (USA), LLC       100%   N/A

American Apparel (UK) Limited

   United Kingdom    American Apparel (USA), LLC    Ordinary Shares    100%  
N/A

American Apparel (Carnaby) Limited

   United Kingdom    American Apparel (USA), LLC    Ordinary Shares    100%  
N/A

American Apparel Dyeing &
Finishing, Inc.

   California, USA    American Apparel (USA), LLC    Common Stock    100%   2

KCL Knitting,
LLC

   California, USA    American Apparel (USA), LLC    LLC Interest    100%   N/A

American Apparel Retail, Inc.

   California, USA    American Apparel (USA), LLC    Common Stock    100%   3

Fresh Air Freight,
Inc.

   California, USA    American Apparel (USA), LLC    Common Stock    100%   3

American Apparel Australia Pty Ltd.

   Australia    American Apparel Retail, Inc.    Ordinary Shares    100%   N/A

 

4



--------------------------------------------------------------------------------

American Apparel New Zealand Limited

   New Zealand    American Apparel Retail, Inc.      100%   N/A

American Apparel Retail (Israel), Ltd.

   Israel    American Apparel Retail, Inc.    Ordinary Shares   100%   N/A

American Apparel Japan Yugen Kaisha

   Japan    American Apparel Retail, Inc.      100%   N/A

American Apparel Korea Co., Ltd.

   Korea    American Apparel Retail, Inc.    Common Stock   100%   N/A

American Apparel Ireland Limited

   Ireland    American Apparel Retail, Inc.      100%   N/A

American Apparel (Beijing) Trading Company Ltd.

   China    American Apparel Retail, Inc.      100%   N/A

American Apparel Shanghai China Ltd.

   China    American Apparel Retail, Inc.      100%   N/A

American Apparel Hong Kong

   China    American Apparel Retail, Inc.      100%   N/A

American Apparel do Brasil Comercio de Roupas Ltda.

   Brazil    American Apparel Retail, Inc.      99%   N/A      

 

American Apparel (USA), LLC

     1%   N/A

American Apparel Mexico, S. de R. L. de CV

   Mexico    American Apparel Retail, Inc.    Capital Stock   50%   N/A      

 

American Apparel (USA), LLC

   Capital Stock   50%   N/A

American Apparel Labor, S. de R. L. de CV

   Mexico    American Apparel Retail, Inc.    Capital Stock   50%   N/A      

 

American Apparel (USA), LLC

   Capital Stock   50%   N/A

American Apparel Italia SRL

   Italy    American Apparel Deutschland GmbH      100%   N/A

American Apparel Spain, S.L.

   Spain    American Apparel Deutschland GmbH      100%   N/A

 

5



--------------------------------------------------------------------------------

Schedule 5.18

Environmental Compliance

None.

 

6



--------------------------------------------------------------------------------

Schedule 5.20

Labor Contracts

None.

 

7



--------------------------------------------------------------------------------

Schedule 6.20

Post-Closing Obligations

On or before the time frames set forth below (or such later date agreed to by
the Administrative Agent), the Credit Parties shall execute and deliver to the
Administrative Agent each of the following items and/or take the actions
described below, in each case, to the Administrative Agent’s reasonable
satisfaction:

 

  1. On or prior to the date that is ten (10) days following the Closing Date,
deliver evidence that the following state tax liens for the following amounts in
the following jurisdictions have discharged and satisfied in full:
(a) $31,697.61 in Ohio, (b) $5,208.92 in Ohio and (c) $1,881.91 in New York.

 

  2. On or prior to the date that is five (5) Business Days following the
Closing Date, deliver lost stock affidavits with respect to all share
certificates of Foreign Subsidiaries that have been lost or misplaced.

 

  3. On or prior to the date that is five (5) Business Days following the
Closing Date, deliver supplemental schedules to the IP Security Agreement
describing the intellectual property licensed by and licensed to the Credit
Parties, which supplemental schedules, to the extent reasonably satisfactory to
the Administrative Agent, shall automatically become a part thereof.

 

  4. On or prior to the date that is five (5) Business Days following the
Closing Date, deliver corporate resolutions from the Credit Parties to correct
scrivener’s errors that incorrectly refer to the Canadian Documents as the “BMO
Documents.”

 

  5. On or prior to the date that is ten (10) Business Days following the
Closing Date, deliver such documents and certifications as the Administrative
Agent may require to evidence that each Credit Party executing a Loan Document
is qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification (other than any jurisdiction to the extent the Credit Parties
ownership, lease or operation of properties or the conduct of business consists
solely of the operation of retail stores numbering four (4) or fewer) in such
jurisdiction.

 

  6.

On or prior to the date that is ten (10) Business Days following the Closing
Date, (a) deliver to the Administrative Agent the Canadian Intercreditor
Agreement, (b) deliver a supplement to the U.S. Pledge Agreement providing for
the pledge of 65% of the voting Capital Stock and 100% of the non-voting Capital
Stock of each AA Canadian Subsidiary in favor of the Administrative Agent, which
supplement, to the extent reasonably satisfactory to the Administrative Agent,
shall automatically become a part thereof, (b) cause the original share
certificates of the Capital Stock of each AA Canadian Subsidiary existing on the
Closing Date to be split into certificates representing (i) 65% of the Capital
Stock of AA Canada Retail, (ii) 35% of the Capital Stock of AA Canada Retail,

 

8



--------------------------------------------------------------------------------

  (iii) 65% of the Capital Stock of AA Canada Wholesale and (iv) 35% of the
Capital Stock of AA Canada Wholesale, (c) deliver an officer’s certificate from
each AA Canadian Subsidiary attaching, among other things, corporate resolutions
from each of the AA Canadian Subsidiaries approving of the pledge of its Capital
Stock to the Administrative Agent in accordance with the U.S. Pledge Agreement
and (d) deliver a legal opinion as to matters reasonably requested by the
Administrative Agent.

 

  7. On or prior to the date that is fourteen (14) days following the Closing
Date, deliver evidence that the trademark registration for “All American
Apparel” has been corrected at the records of the United States Patent and
Trademark Office to reflect a prior assignment from Roochi Traders, Inc. to
American Apparel, LLC in respect thereof.

 

  8. On or prior to the date that is twenty-one (21) days following the Closing
Date, deliver to the Administrative Agent, Lien Waivers with respect to each of
the locations of the Credit Parties set forth below:

 

CREDIT PARTY LEASING PROPERTY

  

PROPERTY ADDRESS

  

LANDLORD

American Apparel Dyeing and Finishing, Inc.

   12537 Cerise Avenue, Hawthorne, CA 90250    CEG Hawthorne, LLC

American Apparel (USA), LLC

   2654 Sequoia Drive, South Gate, CA 90280   

Southgate Business and

Industrial Park Developers

American Apparel (USA), LLC

   12601-12641 Industry Street, Garden Grove, CA 92641    Cabot III – CA1W02 –
W03, LLC

American Apparel (USA), LLC

   12691a-c Pala Drive, Garden Grove, CA 92641   

Kilroy Realty Finance

Partnership, LP and Kilroy Realty

Finance, Inc.

American Apparel (USA), LLC

   6000-6040 Bandini Boulevard, Los Angeles, CA 90040    Warnaco Swimwear
Products, Inc.

American Apparel Retail, Inc.

   555 11th Street, Washington, DC 20004    Lincoln Circle Associates

American Apparel Retail, Inc.

   3025 M Street NW, Washington DC 20007    3025-3027 M Street, L.L.C.

American Apparel Retail, Inc.

   3661 Walnut Street, Philadelphia, PA 19104    UCA/Jones Lang Lasalle

American Apparel Retail, Inc.

   1611 Walnut Street, Philadelphia, PA 19102    2211 Spruce Partners LP

American Apparel Retail, Inc.

   5509-11 Walnut Street, Pittsburgh, PA 15232    Walnut Capital

American Apparel Retail, Inc.

   160 North Gulph Road, King of Prussia, PA 19406    King of Prussia Associates

American Apparel Retail, Inc.

   200 Broadway Avenue East, Seattle, WA 98102    Capital Building

American Apparel Retail, Inc.

   1500 6th Avenue, Suite 7, Seattle, WA 98101    Meridian

 

  9. On or prior to the date that is thirty (30) days following the Closing
Date, (a) execute and deliver the UK Pledge Agreement, (b) deliver an original
share certificate of each AA UK Subsidiary, together with a transfer power
executed in blank, in accordance with the UK Pledge Agreement, (c) deliver an
original shareholder resolution of each AA UK Subsidiary evidencing that all
share transfer restrictions in respect of the shares in each AA UK Subsidiary
will be void against the Administrative Agent by amending the articles of
association of the AA UK Subsidiary and (d) deliver a legal opinion as to
matters reasonably requested by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

  10. On or prior to the date that is thirty (30) days following the Closing
Date, (a) deliver to the Administrative Agent, the German Pledge Agreement,
(b) deliver a managing directors’ certificate from AA Germany attaching an up to
date certified excerpt from the commercial register, its articles of
association, an up to date list of its shareholders, and a shareholder
resolution of its shareholders approving of (i) a split of shares in AA Germany
for the purposes of pledging 65% of the shares in AA Germany, and (ii) the
transactions contemplated by the German Pledge Agreement, (c) a declaration of
the managing directors in the in the managing directors’ certificate that as of
the Closing Date and as of the date the directors’ certificate is executed the
aforementioned documents are true, correct and up to date and have not been
rescinded, amended or superseded and that no filings have been made with the
commercial register that would result in a change of the data filed with the
commercial register, and (d) deliver a legal opinion as to matters reasonably
requested by the Administrative Agent.

 

  11. On or prior to the date that is sixty (60) days following the Closing
Date, deliver to the Administrative Agent all certificates (to the extent such
Capital Stock is certificated) evidencing 65% of the voting Capital Stock and
100% of the non-voting Capital Stock of each Foreign Subsidiary (other than the
AA Canadian Subsidiaries which certificates in respect thereof shall be held by
the secured party under the Canadian Documents subject to the terms of the
Canadian Intercreditor Agreement) not directly or indirectly held by another
Foreign Subsidiary, together with transfer powers duly executed in blank.

 

  12. On or prior to the date that is sixty (60) days following the Closing Date
deliver to the Administrative Agent fully-executed Agency Account Agreements
covering deposit accounts of the Credit Parties held at Bank of America, N.A.,
as depositary bank as a replacement of the Agency Account Agreements entered
into among the Credit Parties, the Administrative Agent, the Second Lien Agent
and Bank of America, N.A. on the Closing Date.

 

10



--------------------------------------------------------------------------------

Schedule 7.01

Existing Investments

None.

 

11



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

1. Indebtedness pursuant to that certain Cash Loan Agreement, dated as of
February 8, 2012, by and between American Apparel Korea Co., Ltd., as creditor
and American Apparel, Inc., as debtor, for an initial advance amount of
$700,000.

2. The sale-leaseback transactions listed on Schedule 7.06.

3. Indebtedness pursuant to certain Capitalized Leases existing on the Closing
Date between American Apparel (USA) LLC and certain of its subsidiaries, as
lessees and the following lessors: (i) BMT Leasing (in an amount of $4,981.03 as
of January 31, 2012), (ii) 1st Federal Leasing/Cambridge (in an amount of
$2,750.23 as of January 31, 2012), (iii) GE Capital (in an amount of $76,050.43
as of January 31, 2012), (iv) Relational (in an amount of $5,000 as of
January 31, 2012), (v) Cisco Systems (in an amount of $379,356.70 as of
January 31, 2012), (vi) Wells Fargo (in an amount of $24,040.28 as of
January 31, 2012), (vii) Brother International Corporation (in an amount of
$6,664.92 as of January 31, 2012), (viii) Utica Leaseco, LLC (in an amount of
$2,253,125.04 as of January 31, 2012), (ix) ASFS – American Suzuki (in an amount
of $7,784.13 as of January 31, 2012) and (x) M&G Management (in an amount of
$27,522.67 as of January 31, 2012).

4. Indebtedness pursuant to that certain Promissory Note, dated September 1,
2011, by and between Alameda Produce Market, LLC, as payee, and American
Apparel, Inc., as maker, for an initial amount of $1,838,835.60.

 

12



--------------------------------------------------------------------------------

Schedule 7.03

Existing Liens

1. State tax liens consisting of (i) a $2,000 New York state tax lien, filed by
the New York Department of State in April 2011 against American Apparel Retail,
Inc. and (ii) State of Ohio, Bureau of Workers’ Compensation, against American
Apparel Retail, Inc. filed in Franklin County, Ohio which consist of:
(a) $31,679.61 filed in August 2010 and (b) $5,208.92 filed in January 2011.

 

13



--------------------------------------------------------------------------------

Schedule 7.06

Sale-Leasebacks

1. On January 11, 2011, American Apparel, Inc. and its subsidiaries
(collectively the “Company”) entered into an agreement to sell and
simultaneously lease back all of the Company’s unencumbered manufacturing
equipment, for a term of 48 months and an interest rate of 14.8%. The sale price
of the manufacturing equipment was approximately $3,100,000. The Company has an
option, exercisable during the fourth year of the lease term, to repurchase the
manufacturing equipment for approximately $310,000. The transaction is accounted
for as a financing transaction and is recorded in the accompanying condensed
consolidated financial statements as a capital lease.

 

14



--------------------------------------------------------------------------------

Schedule 7.08

Transactions With Affiliates

1. In December 2005, American Apparel, Inc. and its subsidiaries (collectively,
the “Company”) entered into an operating lease, which commenced on November 15,
2006, for its knitting facility with a related company (“American Central Plaza,
LLC”), which is partially owned by the CEO and the Chief Manufacturing Officer
(“CMO”) of the Company. The Company’s CEO holds an 18.75% ownership interest in
American Central Plaza, LLC, while the CMO holds a 6.25% interest. The remaining
members of American Central Plaza, LLC are not affiliated with the Company. The
lease expires in November 2011, with a five year extension, at the option of the
Company. Rent expense was approximately $155,000 and $466,000 for the three and
nine months ended September 30, 2011 and 2010, respectively.

2. Morris Charney, (“Mr. M. Charney”), is the father of the Company’s CEO and
serves as a director of American Apparel Canada Wholesale Inc. and a director of
American Apparel Canada Retail Inc. Day to day operations of these two Canadian
subsidiaries are handled by management and other employees of these
subsidiaries, none of whom performs any policy making functions for the Company.
Management of the Company sets the policies for the Company as a whole. Mr. M.
Charney does not perform any policy making functions for the Company or any of
its subsidiaries. Instead, Mr. M. Charney only provides architectural consulting
services primarily for stores located in Canada and, in limited cases, in the
United States. Mr. M. Charney was paid architectural consulting fees amounting
to approximately $42,000 and $162,000 for the three and nine months ended
September 30, 2011, respectively, and $69,000 and $195,000 for the three and
nine months ended September 30, 2010, respectively.

 

15



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

Address for Notices (to the Administrative Agent)

Two International Place, 17th Floor

Boston, MA 02110

Attention: Rebecca Tarby

Telecopy No. (617) 428-8701

E-Mail rtarby@crystalfinco.com

With a copy to:

Morgan, Lewis & Bockius, LLP

225 Franklin Street, 16th Floor

Boston, MA 02110

Attention: Sandra J. Vrejan

Telecopy No. (213) 621-5052

E-Mail: svrejan@morganlewis.com

Address for Notices (to any Borrower or any Credit Party)

747 Warehouse St.

Los Angeles, CA 90021

Attention: Glenn Weinman

Telecopy No. (213) 201-3048

E-Mail glenn@AmericanApparel.net

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, California 90071

Attention: David Reamer

Telecopy No. (213) 621-5052

E-Mail: dreamer@skadden.com

 

16



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PREPAYMENT NOTICE

Date:             ,    

 

To: Crystal Financial LLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 13, 2012
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms used herein but
not defined herein having the meaning as therein defined), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”) as a
Borrower and as the Borrower Representative for the other Borrowers party
thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”) and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CRYSTAL FINANCIAL LLC
(“Crystal”) and each other Lender from time to time party thereto, (e) Crystal,
as Administrative Agent, (f) Crystal, as Swing Line Lender and (g) Crystal, as
L/C Issuer.

The undersigned, on behalf of the Borrowers, hereby requests to voluntarily
prepay the Term Loans in accordance with Section 2.05 of the Credit Agreement,
which prepayment is permitted in accordance with the terms thereof:1

 

  1. On              , 20    .

 

  2. In the principal amount of $[            ].

[Signature page follows]

 

 

1 

Pursuant to Section 2.05 of the Credit Agreement, if the prepayment notice is to
be funded with the proceeds of a refinancing of all Obligations, then such
notice shall specify the same and shall be revocable if such financing is not
connsummated.

 

G-1

Form of Prepayment Notice



--------------------------------------------------------------------------------

AMERICAN APPAREL (USA), LLC, as

Borrower Representative

By:                                                                 
                                

Name:

Title:

 

G-2

Form of Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of March 13, 2012
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”) as a
Borrower and as the Borrower Representative for the other Borrowers party
thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”) and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CRYSTAL FINANCIAL LLC
(“Crystal”) and each other Lender from time to time party thereto, (e) Crystal,
as Administrative Agent, (f) Crystal, as Swing Line Lender and (g) Crystal, as
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

H-1 - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender]

By:                                                                 
                                

Name:

Title:

[Address]

Dated:             , 20[    ]

 

H-1 - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of March 13, 2012
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”) as a
Borrower and as the Borrower Representative for the other Borrowers party
thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”) and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CRYSTAL FINANCIAL LLC
(“Crystal”) and each other Lender from time to time party thereto, (e) Crystal,
as Administrative Agent, (f) Crystal, as Swing Line Lender and (g) Crystal, as
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

H-2 - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[Participant]

By:                                                                 
                                

Name:

Title:

[Address]

Dated:             , 20[    ]

 

H-2 - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of March 13, 2012
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”) as a
Borrower and as the Borrower Representative for the other Borrowers party
thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”) and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CRYSTAL FINANCIAL LLC
(“Crystal”) and each other Lender from time to time party thereto, (e) Crystal,
as Administrative Agent, (f) Crystal, as Swing Line Lender and (g) Crystal, as
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

H-3 - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[Participant]

By:                                                                 
                                

Name:

Title:

[Address]

Dated:             , 20[    ]

 

H-3 - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of March 13, 2012
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among (a) AMERICAN
APPAREL (USA), LLC, a California limited liability company (“AA USA”) as a
Borrower and as the Borrower Representative for the other Borrowers party
thereto, (b) AMERICAN APPAREL RETAIL, INC., a California corporation (“AA
Retail”), AMERICAN APPAREL DYEING & FINISHING, INC., a California corporation
(“AA Dyeing & Finishing”) and KCL KNITTING, LLC, a California limited liability
company (“KCL Knitting” and together with AA USA, AA Retail and AA Dyeing &
Finishing, each individually, a “Borrower” and collectively, the “Borrowers”),
(c) the other Credit Parties party thereto, (d) CRYSTAL FINANCIAL LLC
(“Crystal”) and each other Lender from time to time party thereto, (e) Crystal,
as Administrative Agent, (f) Crystal, as Swing Line Lender and (g) Crystal, as
L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

H-4 - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender]

By:                                                                 
                                

Name:

Title:

[Address]

Dated:             , 20[    ]

 

H-4 - 2

Form of U.S. Tax Compliance Certificate